 



Exhibit 10.1
Execution Copy
REVOLVING CREDIT
AND
SECURITY AGREEMENT
PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AS AGENT)
WITH
KITTY HAWK, INC.,
KITTY HAWK CARGO, INC.,
KITTY HAWK AIRCARGO, INC.,
AND
KITTY HAWK GROUND, INC.
(BORROWERS)
July 19, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  I   DEFINITIONS     1  
 
  1.1.   Accounting Terms     1  
 
  1.2.   General Terms     1  
 
  1.3.   Uniform Commercial Code Terms     21  
 
  1.4.   Certain Matters of Construction     21  
 
                II   ADVANCES, PAYMENTS     22  
 
  2.1.   Revolving Advances     22  
 
  2.2.   Procedure for Revolving Advances Borrowing     23  
 
  2.3.   Disbursement of Advance Proceeds     25  
 
  2.4.   Reserved     25  
 
  2.5.   Maximum Advances     25  
 
  2.6.   Repayment of Advances     26  
 
  2.7.   Repayment of Excess Advances     26  
 
  2.8.   Statement of Account     26  
 
  2.9.   Letters of Credit     27  
 
  2.10.   Issuance of Letters of Credit     27  
 
  2.11.   Requirements For Issuance of Letters of Credit     27  
 
  2.12.   Disbursements, Reimbursement     28  
 
  2.13.   Repayment of Participation Advances     29  
 
  2.14.   Documentation     30  
 
  2.15.   Determination to Honor Drawing Request     30  
 
  2.16.   Nature of Participation and Reimbursement Obligations     30  
 
  2.17.   Indemnity     31  
 
  2.18.   Liability for Acts and Omissions     32  
 
  2.19.   Additional Payments     33  
 
  2.20.   Manner of Borrowing and Payment     33  
 
  2.21.   Mandatory Prepayments     35  
 
  2.22.   Use of Proceeds     35  
 
  2.23.   Defaulting Lender     35  
 
                III   INTEREST AND FEES     36  
 
  3.1.   Interest     36  
 
  3.2.   Letter of Credit Fees     37  
 
  3.3.   Closing Fee and Facility Fee     37  
 
  3.4.   Collateral Evaluation Fee and Collateral Monitoring Fee     38  
 
  3.5.   Computation of Interest and Fees     38  
 
  3.6.   Maximum Charges     38  
 
  3.7.   Increased Costs     38  
 
  3.8.   Basis For Determining Interest Rate Inadequate or Unfair     39  
 
  3.9.   Capital Adequacy     40  
 
  3.10.   Gross Up for Taxes     40  
 
  3.11.   Withholding Tax Exemption     41  
 
  3.12.   Lending Offices     41  

i



--------------------------------------------------------------------------------



 



                  IV   COLLATERAL     42  
 
  4.1.   Security Interest in the Collateral     42  
 
  4.2.   Perfection of Security Interest     42  
 
  4.3.   Disposition of Collateral     43  
 
  4.4.   Preservation of Collateral     43  
 
  4.5.   Ownership of Collateral     43  
 
  4.6.   Defense of Agent’s and Lenders’ Interests     44  
 
  4.7.   Books and Records     44  
 
  4.8.   Financial Disclosure     45  
 
  4.9.   Compliance with Laws     45  
 
  4.10.   Inspection of Premises     45  
 
  4.11.   Insurance     45  
 
  4.12.   Failure to Pay Insurance     46  
 
  4.13.   Payment of Taxes     46  
 
  4.14.   Payment of Leasehold Obligations     47  
 
  4.15.   Receivables     47  
 
  4.16.   Reserved     50  
 
  4.17.   Maintenance of Equipment     50  
 
  4.18.   Exculpation of Liability     50  
 
  4.19.   Environmental Matters     50  
 
  4.20.   Financing Statements     52  
 
                V   REPRESENTATIONS AND WARRANTIES     52  
 
  5.1.   Authority     52  
 
  5.2.   Formation and Qualification     53  
 
  5.3.   Survival of Representations and Warranties     53  
 
  5.4.   Tax Returns     53  
 
  5.5.   Financial Statements     53  
 
  5.6.   Entity Names     54  
 
  5.7.   O.S.H.A. and Environmental Compliance     54  
 
  5.8.   Solvency; No Litigation, Violation, Indebtedness or Default     55  
 
  5.9.   Patents, Trademarks, Copyrights and Licenses     56  
 
  5.10.   Licenses and Permits     57  
 
  5.11.   Reserved     57  
 
  5.12.   No Default     57  
 
  5.13.   No Burdensome Restrictions     57  
 
  5.14.   No Labor Disputes     57  
 
  5.15.   Margin Regulations     57  
 
  5.16.   Investment Company Act     57  
 
  5.17.   Disclosure     57  
 
  5.18.   Delivery of Asset Purchase Agreement     58  
 
  5.19.   Swaps     58  
 
  5.20.   Conflicting Agreements     58  
 
  5.21.   Application of Certain Laws and Regulations     58  
 
  5.22.   Business and Property of Borrowers     58  
 
  5.23.   Section 20 Subsidiaries     58  
 
  5.24.   Anti-Terrorism Laws     58  

ii



--------------------------------------------------------------------------------



 



                 
 
  5.25.   Trading with the Enemy     59  
 
  5.26.   Federal Securities Laws     59  
 
  5.27.   Internal Controls and Procedures     59  
 
                VI   AFFIRMATIVE COVENANTS     60  
 
  6.1.   Payment of Fees     60  
 
  6.2.   Conduct of Business and Maintenance of Existence and Assets     60  
 
  6.3.   Violations     60  
 
  6.4.   Government Receivables     60  
 
  6.5.   Financial Covenants     60  
 
  6.6.   Execution of Supplemental Instruments     61  
 
  6.7.   Payment of Indebtedness     61  
 
  6.8.   Standards of Financial Statements     61  
 
  6.9.   Exercise of Rights     61  
 
                VII   NEGATIVE COVENANTS     62  
 
  7.1.   Merger, Consolidation, Acquisition and Sale of Assets     62  
 
  7.2.   Creation of Liens     62  
 
  7.3.   Guarantees     62  
 
  7.4.   Investments     62  
 
  7.5.   Loans     62  
 
  7.6.   Purchase Money Indebtedness; Capitalized Leases. Shall not incur
purchase money Indebtedness and Capitalized Lease Obligations in an aggregate
amount not to exceed at any time $4,000,000.00     62  
 
  7.7.   Dividends     63  
 
  7.8.   Indebtedness     63  
 
  7.9.   Nature of Business     63  
 
  7.10.   Transactions with Affiliates     63  
 
  7.11.   Subsidiaries     63  
 
  7.12.   Fiscal Year and Accounting Changes     64  
 
  7.13.   Pledge of Credit     64  
 
  7.14.   Amendment of Articles of Incorporation, By-Laws     64  
 
  7.15.   Compliance with ERISA     64  
 
  7.16.   Prepayment of Indebtedness     64  
 
  7.17.   Anti-Terrorism Laws     64  
 
  7.18.   Membership/Partnership Interests     65  
 
  7.19.   Trading with the Enemy Act     65  
 
  7.20.   Other Agreements     65  
 
                VIII   CONDITIONS PRECEDENT     65  
 
  8.1.   Conditions to Initial Advances     65  
 
  8.2.   Conditions to Each Advance     69  
 
                IX   INFORMATION AS TO BORROWERS     69  
 
  9.1.   Disclosure of Material Matters     69  
 
  9.2.   Schedules     69  
 
  9.3.   Environmental Reports     70  
 
  9.4.   Litigation     70  
 
  9.5.   Material Occurrences     70  

iii



--------------------------------------------------------------------------------



 



                 
 
  9.6.   Government Receivables     70  
 
  9.7.   Annual Financial Statements     70  
 
  9.8.   Quarterly Financial Statements     71  
 
  9.9.   Monthly Financial Statements     71  
 
  9.10.   Other Reports     71  
 
  9.11.   Additional Information     71  
 
  9.12.   Projected Operating Budget     72  
 
  9.13.   Variances From Operating Budget     72  
 
  9.14.   Notice of Suits, Adverse Events     72  
 
  9.15.   ERISA Notices and Requests     72  
 
  9.16.   Additional Documents     73  
 
  9.17.   SEC Information     73  
 
                X   EVENTS OF DEFAULT     73  
 
  10.1.   Nonpayment     73  
 
  10.2.   Breach of Representation     73  
 
  10.3.   Financial Information     73  
 
  10.4.   Judicial Actions     73  
 
  10.5.   Noncompliance     74  
 
  10.6.   Judgments     74  
 
  10.7.   Bankruptcy     74  
 
  10.8.   Inability to Pay     74  
 
  10.9.   Affiliate Bankruptcy     74  
 
  10.10.   Material Adverse Effect     74  
 
  10.11.   Lien Priority     75  
 
  10.12.   Cross Default. (i)     75  
 
  10.13.   Breach of Guaranty     75  
 
  10.14.   Reserved;     75  
 
  10.15.   Invalidity     75  
 
  10.16.   Licenses     75  
 
  10.17.   Seizures     75  
 
  10.18.   Operations     76  
 
  10.19.   Pension Plans     76  
 
                XI   LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT     76  
 
  11.1.   Rights and Remedies     76  
 
  11.2.   Agent’s Discretion     78  
 
  11.3.   Setoff     78  
 
  11.4.   Rights and Remedies not Exclusive     78  
 
  11.5.   Allocation of Payments After Event of Default     78  
 
                XII   WAIVERS AND JUDICIAL PROCEEDINGS     79  
 
  12.1.   Waiver of Notice     79  
 
  12.2.   Delay     79  
 
  12.3.   Jury Waiver     79  
 
                XIII   EFFECTIVE DATE AND TERMINATION     80  
 
  13.1.   Term     80  
 
  13.2.   Termination     80  

iv



--------------------------------------------------------------------------------



 



                  XIV   REGARDING AGENT     80  
 
  14.1.   Appointment     80  
 
  14.2.   Nature of Duties     81  
 
  14.3.   Lack of Reliance on Agent and Resignation     81  
 
  14.4.   Certain Rights of Agent     82  
 
  14.5.   Reliance     82  
 
  14.6.   Notice of Default     82  
 
  14.7.   Indemnification     82  
 
  14.8.   Agent in its Individual Capacity     83  
 
  14.9.   Delivery of Documents     83  
 
  14.10.   Borrowers’ Undertaking to Agent     83  
 
  14.11.   No Reliance on Agent’s Customer Identification Program     83  
 
  14.12.   Other Agreements     83  
 
                XV   BORROWING AGENCY     84  
 
  15.1.   Borrowing Agency Provisions     84  
 
  15.2.   Waiver of Subrogation     84  
 
                XVI   MISCELLANEOUS     85  
 
  16.1.   Governing Law     85  
 
  16.2.   Entire Understanding     85  
 
  16.3.   Successors and Assigns; Participations; New Lenders     87  
 
  16.4.   Application of Payments     89  
 
  16.5.   Indemnity     89  
 
  16.6.   Notice     90  
 
  16.7.   Survival     92  
 
  16.8.   Severability     92  
 
  16.9.   Expenses     92  
 
  16.10.   Injunctive Relief     93  
 
  16.11.   Consequential Damages     93  
 
  16.12.   Captions     93  
 
  16.13.   Counterparts; Facsimile Signatures     93  
 
  16.14.   Construction     93  
 
  16.15.   Confidentiality; Sharing Information     93  
 
  16.16.   Publicity     94  
 
  16.17.   Certifications From Banks and Participants; USA PATRIOT Act     94  

v



--------------------------------------------------------------------------------



 



REVOLVING CREDIT
AND
SECURITY AGREEMENT
     Revolving Credit and Security Agreement dated as of July 19, 2006 among
KITTY HAWK, INC., a corporation organized under the laws of the State of
Delaware (“Holdings”), KITTY HAWK CARGO, INC., a corporation organized under the
laws of the State of Delaware (“Cargo”), KITTY HAWK AIRCARGO, INC., a
corporation organized under the laws of the State of Texas (“Aircargo”), KITTY
HAWK GROUND, INC., a corporation organized under the laws of the State of
Delaware (“Ground”) (Holdings, Cargo, Aircargo and Ground, each a “Borrower”,
and collectively “Borrowers”), the financial institutions which are now or which
hereafter become a party hereto (collectively, the “Lenders” and individually a
“Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC,
in such capacity, the “Agent”).
     IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:

I   DEFINITIONS.

     1.1. Accounting Terms. As used in this Agreement, the Other Documents or
any certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as applied in preparation of the
audited financial statements of Borrowers for the fiscal year ended December 31,
2005.
     1.2. General Terms. For purposes of this Agreement the following terms
shall have the following meanings:
     “Accountants” shall have the meaning set forth in Section 9.7 hereof.
     “Advances” shall mean and include the Revolving Advances and Letters of
Credit.
     “Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 10% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to direct or cause the direction of the
management and policies of such Person whether by ownership of Equity Interests,
contract or otherwise.
     “Agent” shall have the meaning set forth in the preamble to this Agreement
and shall include its successors and assigns.

 



--------------------------------------------------------------------------------



 



     “Agreement” shall mean this Revolving Credit and Security Agreement, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
     “Aircraft” means aircraft, airframes, engines and related parts that each
Borrower and its Subsidiaries own or hold pursuant to operating leases.
     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the higher of (i) the Base Rate in effect on such day and (ii) the Federal Funds
Open Rate in effect on such day plus 1/2 of 1%.
     “Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism
or money laundering, including Executive Order No. 13224, the USA PATRIOT Act,
the Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).
     “Applicable Law” shall mean all laws, rules and regulations applicable to
the Person, conduct, transaction, covenant, Other Document or contract in
question, including all applicable common law and equitable principles; all
provisions of all applicable state, federal and foreign constitutions, statutes,
rules, regulations and orders of any Governmental Body, and all orders,
judgments and decrees of all courts and arbitrators.
     “Asset Purchase Agreement” shall mean the Asset Purchase Agreement
including all exhibits and schedules thereto dated May 10, 2006, as amended,
among Holdings, Ground and Sellers.
     “Authority” shall have the meaning set forth in Section 4.19(d).
     “Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
     “Blocked Person” shall have the meaning set forth in Section 5.24(b)
hereof.
     “Books and Records” shall have the meaning set forth in Section 4.5(b)
hereof.
     “Borrower” or “Borrowers” shall have the meaning set forth in the preamble
to this Agreement and shall extend to all permitted successors and assigns of
such Persons.
     “Borrowers on a Consolidated Basis” shall mean the consolidation of the
accounts or other items of Holdings and its direct and indirect Subsidiaries in
accordance with GAAP.
     “Borrowers’ Account” shall have the meaning set forth in Section 2.8.
     “Borrowing Agent” shall mean Holdings.

2



--------------------------------------------------------------------------------



 



     “Borrowing Base Certificate” shall mean a certificate in substantially the
form of Exhibit 1.2 duly executed by the President, Chief Financial Officer or
Controller of the Borrowing Agent and delivered to the Agent, appropriately
completed, by which such officer shall certify to Agent the Formula Amount and
calculation thereof as of the date of such certificate.
     “Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.
     “Capital Expenditures” shall mean expenditures made or liabilities incurred
for the acquisition of any fixed assets or improvements, replacements,
substitutions or additions thereto which have a useful life of more than one
year, including the total principal portion of Capitalized Lease Obligations,
which, in accordance with GAAP, would be classified as capital expenditures.
     “Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
     “Cash Equivalents” shall mean (a) securities issued or fully guaranteed or
insured by the United States Government or any agency thereof having maturities
of not more than six (6) months from the date of acquisition; (b) certificates
of deposit, time deposits, repurchase agreements, reverse repurchase agreements,
or bankers’ acceptances, having in each case a tenor of not more than six
(6) months, issued by any Lender, or by any U.S. commercial bank or any branch
or agency of a non-U.S. bank licensed to conduct business in the U.S. having
combined capital and surplus of not less than $250,000,000; (c) commercial paper
of an issuer rated at least A-1 by Standard & Poor’s Corporation or P-1 by
Moody’s Investors Service Inc. and in either case having a tenor of not more
than six (6) months and (d) money market mutual funds provided that
substantially all of the assets of such fund are comprised of securities of the
type described in clauses (a) through (c).
     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
     “Change of Control” shall mean (a) during any period of twelve consecutive
calendar months, individuals who at the beginning of such period constituted the
board of directors (or individuals performing similar functions) of Holdings
(together with any new directors whose election by the board of directors of
Holdings or whose nomination for election by the holders of Equity Interests of
Holdings was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office, (b) any of Cargo, Aircargo or Ground ceases to be a
wholly-owned Subsidiary of Holdings, (c) any person or group of persons (within
the meaning of the Securities Exchange Act of 1934) who are not Original Owners
shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the SEC under the Securities Exchange Act of 1934) of 30% or more
of the Equity Interests of Holdings

3



--------------------------------------------------------------------------------



 



having the right to vote for the election of directors (or individuals
performing similar functions) of Holdings under ordinary circumstances
(including, for purposes of the calculation of percentage ownership, any Equity
Interests into which any Equity Interests of Holdings held by any of the
Original Owners are convertible or for which any such Equity Interests of
Holdings or of any other Person may be exchanged and any Equity Interests
issuable to such Original Owners upon exercise of any warrants, options or
similar rights which may at the time of calculation be held by such Original
Owners), or (d) any merger or consolidation of or with Holdings or any Borrower
or sale of all or substantially all of the property or assets of Holdings or any
Borrower (it being understood that the sale by Holdings of any Equity Interests
of any Borrower shall be deemed a sale of substantially all of Holding’s
assets). For purposes of this definition, “control of Holdings” shall mean the
power, direct or indirect, by contract or otherwise to vote 50% or more of the
Equity Interests having ordinary voting power for the election of directors (or
the individuals performing similar functions) of either Holdings other than in
connection with the solicitation of proxies by Holdings in connection with an
annual or special meeting of Holdings.
     “Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, liens
and claims of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts, imposed by any taxing or other
authority, domestic or foreign (including the Pension Benefit Guaranty
Corporation or any environmental agency or superfund), upon the Collateral, any
Borrower or any of its Affiliates.
     “Closing Date” shall mean July 19, 2006 or such other date as may be agreed
to by the parties hereto.
     “Code” shall mean the Internal Revenue Code of 1986, as the same may be
amended or supplemented from time to time, and any successor statute of similar
import, and the rules and regulations thereunder, as from time to time in
effect.
     “Collateral” shall mean and include:
          (a) all Receivables;
          (b) all Equipment;
          (c) all General Intangibles;
          (d) all Inventory;
          (e) all Investment Property;
          (f) all Real Property;
          (g) all Subsidiary Stock;
          (h) the Leasehold Interests;

4



--------------------------------------------------------------------------------



 



          (i) all of each Borrower’s right, title and interest in and to,
whether now owned or hereafter acquired and wherever located, (i) its respective
goods and other property; (ii) all of each Borrower’s rights as a consignor, a
consignee, an unpaid vendor, mechanic, artisan, or other lienor, including
stoppage in transit, setoff, detinue, replevin, reclamation and repurchase;
(iii) all additional amounts due to any Borrower from any Customer relating to
the Receivables; (iv) other property, including warranty claims, relating to any
goods securing the Obligations; (v) all of each Borrower’s contract rights,
rights of payment which have been earned under a contract right, instruments
(including promissory notes), documents, chattel paper (including electronic
chattel paper), warehouse receipts, deposit accounts, letters of credit and
money; (vi) all commercial tort claims (whether now existing or hereafter
arising); (vii) if and when obtained by any Borrower, all real and personal
property of third parties in which such Borrower has been granted a lien or
security interest as security for the payment or enforcement of Receivables;
(viii) all letter of credit rights (whether or not the respective letter of
credit is evidenced by a writing); (ix) all supporting obligations; and (x) all
licenses and permits to the extent Borrowers may grant a security interest in
the same in accordance with Applicable Laws and (xi) any other goods, personal
property or real property now owned or hereafter acquired in which any Borrower
has expressly granted a security interest or may in the future grant a security
interest to Agent hereunder, or in any amendment or supplement hereto or
thereto, or under any other agreement between Agent and any Borrower;
          (j) all of each Borrower’s ledger sheets, ledger cards, files,
correspondence, records, books of account, business papers, computers, computer
software (owned by any Borrower or in which it has an interest), computer
programs, tapes, disks and documents relating to (a), (b), (c), (d), (e), (f),
(g), (h) or (i) of this Paragraph; and
          (k) all proceeds and products of (a), (b), (c), (d), (e), (f), (g),
(h), (i) and (j) in whatever form, including, but not limited to: cash, deposit
accounts (whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.
     Notwithstanding anything herein to the contrary, in no event shall the
Collateral include (a) any permit, contract or license to which any Borrower is
a party or any of its rights or interests thereunder if and for so long as the
grant of such security interest shall constitute or result in (i) the
abandonment, invalidation or unenforceability of any right, title or interest of
any Borrower therein or (ii) in a breach or termination pursuant to the terms
of, or a default under, any such permit, contract or license (other than to the
extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including any state or federal bankruptcy laws) or principles of
equity), provided however that the Collateral shall include and such security
interest shall attach immediately at such time as the condition causing such
abandonment, invalidation or unenforceability shall be remedied and to the
extent severable, shall attach immediately to any portion of such permit,
contract or license that does not result in any of the consequences specified in
(i) or (ii) above, or (b) any Leased Property.

5



--------------------------------------------------------------------------------



 



     “Commitment Percentage” of any Lender shall mean the percentage set forth
below such Lender’s name on the signature page hereof as same may be adjusted
upon any assignment by a Lender pursuant to Section 16.3(b) hereof.
     “Commitment Transfer Supplement” shall mean a document in the form of
Exhibit 16.3 hereto, properly completed and otherwise in form and substance
satisfactory to Agent by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders to make Advances under this Agreement.
     “Compliance Certificate” shall mean a compliance certificate to be signed
by the Chief Financial Officer or Controller of Borrowing Agent, which shall
state that, based on an examination sufficient to permit such officer to make an
informed statement, no Default or Event of Default exists, or if such is not the
case, specifying such Default or Event of Default, its nature, when it occurred,
whether it is continuing and the steps being taken by Borrowers with respect to
such default and, such certificate shall have appended thereto calculations
which set forth Borrowers’ compliance with the requirements or restrictions
imposed by Sections 6.5, 7.4, 7.5, 7.6, 7.7 and 7.8.
     “Concentration Account” shall have the meaning set forth in
Section 4.15(h).
     “Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents or the Asset Purchase Agreement, including any Consents required under
all applicable federal, state or other Applicable Law.
     “Controlled Group” shall mean, at any time, each Borrower and all members
of a controlled group of corporations and all trades or businesses (whether or
not incorporated) under common control and all other entities which, together
with any Borrower, are treated as a single employer under Section 414 of the
Code.
     “Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.
     “Customs” shall have the meaning set forth in Section 2.11(b) hereof.
     “Default” shall mean an event, circumstance or condition which, with the
giving of notice or passage of time or both, would constitute an Event of
Default.
     “Default Rate” shall have the meaning set forth in Section 3.1 hereof.
     “Defaulting Lender” shall have the meaning set forth in Section 2.23(a)
hereof.

6



--------------------------------------------------------------------------------



 



     “Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.
     “Documents” shall have the meaning set forth in Section 8.1(c) hereof.
     “Domestic Rate Loan” shall mean any Advance that bears interest based upon
the Alternate Base Rate.
     “Dollar” and the sign “$” shall mean lawful money of the United States of
America.
     “Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.
     “Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.
     “Earnings Before Interest and Taxes” shall mean for any period the sum of
(i) net income (or loss) of Borrowers on a Consolidated Basis for such period
(excluding extraordinary gains and losses), plus (ii) all interest expense of
Borrowers on a Consolidated Basis for such period, plus (iii) all charges
against income of Borrowers on a Consolidated Basis for such period for federal,
state and local taxes actually paid.
     “EBITDA” shall mean for any period the sum of (i) Earnings Before Interest
and Taxes for such period plus (ii) depreciation expenses for such period, plus
(iii) amortization expenses for such period.
     “Eligible Receivables” shall mean and include each Receivable of Borrowers
on a Consolidated Basis arising in the Ordinary Course of Business and which
Agent, in its sole credit judgment, shall deem to be an Eligible Receivable,
based on such considerations as Agent may from time to time deem appropriate in
its Permitted Discretion. A Receivable shall not be deemed eligible unless such
Receivable is subject to Agent’s first priority perfected security interest and
no other Lien (other than Permitted Encumbrances), and is evidenced by an
invoice or other documentary evidence satisfactory to Agent in its Permitted
Discretion. In addition, no Receivable shall be an Eligible Receivable if:
          (a) it arises out of a sale made by Borrowing Agent to an Affiliate of
any Borrower or to a Person controlled by an Affiliate of any Borrower;
          (b) it is due or unpaid more than ninety (90) days after the original
invoice date;
          (c) fifty percent (50%) or more of the Receivables from such Customer
are not deemed Eligible Receivables hereunder. Such percentage may, in Agent’s
Permitted Discretion, be increased or decreased from time to time subject to
prior notice to the Borrowing Agent with respect to any such decrease of such
percentage;
          (d) any covenant, representation or warranty contained in this
Agreement with respect to such Receivable has been breached (other than
immaterial breaches);
          (e) the Customer shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or call
a meeting of its creditors, (ii) admit in writing its inability,

7



--------------------------------------------------------------------------------



 



or be generally unable, to pay its debts as they become due or cease operations
of its present business, (iii) make a general assignment for the benefit of
creditors, (iv) commence a voluntary case under any state or federal bankruptcy
laws (as now or hereafter in effect), (v) be adjudicated a bankrupt or
insolvent, (vi) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vii) acquiesce to, or fail to have
dismissed, any petition which is filed against it in any involuntary case under
such bankruptcy laws, or (viii) take any action for the purpose of effecting any
of the foregoing;
          (f) the sale is to a Customer outside the continental United States of
America, unless the sale is on letter of credit, guaranty or acceptance terms,
in each case acceptable to Agent in its Permitted Discretion;
          (g) the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
          (h) Agent believes, in its Permitted Discretion, that collection of
such Receivable is insecure or that such Receivable may not be paid by reason of
the Customer’s financial inability to pay;
          (i) the Customer is the United States of America, any state or any
department, agency or instrumentality of any of them, unless Borrowing Agent
assigns its right to payment of such Receivable to Agent pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq.
and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances;
          (j) the goods giving rise to such Receivable have not been delivered
to and accepted by the Customer or the services giving rise to such Receivable
have not been performed by Borrowing Agent and accepted by the Customer or the
Receivable otherwise does not represent a final sale;
          (k) the Receivables of the Customer exceed a credit limit determined
by Agent, in its Permitted Discretion, to the extent such Receivable exceeds
such limit and for which Agent has given Borrowing Agent at least 3 Business
Days prior written notice of the establishment of any such credit limit;
          (l) the Receivable is subject to any offset, deduction, defense,
dispute, or counterclaim, or represents a progress billing or is otherwise
contingent upon Borrowing Agent’s completion of any further performance, the
Customer is also a creditor or supplier of a Borrower or the Receivable is
contingent in any respect or for any reason;
          (m) Borrowing Agent has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;
          (n) the rendition of services has been disputed;

8



--------------------------------------------------------------------------------



 



          (o) such Receivable is not payable to the applicable Borrower; or
          (p) such Receivable is not otherwise satisfactory (other than for the
reasons set forth in (a) through (o) above) to Agent as determined in good faith
by Agent in the exercise of its discretion in a reasonable manner. For the
avoidance of doubt, Receivables arising from the disposition of Saleable
Equipment shall not constitute Eligible Receivables.
     “Environmental Complaint” shall have the meaning set forth in
Section 4.19(d) hereof.
     “Environmental Laws” shall mean all federal, state and local environmental,
land use, chemical use, safety and sanitation laws, statutes, ordinances and
codes relating to the protection of the environment and/or governing the use,
storage, treatment, generation, transportation, processing, handling, production
or disposal of Hazardous Substances and the rules, regulations, policies,
guidelines, interpretations, decisions, orders and directives of federal, state
and local governmental agencies and authorities with respect thereto.
     “Equipment” shall mean and include as to each Borrower all of such
Borrower’s goods (other than Inventory and Leased Property) whether now owned or
hereafter acquired and wherever located including all equipment, machinery,
apparatus, motor vehicles, fittings, furniture, furnishings, fixtures, parts,
accessories and all replacements and substitutions therefor or accessions
thereto.
     “Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.
     “Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then
current Interest Period relating thereto the interest rate per annum determined
by Agent by dividing (the resulting quotient rounded upwards, if necessary, to
the nearest 1/100th of 1% per annum) (i) the rate of interest determined by
Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) to be the average of the London interbank
offered rates for U.S. Dollars quoted by the British Bankers’ Association as set
forth on Moneyline Telerate (or appropriate successor or, if British Banker’s
Association or its successor ceases to provide such quotes, a comparable
replacement determined by Agent) display page 3750 (or such other display page
on the Moneyline Telerate system as may replace display page 3750) two
(2) Business Days prior to the first day of such Interest Period for an amount
comparable to such Eurodollar Rate Loan and having a borrowing date and a
maturity comparable to such Interest Period by (ii) a number equal to 1.00 minus
the Reserve Percentage. The Eurodollar Rate may also be expressed by the
following formula:

9



--------------------------------------------------------------------------------



 



Average of London interbank offered rates quoted by BBA as shown on
Eurodollar Rate =Moneyline Telerate Service display page 3750 or appropriate
successor
1.00 — Reserve Percentage.
     The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate
Loan that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date. The Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
     “Eurodollar Rate Loan” shall mean an Advance at any time that bears
interest based on the Eurodollar Rate.
     “Event of Default” shall have the meaning set forth in Article X hereof.
     “Exchange Act” shall have the mean the Securities Exchange Act of 1934, as
amended.
     “Executive Officers” means Section 16 executive officers of Holdings
determined in connection with the Exchange Act.
     “Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
     “Federal Funds Effective Rate” for any day shall mean the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
     “Federal Funds Open Rate” shall mean the rate per annum determined by the
Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) to be the “open” rate for federal funds
transactions as of the opening of business for federal funds transactions among
members of the Federal Reserve System arranged by federal funds brokers on such
day, as quoted by Garvin Guybutler Corporation, any successor entity thereto, or
any other broker selected by the Agent, as set forth on the applicable Telerate
display page; provided, however; that if such day is not a Business Day, the
Federal Funds Open Rate for such day shall be the “open” rate on the immediately
preceding Business Day, or if no such rate shall be quoted by a Federal funds
broker at such time, such other rate as determined by the Agent in accordance
with its usual procedures.
     “Fixed Charge Coverage Ratio” shall mean and include, with respect to any
fiscal period, the ratio of (a) EBITDA plus net cash proceeds of any equity
issuance of Holdings’ Equity

10



--------------------------------------------------------------------------------



 



Interest within twelve (12) months of the Closing Date minus Capitalized
Expenditures made during such fiscal period which are not funded by borrowed
money (other than proceeds of Revolving Advances) minus cash dividends and
distributions minus cash taxes paid during such period to (b) all Senior Debt
Payments plus all Subordinated Debt Payments made plus payments under
Capitalized Lease Obligations during such period.
     “Foreign Subsidiary” of any Person, shall mean any Subsidiary of such
Person that is not organized or incorporated in the United States or any State
or territory thereof.
     “Formula Amount” shall have the meaning set forth in Section 2.1(a).
     “GAAP” shall mean generally accepted accounting principles in the United
States of America that are recognized as such by the American Institute of
Certified Public Accountants or by the Financial Accounting Standards Board or
through other appropriate boards or committees thereof, and that are
consistently applied for all periods, after the date hereof, so as to properly
reflect the financial position of Borrowers, except that any accounting
principle or practice required to be changed by the Financial Accounting
Standards Board (or other appropriate board or committee of the said Board) in
order to continue as a generally accepted accounting principle or practice may
be so changed.
     “General Intangibles” shall mean and include as to each Borrower all of
such Borrower’s general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all chooses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, trademark applications, service marks, trade secrets,
goodwill, copyrights, design rights, software, computer information, source
codes, codes, records and updates, registrations, licenses, franchises, customer
lists, tax refunds, tax refund claims, computer programs, all claims under
guaranties, security interests or other security held by or granted to such
Borrower to secure payment of any of the Receivables by a Customer (other than
to the extent covered by Receivables) all rights of indemnification and all
other intangible property of every kind and nature (other than Receivables).
     “Governmental Acts” shall have the meaning set forth in Section 2.17.
     “Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government, including, without limitation, the
SEC.
     “Guarantor” shall mean Holdings and any other Person who may hereafter
guarantee payment or performance of the whole or any part of the Obligations and
“Guarantors” means collectively all such Persons.
     “Guarantor Security Agreement” shall mean any security agreement executed
by any Guarantor in favor of Agent securing the Guaranty of such Guarantor.
     “Guaranty” shall mean any guaranty of the obligations of Borrowers executed
by a Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders.

11



--------------------------------------------------------------------------------



 



     “Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.
     “Hazardous Substance” shall mean, without limitation, any flammable
explosives, radon, radioactive materials, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, petroleum and petroleum products,
methane, hazardous materials, Hazardous Wastes, hazardous or Toxic Substances or
related materials as defined in CERCLA, the Hazardous Materials Transportation
Act, as amended (49 U.S.C. Sections 1801, et seq.), RCRA, Articles 15 and 27 of
the New York State Environmental Conservation Law or any other applicable
Environmental Law and in the regulations adopted pursuant thereto.
     “Hazardous Wastes” shall mean all waste materials subject to regulation
under CERCLA, RCRA or applicable state law, and any other applicable Federal and
state laws now in force or hereafter enacted relating to hazardous waste
disposal.
     “Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.
     “Indebtedness” of a Person at a particular date shall mean all obligations
of such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration and without
duplication, shall include all indebtedness, debt and other similar monetary
obligations of such Person whether direct or guaranteed, and all premiums, if
any, due at the required prepayment dates of such indebtedness, and all
indebtedness secured by a Lien on assets owned by such Person, whether or not
such indebtedness actually shall have been created, assumed or incurred by such
Person, but shall exclude, all monetary obligations of such Person due under any
operating lease of Leased Property. Any indebtedness of such Person resulting
from the acquisition by such Person of any assets subject to any Lien shall be
deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred. Notwithstanding anything to the
contrary contained herein, the Series B Preferred Stock of Holdings shall not
constitute Indebtedness.
     “Ineligible Security” shall mean any security which may not be underwritten
or dealt in by member banks of the Federal Reserve System under Section 16 of
the Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
     “Intellectual Property” shall mean property constituting under any
Applicable Law a patent, patent application, copyright, trademark, service mark,
trade name, mask work, trade secret or license or other right to use any of the
foregoing (excluding any commercial “off-the-shelf” software license such as
certain “shrink-wrap” licenses and any other licenses which are nonexclusive,
terminable and available to the public at a standard price).
     “Intellectual Property Claim” shall mean the assertion by any Person of a
claim (whether asserted in writing, by action, suit or proceeding or otherwise)
that any Borrower’s ownership, use, marketing, sale or distribution of any
Inventory, Equipment, Intellectual Property or other property or asset is
violative of any ownership of or right to use any Intellectual Property of such
Person.

12



--------------------------------------------------------------------------------



 



     “Intellectual Property Security Agreement” shall mean that certain
Intellectual Property Security Agreement, dated as of the date hereof, executed
by Borrowers in favor of Agent, together with all amendments, restatements or
other modifications thereof.
     “Interest Period” shall mean the period provided for any Eurodollar Rate
Loan pursuant to Section 2.2(b).
     “Interest Rate Hedge” shall mean an interest rate exchange, collar, cap,
swap, adjustable strike cap, adjustable strike corridor or similar agreements
entered into by any Borrower or its Subsidiaries in order to provide protection
to, or minimize the impact upon, such Borrower, any Guarantor and/or their
respective Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
     “Inventory” shall mean and include as to each Borrower all of such
Borrower’s now owned or hereafter acquired goods, merchandise and other personal
property (other than Aircraft), wherever located, to be furnished under any
consignment arrangement, contract of service or held for sale or lease, all raw
materials, work in process, finished goods and materials and supplies of any
kind, nature or description which are or might be used or consumed in such
Borrower’s business or used in selling or furnishing such goods, merchandise and
other personal property, and all documents of title or other documents
representing them.
     “Investment Property” shall mean and include as to each Borrower, all of
such Borrower’s now owned or hereafter acquired securities (whether certificated
or uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.
     “Issuer” shall mean any Person who issues a Letter of Credit and/or accepts
a draft pursuant to the terms hereof.
     “Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to the premises located at the addresses set forth on
Schedule 1.1.
     “Leased Property” shall mean any Aircraft, Aircraft parts and engines,
trucks, trailers and equipment subject to an operating lease or consignment
agreement of any Borrower, with such Borrower as lessee or consignee, as
applicable.
     “Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.
     “Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge
which is provided by any Lender and with respect to which the Agent confirms
meets the following requirements: such Interest Rate Hedge (i) is documented in
a standard International Swap Dealer Association Agreement, (ii) provides for
the method of calculating the reimbursable amount of the provider’s credit
exposure in a reasonable and customary manner, and (iii) is entered into for
hedging (rather than speculative) purposes. The liabilities of any Borrower to
the provider of any Lender-Provided Interest Rate Hedge (the “Hedge
Liabilities”) shall be “Obligations” hereunder, guaranteed obligations under any
Guaranty and secured obligations under any Guarantor Security Agreement and
otherwise treated as Obligations for purposes of

13



--------------------------------------------------------------------------------



 



each of the Other Documents. The Liens securing the Hedge Liabilities shall be
pari passu with the Liens securing all other Obligations under this Agreement
and the Other Documents.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender (or an affiliate of such Lender) described as such in such Lender’s
“Administrative Questionnaire” delivered to Agent, or such other office or
offices as a Lender may from time to time notify Borrower and Agent.
     “Letter of Credit Fees” shall have the meaning set forth in Section 3.2.
     “Letter of Credit Borrowing” shall have the meaning set forth in
Section 2.12(d).
     “Letter of Credit Sublimit” shall mean $5,000,000.00.
     “Letters of Credit” shall have the meaning set forth in Section 2.9.
     “License Agreement” shall mean any agreement between any Borrower and a
Licensor pursuant to which such Borrower is authorized to use any Intellectual
Property in connection with such Borrower’s business operations.
     “Licensor” shall mean any Person from whom any Borrower obtains the right
to use (whether on an exclusive or non-exclusive basis) any Intellectual
Property in connection with such Borrower’s business operations.
     “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.
     “Lien Waiver Agreement” shall mean an agreement which is executed in favor
of Agent by a Person who owns or occupies premises at which any Collateral may
be located from time to time and by which such Person shall waive any Lien that
such Person may ever have with respect to any of the Collateral and shall
authorize Agent from time to time to enter upon the premises to inspect or
remove the Collateral from such premises or to use such premises to store or
dispose of such Inventory.
     “Lockbox Account” shall have the meaning set forth in Section 4.15(h).
     “Lockbox Agreement” shall have the meaning set forth in Section 4.15(h).
     “Lockbox Bank” shall have the meaning set forth in Section 4.15(h).
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
business or financial condition, results of operations, assets or properties of
Borrowers and Guarantors on a consolidated basis, (b) Borrowers’ ability to duly
and punctually pay or perform the Obligations

14



--------------------------------------------------------------------------------



 



in accordance with the terms thereof, (c) the value of the Collateral taken as a
whole, or Agent’s Liens on the Collateral or the priority of any such Lien on a
consolidated basis, or (d) the validity or enforceability of this Agreement and
the Other Documents.
     “Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.
     “Maximum Revolving Advance Amount” shall mean $20,000,000.00.
     “Maximum Undrawn Amount” shall mean with respect to any outstanding Letter
of Credit, the amount of such Letter of Credit that is or may become available
to be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.
     “Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Sections 3(37) and 4001(a)(3) of ERISA.
     “Multiple Employer Plan” shall mean a Plan which has two or more
contributing sponsors (including any Borrower or any member of the Controlled
Group) at least two of whom are not under common control, as such a plan is
described in Section 4064 of ERISA.
     “Note(s)” shall mean the Revolving Credit Note together with all
extensions, increases, decreases, renewals, amendments, supplements,
modifications, substitutions and replacements thereto and thereof.
     “Obligations” shall mean any and all loans, advances, debts, liabilities,
obligations, covenants and duties owing by any Borrower to Lenders or Agent or
to any other direct or indirect subsidiary or affiliate of Agent or any Lender
of any kind or nature, present or future (including any interest or other
amounts accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to any Borrower, whether or not a claim for post-filing or
post-petition interest or other amounts is allowed in such proceeding),
howsoever created, arising or existing, whether direct or indirect (including
those acquired by assignment or participation), absolute or contingent, joint or
several, due or to become due, now existing or hereafter arising, contractual or
tortious, liquidated or unliquidated,, under or in connection with this
Agreement, the Notes, the Letters of Credit or any Other Document and any
amendments, extensions, renewals or increases of any of the foregoing, and
including all costs and expenses of Agent and any Lender incurred in the
documentation, negotiation, modification, enforcement, collection or otherwise
in connection with any of the foregoing, including but not limited to reasonable
attorneys’ fees and expenses and all obligations of any Borrower to Agent or
Lenders to perform acts or refrain from taking any action
     “Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Closing Date.

15



--------------------------------------------------------------------------------



 



     “Original Owner” shall mean Lloyd I. Miller, III, Bryant R. Riley, Bonanza
Master Fund, Ltd., Paul J. Solit, Resurgence Asset Management, L.L.C., Tontine
Capital Partners, L.P., Dane Andreef, Gryphon Master Fund, L.P., and Everest
Capital Limited.
     “Other Documents” shall mean the Note, the Questionnaire, any Guaranty, any
Guarantor Security Agreement, the Intellectual Property Security Agreement, the
Pledge Agreement, any Lender-Provided Interest Rate Hedge and any and all other
agreements, instruments and documents, including guaranties, pledges, powers of
attorney, consents, interest or currency swap agreements or other similar
agreements and all other writings heretofore, now or hereafter executed by any
Borrower or any Guarantor and/or delivered to Agent or any Lender in respect of
the transactions contemplated by this Agreement.
     “Out-of-Formula Loans” shall have the meaning set forth in Section 15.2(b).
     “Parent” of any Person shall mean a corporation or other entity owning,
directly or indirectly at least 50% of the shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors of
the Person, or other Persons performing similar functions for any such Person.
     “Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
     “Participation Advance” shall have the meaning set forth in
Section 2.12(d).
     “Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.
     “Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any successor.
     “Pension Benefit Plan” shall mean at any time any employee pension benefit
plan (including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained by any member of the
Controlled Group for employees of any member of the Controlled Group; or
(ii) has at any time within the preceding five years been maintained by any
entity which was at such time a member of the Controlled Group for employees of
any entity which was at such time a member of the Controlled Group.
     “Permitted Discretion” shall mean, with respect to any Person, a
determination or judgment made by such Person in good faith and in the exercise
of reasonable (from the perspective a secured asset-based lender) credit or
business judgment.

16



--------------------------------------------------------------------------------



 



     “Permitted Encumbrances” shall mean (a) Liens in favor of Agent for the
benefit of Agent and Lenders; (b) Liens for taxes, assessments or other
governmental charges not delinquent or Properly Contested; (c) Liens disclosed
in the financial statements referred to in Section 5.5, the existence of which
Agent has consented to in writing; (d) deposits or pledges to secure obligations
under worker’s compensation, social security or similar laws, or under
unemployment insurance; (e) deposits or pledges to secure bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety, appeal and customs bonds, performance bonds and other
obligations of like nature arising in the Ordinary Course of Business; (f) Liens
arising by virtue of the rendition, entry or issuance against any Borrower or
any Subsidiary, or any property of any Borrower or any Subsidiary, of any
judgment, writ, order, or decree for so long as each such Lien (a) is in
existence for less than 30 consecutive days after it first arises or is being
Properly Contested and (b) is at all times junior in priority to any Liens in
favor of Agent (except only with respect to federal income taxes and property
taxes that have priority as a matter of applicable state law); (g) carriers,
warehouseman’s, repairman’s mechanics’, workers’, materialmen’s or other like
Liens arising in the Ordinary Course of Business with respect to obligations
which are overdue or which are being contested in good faith by the applicable
Borrower; (h) Liens placed upon fixed assets hereafter acquired to secure a
portion of the purchase price thereof, provided that (x) any such lien shall not
encumber any other property of any Borrower and (y) the aggregate amount of
Indebtedness secured by such Liens incurred as a result of such purchases during
any fiscal year shall not exceed the amount provided for in Section 7.6; (i)
Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank account of any Borrower
held at such banks or financial institutions; (j) any interest or title of a
lessor under any lease entered into by any Borrower in the ordinary course of
business and covering only the assets so leased; and (k) Liens disclosed on
Schedule 1.2.
     “Permitted Indebtedness” shall have the meaning set forth in Section 7.8
hereof.
     “Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
     “Plan” shall mean any employee benefit plan within the meaning of
Section 3(3) of ERISA (including a Pension Benefit Plan), maintained for
employees of any Borrower or any member of the Controlled Group or any such Plan
to which any Borrower or any member of the Controlled Group is required to
contribute on behalf of any of its employees.
     “Pledge Agreement” shall mean, individually and collectively, each Pledge
Agreement executed by a Borrower in favor of Agent.
     “PNC” shall have the meaning set forth in the preamble to this Agreement
and shall extend to all of its successors and assigns.
     “Pro Forma Balance Sheet” shall have the meaning set forth in
Section 5.5(a) hereof.

17



--------------------------------------------------------------------------------



 



     “Pro Forma Financial Statements” shall have the meaning set forth in
Section 5.5(b) hereof.
     “Properly Contested” shall mean, in the case of any Indebtedness or Lien,
as applicable, of any Person (including any taxes) that is not paid as and when
due or payable by reason of such Person’s bona fide dispute concerning its
liability to pay same or concerning the amount thereof, (i) such Indebtedness or
Lien, as applicable, is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (ii) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(iii) the non-payment of such Indebtedness will not have a Material Adverse
Effect and will not result in the forfeiture of any assets of such Person;
(iv) the enforcement of such Lien is stayed during the period prior to the final
resolution or disposition of such dispute; (v) if such Indebtedness or Lien, as
applicable, results from, or is determined by the entry, rendition or issuance
against a Person or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review; and (vi) if such contest is abandoned, settled
or determined adversely (in whole or in part) to such Person, such Person
forthwith pays such Indebtedness and all penalties, interest and other amounts
due in connection therewith.
     “Projections” shall have the meaning set forth in Section 5.5(b) hereof.
     “Purchasing Lender” shall have the meaning set forth in Section 16.3
hereof.
     “Questionnaire” shall mean the Documentation Information Questionnaire and
the responses thereto provided by Borrowing Agent and delivered to Agent.
     “RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§
6901 et seq., as same may be amended from time to time.
     “Real Property” shall mean all of each Borrower’s right, title and interest
in and to the owned and leased premises identified on Schedule 4.19 hereto.
     “Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Borrower arising out of or in connection with the sale
or lease of Inventory or Saleable Equipment or the rendition of services, all
supporting obligations, guarantees and other security therefor, whether secured
or unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder.
     “Receivables Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(i) hereof.
     “Reimbursement Obligation” shall have the meaning set forth in
Section 2.12(b)hereof.
     “Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

18



--------------------------------------------------------------------------------



 



     “Reportable Event” shall mean a reportable event described in Section
4043(c) of ERISA or the regulations promulgated thereunder.
     “Required Lenders” shall mean Lenders holding at least fifty-one percent
(51%) of the Advances and, if no Advances are outstanding, shall mean Lenders
holding fifty-one percent (51%) of the Commitment Percentages; provided,
however, if there are fewer than three (3) Lenders, Required Lenders shall mean
all Lenders.
     “Reserve Percentage” shall mean as of any day the maximum percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”.
     “Revolving Advances” shall mean extensions of credit by Lenders to
Borrowers under Article II (other than Letters of Credit).
     “Revolving Credit Note” shall mean, collectively, the promissory notes
referred to in Section 2.1(a) hereof, as they may be increased, amended,
extended, modified or replaced from time to time.
     “Revolving Interest Rate” shall mean an interest rate per annum equal to
(a) the then applicable Alternate Base Rate with respect to Domestic Rate Loans
and (b) the sum of the Eurodollar Rate plus two and three-quarters percent
(2.75%)with respect to Eurodollar Rate Loans.
     “Saleable Equipment” shall mean all Aircraft parts, engines and supplies,
trucks and trailers, and parts and supplies related thereto.
     “SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
     “Section 20 Subsidiary” shall mean the Subsidiary of the bank holding
company controlling PNC, which Subsidiary has been granted authority by the
Federal Reserve Board to underwrite and deal in certain Ineligible Securities.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Sellers” shall mean Air Container Transport, Inc., Anthony J. Bonino and
Philip E. Scherer.
     “Senior Debt Payments” shall mean and include all cash actually expended by
any Borrower to make interest payments on any Advances hereunder, plus
(b) payments for all fees, commissions and charges set forth herein and with
respect to any Advances, plus (c) capitalized lease payments, plus (d) payments
with respect to any other Indebtedness for borrowed money.
     “Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.

19



--------------------------------------------------------------------------------



 



     “Subordinated Debt Payments” shall mean and include all cash actually
expended to make payments of principal and interest on debt which is
subordinated in right of payment to Senior Debt Payments.
     “Subsidiary” of any Person shall mean a corporation or other entity of
whose Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.
     “Subsidiary Stock” shall mean all of the issued and outstanding Equity
Interests of any Subsidiary owned by any Borrower (not to exceed 65% of the
Equity Interests of any Foreign Subsidiary).
     “Tangible Net Worth” shall mean, at a particular date, (a) the aggregate
amount of all assets of Borrowers on a Consolidated Basis as may be properly
classified as such in accordance with GAAP consistently applied excluding such
other assets as are properly classified as intangible assets under GAAP, less
(b) the aggregate amount of all liabilities of Borrowers on a Consolidated
Basis.
     “Term” shall have the meaning set forth in Section 13.1 hereof.
     “Termination Event” shall mean (i) a Reportable Event with respect to any
Plan or Multiemployer Plan; (ii) the withdrawal of any Borrower or any member of
the Controlled Group from a Plan or Multiemployer Plan during a plan year in
which such entity was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA; (iii) the providing of notice of intent to terminate a Plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the institution
by the PBGC of proceedings to terminate a Plan or Multiemployer Plan; (v) any
event or condition (a) which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or Multiemployer Plan, or (b) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; or (vi) the partial or
complete withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of
any Borrower or any member of the Controlled Group from a Multiemployer Plan.
     “Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law
or any other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances. “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.
     “Trading with the Enemy Act” shall mean the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any enabling legislation or executive order relating
thereto.
     “Transactions” shall have the meaning set forth in Section 5.5 hereof.
     “Transferee” shall have the meaning set forth in Section 16.3(c) hereof.

20



--------------------------------------------------------------------------------



 



     “Trigger Notice” shall have the meaning set forth in Section 4.15(h).
     “Undrawn Availability” at a particular date shall mean an amount equal to
(a) the lesser of (i) the Formula Amount plus cash subject to a control
agreement in favor of, or on deposit with, Agent and Cash Equivalents with
respect to which Agent has first priority perfected lien or (ii) the Maximum
Revolving Advance Amount plus cash subject to a control agreement in favor of,
or on deposit with, Agent and Cash Equivalents with respect to which Agent has
first priority perfected lien, minus (b) the sum of (i) the outstanding amount
of Revolving Advances plus (ii) all amounts due and owing to any Borrower’s
trade creditors which are 60 days or more past due, plus (iii) fees and expenses
for which Borrowers are liable but which have not been paid or charged to
Borrowers’ Account.
     “Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
     “USA PATRIOT Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
     “Week” shall mean the time period commencing with the opening of business
on a Wednesday and ending on the close of business the following Tuesday.
     “Wells Fargo” shall mean Wells Fargo Bank, National Association, acting
through its Wells Fargo Business Credit operating division, successor by merger
to Wells Fargo Business Credit, Inc., a Minnesota corporation.
     “Wells Fargo Facility” shall mean that certain $15,000,000 line of credit
facility as evidenced by the that certain Credit and Security Agreement dated as
of March 22, 2004, a First Amendment to Credit and Security Agreement dated as
of January 31, 2005, a Second Amendment to Credit and Security Agreement dated
as of November 10, 2005, a Third Amendment to Credit and Security Agreement
dated as of March 15, 2006 between Holdings and Wells Fargo.
     1.3. Uniform Commercial Code Terms. All terms used herein and defined in
the Uniform Commercial Code as adopted in the State of New York from time to
time (the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts”,
“chattel paper”, “instruments”, “general intangibles”, “payment intangibles”,
“supporting obligations”, “securities”, “investment property”, “documents”,
“deposit accounts”, “software”, “letter of credit rights”, “inventory”,
“equipment” and “fixtures”, as and when used in the description of Collateral
shall have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code. To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.
     1.4. Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to,

21



--------------------------------------------------------------------------------



 



this Agreement. Any pronoun used shall be deemed to cover all genders. Wherever
appropriate in the context, terms used herein in the singular also include the
plural and vice versa. All references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations.
Unless otherwise provided, all references to any instruments or agreements to
which Agent is a party, including references to any of the Other Documents,
shall include any and all modifications or amendments thereto and any and all
extensions or renewals thereof. All references herein to the time of day shall
mean the time in New York, New York. Whenever the words “including” or “include”
shall be used, such words shall be understood to mean “including, without
limitation” or “include, without limitation”. A Default or Event of Default
shall be deemed to exist at all times during the period commencing on the date
that such Default or Event of Default occurs to the date on which such Default
or Event of Default is waived in writing pursuant to this Agreement or, in the
case of a Default, is cured within any period of cure expressly provided for in
this Agreement; and an Event of Default shall “continue” or be “continuing”
until such Event of Default has been waived in writing by the Required Lenders.
Any Lien referred to in this Agreement or any of the Other Documents as having
been created in favor of Agent, any agreement entered into by Agent pursuant to
this Agreement or any of the Other Documents, any payment made by or to or funds
received by Agent pursuant to or as contemplated by this Agreement or any of the
Other Documents, or any act taken or omitted to be taken by Agent, shall, unless
otherwise expressly provided, be created, entered into, made or received, or
taken or omitted, for the benefit or account of Agent and Lenders. Wherever the
phrase “to the best of Borrowers’ knowledge” or words of similar import relating
to the knowledge or the awareness of any Borrower are used in this Agreement or
Other Documents, such phrase shall mean and refer to (i) the actual knowledge of
an Executive Officer of any Borrower or (ii) the knowledge that an Executive
Officer would reasonably be expected to have or obtain in the normal discharge
of his assigned duties and responsibilities. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or otherwise within the limitations of, another covenant shall not
avoid the occurrence of a default if such action is taken or condition exists.
In addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.

II  ADVANCES, PAYMENTS.

     2.1. Revolving Advances.
          (a) Amount of Revolving Advances. Subject to the terms and conditions
set forth in this Agreement including Sections 2.1(b) and (c), each Lender,
severally and not jointly, will make Revolving Advances to Borrowers in
aggregate amounts outstanding at any time equal to such Lender’s Commitment
Percentage of the lesser of (x) the Maximum Revolving Advance Amount less the
aggregate Maximum Undrawn Amount of all outstanding Letters of Credit or (y) an
amount equal to:
               (i) up to 85%, subject to the provisions of Section 2.1(c) hereof
(“Receivables Advance Rate”), of Eligible Receivables, minus

22



--------------------------------------------------------------------------------



 



               (ii) the aggregate Maximum Undrawn Amount of all outstanding
Letters of Credit, minus
               (iii) such reserves as Agent may reasonably deem proper and
necessary from time to time.
     The amount equal to (x) Section 2.1(a)(y)(i) minus (y) Sections 2.1
(a)(y)(ii) and (iii) at any time and from time to time shall be referred to as
the “Formula Amount”. The Revolving Advances shall be evidenced by one or more
secured promissory notes (collectively, the “Revolving Credit Note”)
substantially in the form attached hereto as Exhibit 2.1(a).
          (b) Revolving Advances. Each Lender, severally and not jointly, will
make Revolving Advances to Borrower in aggregate amounts outstanding at any time
not greater than such Lender’s Commitment Percentage of the lesser of (x) the
Maximum Revolving Advance Amount less the aggregate amount of outstanding
Letters of Credit or (y) the Formula Amount.
          (c) Discretionary Rights. The Receivables Advance Rate may be
increased or decreased by Agent at any time and from time to time in the
exercise of its Permitted Discretion. Each Borrower consents to any such
increases or decreases and acknowledges that decreasing the Receivables Advance
Rate or increasing or imposing reserves may limit or restrict Advances requested
by Borrowing Agent. The rights of Agent under this subsection are subject to the
provisions of Section 16.2(b).
     2.2. Procedure for Revolving Advances Borrowing.
          (a) Borrowing Agent on behalf of the Borrowers may notify Agent prior
to 10:00 a.m. (New York time) on a Business Day of a Borrower’s request to
incur, on that day, a Revolving Advance hereunder. Should any amount required to
be paid as interest hereunder, or as fees or other charges under this Agreement
or any other agreement with Agent or Lenders, or with respect to any other
Obligation, become due, same shall be deemed a request for a Revolving Advance
as of the date such payment is due, in the amount required to pay in full such
interest, fee, charge or Obligation under this Agreement or any other agreement
with Agent or Lenders, and such request shall be irrevocable.
          (b) Notwithstanding the provisions of subsection (a) above, in the
event any Borrower desires to obtain a Eurodollar Rate Loan, Borrowing Agent
shall give Agent written notice by no later than 10:00 a.m. (New York time) on
the day which is three (3) Business Days prior to the date such Eurodollar Rate
Loan is to be borrowed, specifying (i) the date of the proposed borrowing (which
shall be a Business Day), (ii) the type of borrowing and the amount on the date
of such Advance to be borrowed, which amount shall be for at least $1,000,000
and if greater, be an integral multiple of $100,000, and (iii) the duration of
the first Interest Period therefor. Interest Periods for Eurodollar Rate Loans
shall be for one, two, three or six months; provided, if an Interest Period
would end on a day that is not a Business Day, it shall end on the next
succeeding Business Day unless such day falls in the next succeeding calendar
month in which case the Interest Period shall end on the next preceding Business
Day. No Eurodollar Rate Loan shall be made available to any Borrower during the
continuance of a Default or an Event of Default. After giving effect to each
requested Eurodollar Rate Loan, including those

23



--------------------------------------------------------------------------------



 



which are converted from a Domestic Rate Loan under Section 2.2(d), there shall
not be outstanding more than five (5) Eurodollar Rate Loans, in the aggregate.
          (c) Each Interest Period of a Eurodollar Rate Loan shall commence on
the date such Eurodollar Rate Loan is made and shall end on such date as
Borrowing Agent may elect as set forth in subsection (b)(iii) above provided
that the exact length of each Interest Period shall be determined in accordance
with the practice of the interbank market for offshore Dollar deposits and no
Interest Period shall end after the last day of the Term.
     Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to
Section 2.2(d), as the case may be. Borrowing Agent shall elect the duration of
each succeeding Interest Period by giving irrevocable written notice to Agent of
such duration not later than 10:00 a.m. (New York time) on the day which is
three (3) Business Days prior to the last day of the then current Interest
Period applicable to such Eurodollar Rate Loan. If Agent does not receive timely
notice of the Interest Period elected by Borrowing Agent, Borrowing Agent shall
be deemed to have elected to convert to a Domestic Rate Loan subject to
Section 2.2(d) hereinbelow.
          (d) Provided that no Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding Eurodollar Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a Eurodollar Rate Loan shall be made only on the last Business Day
of the then current Interest Period applicable to such Eurodollar Rate Loan. If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 10:00 a.m. (New York time) (i) on the day which
is three (3) Business Days’ prior to the date on which such conversion is to
occur with respect to a conversion from a Domestic Rate Loan to a Eurodollar
Rate Loan, or (ii) on the day which is one (1) Business Day prior to the date on
which such conversion is to occur with respect to a conversion from a Eurodollar
Rate Loan to a Domestic Rate Loan, specifying, in each case, the date of such
conversion, the loans to be converted and if the conversion is from a Domestic
Rate Loan to any other type of loan, the duration of the first Interest Period
therefor.
          (e) At its option and upon written notice given prior to 10:00 a.m.
(New York time) at least three (3) Business Days’ prior to the date of such
prepayment, any Borrower may prepay the Eurodollar Rate Loans in whole at any
time or in part from time to time with accrued interest on the principal being
prepaid to the date of such repayment. Such Borrower shall specify the date of
prepayment of Advances which are Eurodollar Rate Loans and the amount of such
prepayment. In the event that any prepayment of a Eurodollar Rate Loan is
required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, such Borrower shall indemnify
Agent and Lenders therefor in accordance with Section 2.2(f) hereof.
          (f) Each Borrower shall indemnify and defend Agent and Lenders and
hold Agent and Lenders harmless from and against any and all losses or expenses
that Agent and Lenders may sustain or incur as a consequence of any prepayment,
conversion of or any default

24



--------------------------------------------------------------------------------



 




by any Borrower in the payment of the principal of or interest on any Eurodollar
Rate Loan or failure by any Borrower to complete a borrowing of, a prepayment of
or conversion of or to a Eurodollar Rate Loan after notice thereof has been
given, including, but not limited to, any interest payable by Agent or Lenders
to lenders of funds obtained by it in order to make or maintain its Eurodollar
Rate Loans hereunder. A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Agent or any Lender to Borrowing
Agent shall be conclusive absent manifest error.
          (g) Notwithstanding any other provision hereof, if any Applicable Law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, shall make it unlawful for any Lender (for purposes of
this subsection (g), the term “Lender” shall include any Lender and the office
or branch where any Lender or any corporation or bank controlling such Lender
makes or maintains any Eurodollar Rate Loans) to make or maintain its Eurodollar
Rate Loans, the obligation of Lenders to make Eurodollar Rate Loans hereunder
shall forthwith be cancelled and Borrowers shall, if any affected Eurodollar
Rate Loans are then outstanding, promptly upon request from Agent, either pay
all such affected Eurodollar Rate Loans or convert such affected Eurodollar Rate
Loans into loans of another type. If any such payment or conversion of any
Eurodollar Rate Loan is made on a day that is not the last day of the Interest
Period applicable to such Eurodollar Rate Loan, Borrowers shall pay Agent, upon
Agent’s request, such amount or amounts as may be necessary to compensate
Lenders for any loss or expense sustained or incurred by Lenders in respect of
such Eurodollar Rate Loan as a result of such payment or conversion, including
(but not limited to) any interest or other amounts payable by Lenders to lenders
of funds obtained by Lenders in order to make or maintain such Eurodollar Rate
Loan. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Lenders to Borrowing Agent shall be conclusive
absent manifest error.
     2.3. Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to Borrowers’ Account on Agent’s books. During the Term,
Borrowers may use the Revolving Advances by borrowing, prepaying and
reborrowing, all in accordance with the terms and conditions hereof. The
proceeds of each Revolving Advance requested by Borrowing Agent on behalf of the
Borrowers or deemed to have been requested by Borrowers under Section 2.2(a)
hereof shall, with respect to requested Revolving Advances to the extent Lenders
make such Revolving Advances, be made available to the applicable Borrower on
the day so requested by way of credit to such Borrower operating account at PNC,
or such other bank located in the United States as Borrowing Agent may designate
following notification to Agent, in immediately available federal funds or other
immediately available funds or, with respect to Revolving Advances deemed to
have been requested by the Borrowers, be disbursed to Agent to be applied to the
outstanding Obligations giving rise to such deemed request.
     2.4. Reserved.
     2.5. Maximum Advances. The aggregate balance of Revolving Advances
outstanding at any time shall not exceed the lesser of (a) the Maximum Revolving
Advance Amount less the

25



--------------------------------------------------------------------------------



 



aggregate Maximum Undrawn Amount of all issued and outstanding Letters of Credit
or (b) the Formula Amount.
     2.6. Repayment of Advances.
          (a) The Advances shall be due and payable in full on the last day of
the Term subject to earlier prepayment as herein provided.
          (b) Each Borrower recognizes that the amounts evidenced by checks,
notes, drafts or any other items of payment relating to and/or proceeds of
Collateral may not be collectible by Agent on the date received. In
consideration of Agent’s agreement to conditionally credit Borrowers’ Account as
of the Business Day on which Agent receives those items of payment, each
Borrower agrees that, in computing the charges under this Agreement, all items
of payment shall be deemed applied by Agent on account of the Obligations one
(1) Business Day after (i) the Business Day Agent receives such payments via
wire transfer or electronic depository check or (ii) in the case of payments
received by Agent in any other form, the Business Day such payment constitutes
good funds in Agent’s account. Agent is not, however, required to credit
Borrowers’ Account for the amount of any item of payment which is unsatisfactory
to Agent and Agent may charge Borrowers’ Account for the amount of any item of
payment which is returned to Agent unpaid.
          (c) All payments of principal, interest and other amounts payable
hereunder, or under any of the Other Documents shall be made to Agent at the
Payment Office not later than 1:00 p.m. (New York time) on the due date therefor
in lawful money of the United States of America in federal funds or other funds
immediately available to Agent. Agent shall have the right to effectuate payment
on any and all Obligations due and owing hereunder by charging Borrowers’
Account or by making Advances as provided in Section 2.2 hereof.
          (d) Borrowers shall pay principal, interest, and all other amounts
payable hereunder, or under any related agreement, without any deduction
whatsoever, including, but not limited to, any deduction for any setoff or
counterclaim.
     2.7. Repayment of Excess Advances. The aggregate balance of Advances
outstanding at any time in excess of the maximum amount of Advances permitted
hereunder shall be immediately due and payable without the necessity of any
demand, at the Payment Office, whether or not a Default or Event of Default has
occurred.
     2.8. Statement of Account. Agent shall maintain, in accordance with its
customary procedures, a loan account (“Borrowers’ Account”) in the name of
Borrowers in which shall be recorded the date and amount of each Advance made by
Agent and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender. Each month, Agent shall send to
Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent and Borrowers during such month. The monthly statements shall be deemed
correct and binding upon Borrowers in the absence of manifest error and shall
constitute an account stated between Lenders and Borrowers unless Agent receives
a written statement of Borrowers’ specific

26



--------------------------------------------------------------------------------



 



exceptions thereto within thirty (30) days after such statement is received by
Borrowing Agent. The records of Agent with respect to the loan account shall be
conclusive evidence absent manifest error of the amounts of Advances and other
charges thereto and of payments applicable thereto.
     2.9. Letters of Credit. Subject to the terms and conditions hereof, Agent
shall issue or cause the issuance of standby Letters of Credit (“Letters of
Credit”) for the account of any Borrower; provided, however, that Agent will not
be required to issue or cause to be issued any Letters of Credit to the extent
that the issuance thereof would then cause the sum of (i) the outstanding
Revolving Advances plus (ii) the Maximum Undrawn Amount of all outstanding
Letters of Credit to exceed the lesser of (x) the Maximum Revolving Advance
Amount or (y) the Formula Amount. The Maximum Undrawn Amount of outstanding
Letters of Credit shall not exceed in the aggregate at any time the Letter of
Credit Sublimit. All disbursements or payments related to Letters of Credit
shall be deemed to be Domestic Rate Loans consisting of Revolving Advances and
shall bear interest at the Revolving Interest Rate for Domestic Rate Loans;
Letters of Credit that have not been drawn upon shall not bear interest.
     2.10. Issuance of Letters of Credit.
          (a) Borrowing Agent, on behalf of Borrowers, may request Agent to
issue or cause the issuance of a Letter of Credit by delivering to Agent at the
Payment Office, prior to 10:00 a.m. (New York time), at least five (5) Business
Days’ prior to the proposed date of issuance, Agent’s form of Letter of Credit
Application (the “Letter of Credit Application”) completed to the satisfaction
of Agent; and, such other certificates, documents and other papers and
information as Agent may reasonably request. Borrowing Agent, on behalf of
Borrowers, also has the right to give instructions and make agreements with
respect to any application, any applicable letter of credit and security
agreement, any applicable letter of credit reimbursement agreement and/or any
other applicable agreement, any letter of credit and the disposition of
documents, disposition of any unutilized funds, and to agree with Agent upon any
amendment, extension or renewal of any Letter of Credit.
          (b) Each Letter of Credit shall, among other things, (i) provide for
the payment of sight drafts, other written demands for payment, or acceptances
of usance drafts when presented for honor thereunder in accordance with the
terms thereof and when accompanied by the documents described therein and
(ii) have an expiry date not later than twenty-four (24) months after such
Letter of Credit’s date of issuance and in no event later than the last day of
the Term. Each standby Letter of Credit shall be subject either to the Uniform
Customs and Practice for Documentary Credits (1993 Revision), International
Chamber of Commerce Publication No. 500, and any amendments or revision thereof
adhered to by the Issuer (“UCP 500”) or the International Standby Practices
(ISP98-International Chamber of Commerce Publication Number 590) (the “ISP98
Rules”), as determined by Agent, and each trade Letter of Credit shall be
subject to UCP 500.
          (c) Agent shall use its reasonable efforts to notify Lenders of the
request by Borrowing Agent for a Letter of Credit hereunder.
     2.11. Requirements For Issuance of Letters of Credit.

27



--------------------------------------------------------------------------------



 



          (a) Borrowing Agent shall authorize and direct any Issuer to name the
applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit. If Agent is not the Issuer of any Letter of Credit, Borrowing Agent
shall authorize and direct the Issuer to deliver to Agent all instruments,
documents, and other writings and property received by the Issuer pursuant to
the Letter of Credit and to accept and rely upon Agent’s instructions and
agreements with respect to all matters arising in connection with the Letter of
Credit, the application therefor or any acceptance therefor.
          (b) In connection with all Letters of Credit issued or caused to be
issued by Agent under this Agreement, each Borrower hereby appoints Agent, or
its designee, as its attorney, with full power and authority if an Event of
Default shall have occurred, (i) to sign and/or endorse such Borrower’s name
upon any warehouse or other receipts, letter of credit applications and
acceptances, (ii) to sign such Borrower’s name on bills of lading; (iii) to
clear Inventory through the United States of America Customs Department
(“Customs”) in the name of such Borrower or Agent or Agent’s designee, and to
sign and deliver to Customs officials powers of attorney in the name of Borrower
for such purpose; and (iv) to complete in such Borrower’s name or Agent’s, or in
the name of Agent’s designee, any order, sale or transaction, obtain the
necessary documents in connection therewith, and collect the proceeds thereof.
Neither Agent nor its attorneys will be liable for any acts or omissions nor for
any error of judgment or mistakes of fact or law, except for Agent’s or its
attorney’s willful misconduct. This power, being coupled with an interest, is
irrevocable as long as any Letters of Credit remain outstanding.
     2.12. Disbursements, Reimbursement.
          (a) Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Agent a participation in such Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Commitment Percentage of the
Maximum Face Amount of such Letter of Credit and the amount of such drawing,
respectively.
          (b) In the event of any request for a drawing under a Letter of Credit
by the beneficiary or transferee thereof, Agent will promptly notify Borrowing
Agent. Provided that Borrowing Agent shall have received such notice, the
Borrowers shall reimburse (such obligation to reimburse Agent shall sometimes be
referred to as a “Reimbursement Obligation”) Agent prior to 12:00 Noon, New York
time on each date that an amount is paid by Agent under any Letter of Credit
(each such date, a “Drawing Date”) in an amount equal to the amount so paid by
Agent. In the event Borrowers fail to reimburse Agent for the full amount of any
drawing under any Letter of Credit by 12:00 Noon, New York time, on the Drawing
Date, Agent will promptly notify each Lender thereof, and Borrowers shall be
deemed to have requested that a Domestic Rate Loan be made by the Lenders to be
disbursed on the Drawing Date under such Letter of Credit, subject to the amount
of the unutilized portion of the lesser of Maximum Revolving Advance Amount or
the Formula Amount (less outstanding Revolving Advances at such time) and
subject to Section 8.2 hereof. Any notice given by Agent pursuant to this
Section 2.12(b) may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.

28



--------------------------------------------------------------------------------



 



          (c) Each Lender shall upon any notice pursuant to Section 2.12(b) make
available to Agent an amount in immediately available funds equal to its
Commitment Percentage of the amount of the drawing, whereupon the participating
Lenders shall (subject to Section 2.12(d)) each be deemed to have made a
Domestic Rate Loan to Borrowers in that amount. If any Lender so notified fails
to make available to Agent the amount of such Lender’s Commitment Percentage of
such amount by no later than 2:00 p.m., New York time on the Drawing Date, then
interest shall accrue on such Lender’s obligation to make such payment, from the
Drawing Date to the date on which such Lender makes such payment (i) at a rate
per annum equal to the Federal Funds Rate during the first three days following
the Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Domestic Rate Loans on and after the fourth day following the Drawing Date.
Agent will promptly give notice of the occurrence of the Drawing Date, but
failure of Agent to give any such notice on the Drawing Date or in sufficient
time to enable any Lender to effect such payment on such date shall not relieve
such Lender from its obligation under this Section 2.12(c), provided that such
Lender shall not be obligated to pay interest as provided in Section 2.12(c)
(i) and (ii) until and commencing from the date of receipt of notice from Agent
of a drawing.
          (d) With respect to any unreimbursed drawing that is not converted
into a Domestic Rate Loan to Borrowers in whole or in part as contemplated by
Section 2.12(b), because of Borrowers’ failure to satisfy the conditions set
forth in Section 8.2 (other than any notice requirements) or for any other
reason, Borrowers shall be deemed to have incurred from Agent a borrowing (each
a “Letter of Credit Borrowing”) in the amount of such drawing. Such Letter of
Credit Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the rate per annum applicable to a Domestic Rate Loan.
Each Lender’s payment to Agent pursuant to Section 2.12(c) shall be deemed to be
a payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a “Participation Advance” from such Lender in satisfaction of
its Participation Commitment under this Section 2.12.
          (e) Each Lender’s Participation Commitment shall continue until the
last to occur of any of the following events: (x) Agent ceases to be obligated
to issue or cause to be issued Letters of Credit hereunder; (y) no Letter of
Credit issued or created hereunder remains outstanding and uncancelled and
(z) all Persons (other than the Borrowers) have been fully reimbursed for all
payments made under or relating to Letters of Credit.
     2.13. Repayment of Participation Advances.
          (a) Upon (and only upon) receipt by Agent for its account of
immediately available funds from Borrowers (i) in reimbursement of any payment
made by the Agent under the Letter of Credit with respect to which any Lender
has made a Participation Advance to Agent, or (ii) in payment of interest on
such a payment made by Agent under such a Letter of Credit, Agent will pay to
each Lender, in the same funds as those received by Agent, the amount of such
Lender’s Commitment Percentage of such funds, except Agent shall retain the
amount of the Commitment Percentage of such funds of any Lender that did not
make a Participation Advance in respect of such payment by Agent.
          (b) If Agent is required at any time to return to any Borrower, or to
a trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the

29



--------------------------------------------------------------------------------



 



payments made by Borrowers to Agent pursuant to Section 2.13(a) in reimbursement
of a payment made under the Letter of Credit or interest or fee thereon, each
Lender shall, on demand of Agent, forthwith return to Agent the amount of its
Commitment Percentage of any amounts so returned by Agent plus interest at the
Federal Funds Effective Rate.
     2.14. Documentation. Each Borrower agrees to be bound by the terms of the
Letter of Credit Application and any Letter of Credit issued on behalf of such
Borrower and by Agent’s written regulations and customary practices relating to
letters of credit. In the event of a conflict between the Letter of Credit
Application, the applicable Letter of Credit and this Agreement, this Agreement
shall govern and control. It is understood and agreed that, except in the case
of gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Agent shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following the Borrowing Agent’s or any Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.
     2.15. Determination to Honor Drawing Request. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, Agent shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.
     2.16. Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Advances or
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of Borrowers to reimburse Agent upon a draw under a Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.16 under all
circumstances, including the following circumstances:
               (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Agent, any Borrower or any other Person for
any reason whatsoever;
               (ii) the failure of any Borrower or any other Person to comply,
in connection with a Letter of Credit Borrowing, with the conditions set forth
in this Agreement for the making of a Revolving Advance, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of the Lenders to make Participation Advances under
Section 2.12;
               (iii) any lack of validity or enforceability of any Letter of
Credit;
               (iv) any claim of breach of warranty that might be made by
Borrower or any Lender against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which any Borrower or any Lender may have at any time against a
beneficiary, any successor beneficiary or any transferee of any Letter of Credit
or the proceeds thereof (or any Persons for whom any such transferee may be

30



--------------------------------------------------------------------------------



 



acting), Agent or any Lender or any other Person, whether in connection with
this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between any Borrower or any
Subsidiaries of such Borrower and the beneficiary for which any Letter of Credit
was procured);
               (v) the lack of power or authority of any signer of (or any
defect in or forgery of any signature or endorsement on) or the form of or lack
of validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if
Agent or any of Agent’s Affiliates has been notified thereof;
               (vi) payment by Agent under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit;
               (vii) the solvency of, or any acts or omissions by, any
beneficiary of any Letter of Credit, or any other Person having a role in any
transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;
               (viii) any failure by the Agent or any of Agent’s Affiliates to
issue any Letter of Credit in the form requested by Borrowing Agent, unless the
Agent has received written notice from Borrowing Agent of such failure within
three (3) Business Days after the Agent shall have furnished Borrowing Agent a
copy of such Letter of Credit and such error is material and no drawing has been
made thereon prior to receipt of such notice;
               (ix) any Material Adverse Effect on any Borrower or any
Guarantor;
               (x) any breach of this Agreement or any Other Document by any
party thereto;
               (xi) the occurrence or continuance of an insolvency proceeding
with respect to any Borrower or any Guarantor;
               (xii) the fact that a Default or Event of Default shall have
occurred and be continuing;
               (xiii) the fact that the Term shall have expired or this
Agreement or the Obligations hereunder shall have been terminated; and
               (xiv) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing.
     2.17. Indemnity. In addition to amounts payable as provided in
Section 16.5, each Borrower hereby agrees to protect, indemnify, defend, pay and
save harmless Agent and any of Agent’s Affiliates that have issued a Letter of
Credit from and against any and all claims,

31



--------------------------------------------------------------------------------



 



demands, liabilities, damages, taxes, penalties, interest, judgments,
settlements, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel and allocated costs of internal counsel)
which the Agent or any of Agent’s Affiliates may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit, other
than as a result of (A) the gross negligence or willful misconduct of the Agent
as determined by a final and non-appealable judgment of a court of competent
jurisdiction or (B) the wrongful dishonor by the Agent or any of Agent’s
Affiliates of a proper demand for payment made under any Letter of Credit,
except if such dishonor resulted from any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body (all
such acts or omissions herein called “Governmental Acts”).
     2.18. Liability for Acts and Omissions. As between Borrowers and Agent and
Lenders, each Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit. In furtherance and not in limitation of the respective foregoing, Agent
shall not be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if Agent shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of any
Borrower against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among any Borrower and any beneficiary of
any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Agent, including any governmental acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Agent’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Agent from liability for Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
judgment) in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence. In no event shall Agent or Agent’s
Affiliates be liable to any Borrower for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
     Without limiting the generality of the foregoing, Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously

32



--------------------------------------------------------------------------------



 



dishonored presentation under a Letter of Credit, whether such dishonor was
pursuant to a court order, to settle or compromise any claim of wrongful
dishonor, or otherwise, and shall be entitled to reimbursement to the same
extent as if such presentation had initially been honored, together with any
interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Agent or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
     In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Agent under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Agent under any resulting liability to
any Borrower or any Lender.
     2.19. Additional Payments. Any sums expended by Agent or any Lender due to
any Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including any Borrower’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be charged to Borrowers’
Account as a Revolving Advance and added to the Obligations.
     2.20. Manner of Borrowing and Payment.
          (a) Each borrowing of Revolving Advances shall be advanced according
to the applicable Commitment Percentages of Lenders.
          (b) Each payment (including each prepayment) by any Borrower on
account of the principal of and interest on the Revolving Advances, shall be
applied to the Revolving Advances pro rata according to the applicable
Commitment Percentages of Lenders. Except as expressly provided herein, all
payments (including prepayments) to be made by any Borrower on account of
principal, interest and fees shall be made without set off or counterclaim and
shall be made to Agent on behalf of the Lenders to the Payment Office, in each
case on or prior to 1:00 p.m., New York time, in Dollars and in immediately
available funds.
          (c) (i) Notwithstanding anything to the contrary contained in
Sections 2.20(a) and (b) hereof, commencing with the first Business Day
following the Closing Date, each borrowing of Revolving Advances shall be
advanced by Agent and each payment by any Borrower on account of Revolving
Advances shall be applied first to those Revolving Advances advanced by Agent.
On or before 1:00 p.m., New York time, on each Settlement Date

33



--------------------------------------------------------------------------------



 



commencing with the first Settlement Date following the Closing Date, Agent and
Lenders shall make certain payments as follows: (I) if the aggregate amount of
new Revolving Advances made by Agent during the preceding Week (if any) exceeds
the aggregate amount of repayments applied to outstanding Revolving Advances
during such preceding Week, then each Lender shall provide Agent with funds in
an amount equal to its applicable Commitment Percentage of the difference
between (w) such Revolving Advances and (x) such repayments and (II) if the
aggregate amount of repayments applied to outstanding Revolving Advances during
such Week exceeds the aggregate amount of new Revolving Advances made during
such Week, then Agent shall provide each Lender with funds in an amount equal to
its applicable Commitment Percentage of the difference between (y) such
repayments and (z) such Revolving Advances.
               (ii) Each Lender shall be entitled to earn interest at the
Revolving Interest Rate on outstanding Advances which it has funded.
               (iii) Promptly following each Settlement Date, Agent shall submit
to each Lender a certificate with respect to payments received and Advances made
during the Week immediately preceding such Settlement Date. Such certificate of
Agent shall be conclusive in the absence of manifest error.
          (d) If any Lender or Participant (a “benefited Lender”) shall at any
time receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.
          (e) Unless Agent shall have been notified by telephone, confirmed in
writing, by any Lender that such Lender will not make the amount which would
constitute its applicable Commitment Percentage of the Advances available to
Agent, Agent may (but shall not be obligated to) assume that such Lender shall
make such amount available to Agent on the next Settlement Date and, in reliance
upon such assumption, make available to Borrowers a corresponding amount. Agent
will promptly notify Borrowing Agent of its receipt of any such notice from a
Lender. If such amount is made available to Agent on a date after such next
Settlement Date, such Lender shall pay to Agent on demand an amount equal to the
product of (i) the daily average Federal Funds Rate (computed on the basis of a
year of 360 days) during such period as quoted by Agent, times (ii) such amount,
times (iii) the number of days from and including such Settlement Date to the
date on which such amount becomes immediately available to Agent. A certificate
of Agent submitted to any Lender with respect to any amounts

34



--------------------------------------------------------------------------------



 



owing under this paragraph (e) shall be conclusive, in the absence of manifest
error. If such amount is not in fact made available to Agent by such Lender
within three (3) Business Days after such Settlement Date, Agent shall be
entitled to recover such an amount, with interest thereon at the rate per annum
then applicable to such Revolving Advances hereunder, on demand from Borrowers;
provided, however, that Agent’s right to such recovery shall not prejudice or
otherwise adversely affect Borrowers’ rights (if any) against such Lender.
     2.21. Mandatory Prepayments.
          (a) Subject to Section 4.3 hereof, when any Borrower sells or
otherwise disposes of any Collateral, Borrowers shall repay the Advances in an
amount equal to the net cash proceeds of such sale (i.e., gross cash proceeds
less the reasonable costs of such sales or other dispositions), such repayments
to be made promptly but in no event more than one (1) Business Day following
receipt of such net proceeds, and until the date of payment, such proceeds shall
be held in trust for Agent. The foregoing shall not be deemed to be implied
consent to any such sale or transaction otherwise prohibited by the terms and
conditions hereof. Such repayments shall be applied to the Advances in such
order as Agent may determine, subject to Borrowers’ ability to reborrow
Revolving Advances in accordance with the terms hereof.
     2.22. Use of Proceeds.
          (a) Borrowers shall apply the proceeds of Advances to (i) repay
existing indebtedness owed to Wells Fargo, (ii) pay fees and expenses relating
to this transaction, and (iii) provide for its working capital needs (including
Capital Expenditures permitted hereunder) and reimburse drawings under Letters
of Credit.
          (b) Without limiting the generality of Section 2.22(a) above, neither
the Borrowers, the Guarantors nor any other Person which may in the future
become party to this Agreement or the Other Documents as a Borrower or
Guarantor, intends to use nor shall they use any portion of the proceeds of the
Advances, directly or indirectly, for any purpose in violation of the Trading
with the Enemy Act.
     2.23. Defaulting Lender.
          (a) Notwithstanding anything to the contrary contained herein, in the
event any Lender (x) has refused (which refusal constitutes a breach by such
Lender of its obligations under this Agreement) to make available its portion of
any Advance or (y) notifies either Agent or Borrowing Agent that it does not
intend to make available its portion of any Advance (if the actual refusal would
constitute a breach by such Lender of its obligations under this Agreement)
(each, a “Lender Default”), all rights and obligations hereunder of such Lender
(a “Defaulting Lender”) as to which a Lender Default is in effect and of the
other parties hereto shall be modified to the extent of the express provisions
of this Section 2.23 while such Lender Default remains in effect.
          (b) Advances shall be incurred pro rata from Lenders (the
“Non-Defaulting Lenders”) which are not Defaulting Lenders based on their
respective Commitment Percentages, and no Commitment Percentage of any Lender or
any pro rata share of any Advances required to be advanced by any Lender shall
be increased as a result of such Lender Default. Amounts

35



--------------------------------------------------------------------------------



 



received in respect of principal of any type of Advances shall be applied to
reduce the applicable Advances of each Lender (other than any Defaulting Lender)
pro rata based on the aggregate of the outstanding Advances of that type of all
Lenders at the time of such application; provided, that, Agent shall not be
obligated to transfer to a Defaulting Lender any payments received by Agent for
the Defaulting Lender’s benefit, nor shall a Defaulting Lender be entitled to
the sharing of any payments hereunder (including any principal, interest or
fees). Amounts payable to a Defaulting Lender shall instead be paid to or
retained by Agent. Agent may hold and, in its discretion, re-lend to a Borrower
the amount of such payments received or retained by it for the account of such
Defaulting Lender.
          (c) A Defaulting Lender shall not be entitled to give instructions to
Agent or to approve, disapprove, consent to or vote on any matters relating to
this Agreement and the Other Documents. All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
Advances outstanding.
          (d) Other than as expressly set forth in this Section 2.23, the rights
and obligations of a Defaulting Lender (including the obligation to indemnify
Agent) and the other parties hereto shall remain unchanged. Nothing in this
Section 2.23 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.
          (e) In the event a Defaulting Lender retroactively cures to the
satisfaction of Agent the breach which caused a Lender to become a Defaulting
Lender, such Defaulting Lender shall no longer be a Defaulting Lender and shall
be treated as a Lender under this Agreement.
III INTEREST AND FEES.
     3.1. Interest. Interest on Advances shall be payable in arrears on the
first day of each month with respect to Domestic Rate Loans and, with respect to
Eurodollar Rate Loans, at the end of each Interest Period or, for Eurodollar
Rate Loans with an Interest Period in excess of three months, at the earlier of
(a) each three months from the commencement of such Eurodollar Rate Loan or
(b) the end of the Interest Period. Interest charges shall be computed on the
actual principal amount of Advances outstanding during the month at a rate per
annum equal to the Revolving Interest Rate. Whenever, subsequent to the date of
this Agreement, the Alternate Base Rate is increased or decreased, the Revolving
Interest Rate for Domestic Rate Loans shall be similarly changed without notice
or demand of any kind by an amount equal to the amount of such change in the
Alternate Base Rate during the time such change or changes remain in effect. The
Eurodollar Rate shall be adjusted with respect to Eurodollar Rate Loans without
notice or demand of any kind on the effective date of any change in the Reserve
Percentage as of such effective date. Upon and after the occurrence of an Event
of Default, and during the continuation thereof, at the option of Agent or at
the direction of Required Lenders, the Obligations shall bear interest at the
Revolving Interest Rate plus two (2%) percent per annum (the “Default Rate”).

36



--------------------------------------------------------------------------------



 



     3.2. Letter of Credit Fees.
          (a) Borrowers shall pay (x) to Agent, for the ratable benefit of
Lenders, fees for each Letter of Credit for the period from and excluding the
date of issuance of same to and including the date of expiration or termination,
equal to the average daily face amount of each outstanding Letter of Credit
multiplied by two and one-half percent (2.5%) per annum, such fees to be
calculated on the basis of a 360-day year for the actual number of days elapsed
and to be payable quarterly in arrears on the first day of each quarter and on
the last day of the Term, and (y) to the Issuer, a fronting fee of one quarter
of one percent (0.25%) per annum, together with any and all administrative,
issuance, amendment, payment and negotiation charges with respect to Letters of
Credit and all fees and expenses as agreed upon by the Issuer and the Borrowing
Agent in connection with any Letter of Credit, including in connection with the
opening, amendment or renewal of any such Letter of Credit and any acceptances
created thereunder and shall reimburse Agent for any and all fees and expenses,
if any, paid by Agent to the Issuer (all of the foregoing fees, the “Letter of
Credit and Acceptance Fees”). All such charges shall be deemed earned in full on
the date when the same are due and payable hereunder and shall not be subject to
rebate or pro-ration upon the termination of this Agreement for any reason. Any
such charge in effect at the time of a particular transaction shall be the
charge for that transaction, notwithstanding any subsequent change in the
Issuer’s prevailing charges for that type of transaction. All Letter of Credit
Fees and Acceptance Fees payable hereunder shall be deemed earned in full on the
date when the same are due and payable hereunder and shall not be subject to
rebate or pro-ration upon the termination of this Agreement for any reason.
          (b) On demand after the occurrence and continuation of a Default or
Event of Default, Borrowers will cause cash to be deposited and maintained in an
account with Agent, as cash collateral, in an amount equal to one hundred and
five percent (105%) of the Maximum Undrawn Amount of all outstanding Letters of
Credit, and each Borrower hereby irrevocably authorizes Agent, in its
discretion, on such Borrower’s behalf and in such Borrower’s name, to open such
an account and to make and maintain deposits therein, or in an account opened by
such Borrower, in the amounts required to be made by such Borrower, out of the
proceeds of Receivables or other Collateral or out of any other funds of such
Borrower coming into any Lender’s possession at any time. Agent will invest such
cash collateral (less applicable reserves) in such short-term money-market items
as to which Agent and such Borrower mutually agree and the net return on such
investments shall be credited to such account and constitute additional cash
collateral. No Borrower may withdraw amounts credited to any such account except
upon the occurrence of all of the following: (x) payment and performance in full
of all Obligations, (y) expiration of all Letters of Credit and (z) termination
of this Agreement.
     3.3. Closing Fee and Facility Fee.
          (a) Closing Fee. Upon the execution of this Agreement, Borrowers shall
pay to Agent for the ratable benefit of Lenders a closing fee of $100,000.00
less that portion of the deposit of $60,000.00 heretofore paid by Borrowers to
Agent remaining after application of such fee to out-of-pocket expenses. After
the Closing Date, upon Borrowing Agent’s request, Agent shall deliver to
Borrowing Agent a written report itemizing such out-of-pocket expenses in
reasonable supporting detail.

37



--------------------------------------------------------------------------------



 



          (b) Facility Fee. If, for any month during the Term, the average daily
unpaid balance of the Revolving Advances and undrawn amount of any outstanding
Letters of Credit for each day of such month does not equal the Maximum
Revolving Advance Amount, then Borrowers shall pay to Agent for the ratable
benefit of Lenders a fee at a rate equal to three-eights of one percent (.375%)
per annum on the amount by which the Maximum Revolving Advance Amount exceeds
such average daily unpaid balance. Such fee shall be payable to Agent in arrears
on the first day of each month with respect to the previous month.
     3.4. Collateral Evaluation Fee and Collateral Monitoring Fee.
          (a) Collateral Evaluation Fee. Borrowers shall pay Agent a collateral
evaluation fee equal to $1,500.00 per month commencing on the first day of the
month following the Closing Date and on the first day of each month thereafter
during the Term. The collateral evaluation fee shall be deemed earned in full on
the date when same is due and payable hereunder and shall not be subject to
rebate or proration upon termination of this Agreement for any reason.
          (b) Collateral Monitoring Fee. Borrowers shall pay to Agent on the
first day of each month following any month in which Agent performs any
collateral monitoring — namely any field examination, collateral analysis or
other business analysis, the need for which is to be determined by Agent and
which monitoring is undertaken by Agent or for Agent’s benefit — a collateral
monitoring fee in an amount equal to $750.00 per day for each person employed to
perform such monitoring, plus all costs and disbursements incurred by Agent in
the performance of such examination or analysis. After the Closing Date, upon
Borrowers’ request, Agent shall deliver to Borrowers a written report itemizing
such out-of-pocket expenses in reasonable supporting detail.
     3.5. Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed. If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the Revolving
Interest Rate for Domestic Rate Loans during such extension.
     3.6. Maximum Charges. In no event whatsoever shall interest and other
charges charged hereunder exceed the highest rate permissible under law. In the
event interest and other charges as computed hereunder would otherwise exceed
the highest rate permitted under law, such excess amount shall be first applied
to any unpaid principal balance owed by Borrowers, and if the then remaining
excess amount is greater than the previously unpaid principal balance, Lenders
shall promptly refund such excess amount to Borrowers and the provisions hereof
shall be deemed amended to provide for such permissible rate.
     3.7. Increased Costs. In the event that any Applicable Law, treaty or
governmental regulation, or any change therein or in the interpretation or
application thereof, or compliance by any Lender (for purposes of this
Section 3.7, the term “Lender” shall include Agent or any Lender and any
corporation or bank controlling Agent or any Lender) and the office or branch
where Agent or any Lender (as so defined) makes or maintains any Eurodollar Rate
Loans with

38



--------------------------------------------------------------------------------



 



any request or directive (whether or not having the force of law) from any
central bank or other financial, monetary or other authority, shall:
          (a) subject Agent or any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Other Document or change the basis of taxation
of payments to Agent or any Lender of principal, fees, interest or any other
amount payable hereunder or under any Other Documents (except for changes in the
rate of tax on the overall net income of Agent or any Lender by the jurisdiction
in which it maintains its principal office);
          (b) impose, modify or hold applicable any reserve, special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by, any office of
Agent or any Lender, including pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or
          (c) impose on Agent or any Lender or the London interbank Eurodollar
market any other condition with respect to this Agreement or any Other Document;
     and the result of any of the foregoing is to increase the cost to Agent or
any Lender of making, renewing or maintaining its Advances hereunder by an
amount that Agent or such Lender deems to be material or to reduce the amount of
any payment (whether of principal, interest or otherwise) in respect of any of
the Advances by an amount that Agent or such Lender deems to be material, then,
in any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount (other than, in each case, any amount attributable to
taxes pursuant to Section 3.10) as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate, as the case may be. Agent or such Lender shall certify the
amount of such additional cost or reduced amount to Borrowing Agent, and such
certification shall be conclusive absent manifest error.
     3.8. Basis For Determining Interest Rate Inadequate or Unfair. In the event
that Agent or any Lender shall have determined that:
          (a) reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 hereof for any Interest Period; or
          (b) Dollar deposits in the relevant amount and for the relevant
maturity are not available in the London interbank Eurodollar market, with
respect to an outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan,
or a proposed conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,
     then Agent shall give Borrowing Agent prompt written, telephonic or
telegraphic notice of such determination. If such notice is given, (i) any such
requested Eurodollar Rate Loan shall be made as a Domestic Rate Loan, unless
Borrowing Agent shall notify Agent no later than 10:00 a.m. (New York time) two
(2) Business Days prior to the date of such proposed borrowing, that its request
for such borrowing shall be cancelled or made as an unaffected type of
Eurodollar Rate Loan, (ii) any Domestic Rate Loan or Eurodollar Rate Loan which
was to have been converted to an affected type of Eurodollar Rate Loan shall be
continued as or converted into a Domestic Rate Loan, or, if Borrowing Agent
shall notify Agent, no later than

39



--------------------------------------------------------------------------------



 



10:00 a.m. (New York time) two (2) Business Days prior to the proposed
conversion, shall be maintained as an unaffected type of Eurodollar Rate Loan,
and (iii) any outstanding affected Eurodollar Rate Loans shall be converted into
a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent, no later than
10:00 a.m. (New York time) two (2) Business Days prior to the last Business Day
of the then current Interest Period applicable to such affected Eurodollar Rate
Loan, shall be converted into an unaffected type of Eurodollar Rate Loan, on the
last Business Day of the then current Interest Period for such affected
Eurodollar Rate Loans. Until such notice has been withdrawn, Lenders shall have
no obligation to make an affected type of Eurodollar Rate Loan or maintain
outstanding affected Eurodollar Rate Loans and no Borrowers shall have the right
to convert a Domestic Rate Loan or an unaffected type of Eurodollar Rate Loan
into an affected type of Eurodollar Rate Loan.
     3.9. Capital Adequacy.
          (a) In the event that Agent or any Lender shall have determined that
any Applicable Law, rule, regulation or guideline regarding capital adequacy, or
any change therein, or any change in the interpretation or administration
thereof by any Governmental Body, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by Agent or any
Lender (for purposes of this Section 3.9, the term “Lender” shall include Agent
or any Lender and any corporation or bank controlling Agent or any Lender) and
the office or branch where Agent or any Lender (as so defined) makes or
maintains any Eurodollar Rate Loans with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on Agent or any Lender’s capital as a consequence of its
obligations hereunder to a level below that which Agent or such Lender could
have achieved but for such adoption, change or compliance (taking into
consideration Agent’s and each Lender’s policies with respect to capital
adequacy) by an amount deemed by Agent or any Lender to be material, then, from
time to time, Borrowers shall pay upon demand to Agent or such Lender such
additional amount or amounts as will compensate Agent or such Lender for such
reduction. In determining such amount or amounts, Agent or such Lender may use
any reasonable averaging or attribution methods. The protection of this
Section 3.9 shall be available to Agent and each Lender regardless of any
possible contention of invalidity or inapplicability with respect to the
Applicable Law, regulation or condition.
          (b) A certificate of Agent or such Lender setting forth such amount or
amounts as shall be necessary to compensate Agent or such Lender with respect to
Section 3.9(a) hereof when delivered to Borrowing Agent shall be conclusive
absent manifest error.
     3.10. Gross Up for Taxes. If any Borrower shall be required by Applicable
Law to withhold or deduct any taxes from or in respect of any sum payable under
this Agreement or any of the Other Documents to Agent, or any Lender, assignee
of any Lender, or Participant (each, individually, a “Payee” and collectively,
the “Payees”), (a) the sum payable to such Payee or Payees, as the case may be,
shall be increased as may be necessary so that, after making all required
withholding or deductions, the applicable Payee or Payees receives an amount
equal to the sum it would have received had no such withholding or deductions
been made (the “Gross-Up Payment”), (b) such Borrower shall make such
withholding or deductions, and (c) such Borrower shall pay the full amount
withheld or deducted to the relevant taxation authority or

40



--------------------------------------------------------------------------------



 



other authority in accordance with Applicable Law. Notwithstanding the
foregoing, no Borrower shall be obligated to make any portion of the Gross-Up
Payment that is attributable to any withholding or deductions that would not
have been paid or claimed had the applicable Payee or Payees properly claimed a
complete exemption with respect thereto pursuant to Section 3.11 hereof.
Notwithstanding anything herein to the contrary, Borrowers shall not be
obligated to withhold or deduct, with respect to Agent, or any Lender: (a) taxes
imposed on or measured on the overall net income (however denominated) if Agent
or such Lender, and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located; and (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Borrower is located.
     3.11. Withholding Tax Exemption.
          (a) Each Payee that is not incorporated under the Laws of the United
States of America or a state thereof (and, upon the written request of Agent,
each other Payee) agrees that it will deliver to Borrowing Agent and Agent two
(2) duly completed appropriate valid Withholding Certificates (as defined under
§1.1441-1(c)(16) of the Income Tax Regulations (“Regulations”)) certifying its
status (i.e., U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Code. The term “Withholding Certificate”
means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related
statements and certifications as required under §1.1441-1(e)(2) and/or (3) of
the Regulations; a statement described in §1.871-14(c)(2)(v) of the Regulations;
or any other certificates under the Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
          (b) Each Payee required to deliver to Borrowing Agent and Agent a
valid Withholding Certificate pursuant to Section 3.11(a) hereof shall deliver
such valid Withholding Certificate as follows: (A) each Payee which is a party
hereto on the Closing Date shall deliver such valid Withholding Certificate at
least five (5) Business Days prior to the first date on which any interest or
fees are payable by any Borrower hereunder for the account of such Payee;
(B) each Payee shall deliver such valid Withholding Certificate at least five
(5) Business Days before the effective date of such assignment or participation
(unless Agent in its sole discretion shall permit such Payee to deliver such
Withholding Certificate less than five (5) Business Days before such date in
which case it shall be due on the date specified by Agent). Each Payee which so
delivers a valid Withholding Certificate further undertakes to deliver to
Borrowing Agent and Agent two (2) additional copies of such Withholding
Certificate (or a successor form) on or before the date that such Withholding
Certificate expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Certificate so delivered by
it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by Borrowing Agent or Agent.
     3.12. Lending Offices. Each Lender agrees that, as promptly as practicable
after Lender becomes aware of the occurrence of an event or the existence of a
condition that would entitle such Lender to receive payments under Section 3.10,
it will, to the extent not inconsistent

41



--------------------------------------------------------------------------------



 



with the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Advances, through another office of such Lender, or (b) take such other measures
as such Lender may deem reasonable, if as a result thereof the additional
amounts which would otherwise be required to be paid to such Lender pursuant to
Section 3.10 would be materially reduced and if, as determined by such Lender in
its sole discretion, the making, issuing, funding or maintaining of such
Advances through such other office or in accordance with such other measures, as
the case may be, would not otherwise adversely affect such Advances or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 3.12 unless Borrowers agree to pay
all incremental expenses incurred by such Lender as a result of utilizing such
other office as described above.
IV COLLATERAL
     4.1. Security Interest in the Collateral. To secure the prompt payment and
performance to Agent and each Lender of the Obligations, each Borrower hereby
assigns, pledges and grants to Agent for its benefit and for the ratable benefit
of each Lender a continuing security interest in and to and Lien on all of its
Collateral, whether now owned or existing or hereafter acquired or arising and
wheresoever located. Each Borrower shall mark its Books and Records as may be
necessary or appropriate to evidence, protect and perfect Agent’s security
interest and shall cause its financial statements to reflect such security
interest. Each Borrower shall promptly provide Agent with written notice of all
commercial tort claims having an amount in controversy in excess of $150,000,
such notice to contain the case title together with the applicable court and a
brief description of the claim(s). Upon delivery of each such notice, such
Borrower shall be deemed to hereby grant to Agent a security interest and lien
in and to such commercial tort claims and all proceeds thereof.
     4.2. Perfection of Security Interest. Each Borrower shall take all action
that may be necessary, or that Agent may request, so as at all times to maintain
the validity, perfection, enforceability and priority of Agent’s security
interest in and Lien on the Collateral or to enable Agent to protect, exercise
or enforce its rights hereunder and in the Collateral, including, but not
limited to, (i) immediately discharging all Liens other than Permitted
Encumbrances, (ii) obtaining Lien Waiver Agreements, (iii) delivering to Agent,
endorsed or accompanied by such instruments of assignment as Agent may specify,
and stamping or marking, in such manner as Agent may specify, any and all
chattel paper, instruments, letters of credits and advices thereof and documents
evidencing or forming a part of the Collateral, (iv) entering into warehousing,
lockbox and other custodial arrangements satisfactory to Agent, and
(v) executing and delivering financing statements, control agreements,
instruments of pledge, mortgages, notices and assignments, in each case in form
and substance satisfactory to Agent, relating to the creation, validity,
perfection, maintenance or continuation of Agent’s security interest and Lien
under the Uniform Commercial Code or other Applicable Law. By its signature
hereto, each Borrower hereby authorizes Agent to file against such Borrower, one
or more financing, continuation or amendment statements pursuant to the Uniform
Commercial Code in form and substance satisfactory to Agent (which statements
may have a description of collateral which is broader than that set forth
herein). All charges, expenses and fees Agent may incur in doing any of the
foregoing, and any local taxes relating thereto, shall be charged to Borrowers’
Account as a Revolving Advance of a Domestic Rate Loan and added to the
Obligations, or, at Agent’s option,

42



--------------------------------------------------------------------------------



 



shall be paid to Agent for its benefit and for the ratable benefit of Lenders
immediately upon demand.
     4.3. Disposition of Collateral. Each Borrower will safeguard and protect
all Collateral for Agent’s general account and make no disposition thereof
whether by sale, lease or otherwise except (a) the sale or other transfer
(including the installation on leased Aircraft, trucks and trailers) of Saleable
Equipment in the Ordinary Course of Business and (b) the disposition or transfer
of obsolete and worn-out Equipment in the Ordinary Course of Business during any
fiscal year having an aggregate fair market value of not more than $2,000,000.00
and only to the extent that (i) the net cash proceeds of any such disposition
are used to acquire replacement Equipment which is subject to Agent’s first
priority security interest or (ii) the net cash proceeds of which are remitted
to Agent to be applied pursuant to Section 2.21.
     4.4. Preservation of Collateral. Following the occurrence of a Default or
Event of Default, in addition to the rights and remedies set forth in
Section 11.1 hereof, Agent: (a) may at any time take such steps as Agent deems
necessary to protect Agent’s interest in and to preserve the Collateral,
including the hiring of such security guards or the placing of other security
protection measures as Agent may deem appropriate; (b) may employ and maintain
at any of any Borrower’s premises a custodian who shall have full authority to
do all acts necessary to protect Agent’s interests in the Collateral; (c) may
lease warehouse facilities to which Agent may move all or part of the
Collateral; (d) may use any Borrower’s owned or leased lifts, hoists, trucks and
other facilities or equipment for handling or removing the Collateral; and
(e) shall have, and is hereby granted, a right of ingress and egress to the
places where the Collateral is located, and may proceed over and through any of
Borrower’s owned or leased property. Each Borrower shall cooperate fully with
all of Agent’s efforts to preserve the Collateral and will take such actions to
preserve the Collateral as Agent may direct. All of Agent’s expenses of
preserving the Collateral, including any expenses relating to the bonding of a
custodian, shall be charged to Borrowers’ Account as a Revolving Advance and
added to the Obligations.
     4.5. Ownership of Collateral.
          (a) With respect to the Collateral, at the time the Collateral becomes
subject to Agent’s security interest: (i) each Borrower shall be the sole owner
of and fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of the its respective
Collateral to Agent; and, except for Permitted Encumbrances, the Collateral
shall be free and clear of all Liens and encumbrances whatsoever; (ii) each
document and agreement executed by each Borrower or delivered to Agent or any
Lender in connection with this Agreement shall be true and correct in all
respects; (iii) all signatures and endorsements of each Borrower that appear on
such documents and agreements shall be genuine and each Borrower shall have full
capacity to execute same; and (iv) each Borrower’s Equipment and Inventory shall
be located as set forth on Schedule 4.5 and shall not be removed from such
location(s) without the prior written consent of Agent, except (i) with respect
to the sale or other transfer of Saleable Equipment to the extent permitted in
Section 4.3 hereof and (ii) with respect to the operation of each Borrower’s
business in the Ordinary Course of Business.
          (b) (i) There is no location at which any Borrower has any Inventory
(except for Inventory in transit) other than those locations listed on
Schedule 4.5; (ii) Schedule 4.5 hereto

43



--------------------------------------------------------------------------------



 



contains a correct and complete list, as of the Closing Date, of the legal names
and addresses of each warehouse at which Inventory of any Borrower is stored;
none of the receipts received by any Borrower from any warehouse states that the
goods covered thereby are to be delivered to bearer or to the order of a named
Person or to a named Person and such named Person’s assigns; (iii) Schedule 4.5
hereto sets forth a correct and complete list as of the Closing Date of the
chief executive office of each Borrower; and (iv) Schedule 4.5 hereto sets forth
a correct and complete list as of the Closing Date of the location, by state and
street address, of all Real Property owned or leased by each Borrower, together
with the names and addresses of any landlords. With respect to any books and
records in connection with any Collateral or in any way relating thereto or
evidencing the Collateral (collectively, the “Books and Records”) which are
located at a leased location, such Books and Records shall only be located in
and at such locations for which Agent has received an executed landlord
agreement in form and substance satisfactory to Agent.
     4.6. Defense of Agent’s and Lenders’ Interests. Until (a) payment and
performance in full of all of the Obligations and (b) termination of this
Agreement, Agent’s interests in the Collateral shall continue in full force and
effect. During such period no Borrower shall, without Agent’s prior written
consent, pledge, sell (except Saleable Equipment in the Ordinary Course of
Business and Equipment to the extent permitted in Section 4.3 hereof), assign,
transfer, create or suffer to exist a Lien upon or encumber or allow or suffer
to be encumbered in any way except for Permitted Encumbrances, any part of the
Collateral. Each Borrower shall defend Agent’s interests in the Collateral
against any and all Persons whatsoever. At any time following demand by Agent
for payment of all Obligations in accordance with the terms of this Agreement
upon the occurrence and continuance of an Event of Default, Agent shall have the
right to take possession of the indicia of the Collateral and the Collateral in
whatever physical form contained, including: labels, stationery, documents,
instruments and advertising materials. If Agent exercises this right to take
possession of the Collateral in accordance with the terms of this Agreement upon
the occurrence and continuance of an Event of Default, Borrowers shall, upon
demand, assemble it in the best manner possible and make it available to Agent
at a place reasonably convenient to Agent. In addition, with respect to all
Collateral, Agent and Lenders shall be entitled to all of the rights and
remedies set forth herein and further provided by the Uniform Commercial Code or
other Applicable Law. Each Borrower shall, and Agent may, at its option,
instruct all suppliers, carriers, forwarders, warehousers or others receiving or
holding cash, checks, Inventory, documents or instruments in which Agent holds a
security interest to deliver same to Agent and/or subject to Agent’s order and
if they shall come into any Borrower’s possession, they, and each of them, shall
be held by such Borrower in trust as Agent’s trustee, and such Borrower will
immediately deliver them to Agent in their original form together with any
necessary endorsement.
     4.7. Books and Records. Each Borrower shall (a) keep proper books of record
and account in which full, true and correct entries will be made of all dealings
or transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence, or amortization of properties), which should be set aside from
such earnings in connection with its business. All determinations pursuant to
this subsection shall be made in accordance with, or as required by, GAAP

44



--------------------------------------------------------------------------------



 



consistently applied in the opinion of such independent public accountant as
shall then be regularly engaged by Borrowers.
     4.8. Financial Disclosure. Following the occurrence and during the
continuance of an Event of Default or a Default, each Borrower hereby
irrevocably authorizes and directs all accountants and auditors employed by such
Borrower at any time during the Term to exhibit and deliver to Agent and each
Lender copies of any of such Borrower’s financial statements, trial balances or
other accounting records of any sort in the accountant’s or auditor’s
possession, and to disclose to Agent and each Lender any information such
accountants may have concerning such Borrower’s financial status and business
operations. Following the occurrence and during the continuance of an Event of
Default or a Default, each Borrower hereby authorizes all Governmental Bodies to
furnish to Agent and each Lender copies of reports or examinations relating to
such Borrower, whether made by such Borrower or otherwise; however, Agent and
each Lender will attempt to obtain such information or materials directly from
such Borrower prior to obtaining such information or materials from such
accountants or Governmental Bodies.
     4.9. Compliance with Laws. Each Borrower shall comply with all Applicable
Laws with respect to the Collateral or any part thereof or to the operation of
such Borrower’s business the non-compliance with which could reasonably be
expected to have a Material Adverse Effect. The assets of Borrowers at all times
shall be maintained in accordance with the requirements of all insurance
carriers which provide insurance with respect to the assets of Borrowers so that
such insurance shall remain in full force and effect.
     4.10. Inspection of Premises. At all reasonable times Agent and each Lender
and their agents shall have full access to and the right to audit, appraise,
check, inspect and make abstracts and copies from each Borrower’s books,
records, audits, correspondence and all other papers relating to the Collateral
and the operation of each Borrower’s business. Agent, any Lender and their
agents may enter upon any premises of any Borrower at any time during business
hours and at any other reasonable time, and from time to time, for the purpose
of inspecting and appraising the Collateral and any and all records pertaining
thereto and the operation of such Borrower’s business.
     4.11. Insurance. The assets and properties of each Borrower at all times
shall be maintained in accordance with the requirements of all insurance
carriers which provide insurance with respect to the assets and properties of
such Borrower so that such insurance shall remain in full force and effect. Each
Borrower shall bear the full risk of any loss of any nature whatsoever with
respect to the Collateral. At each Borrower’s own cost and expense in amounts
and with carriers acceptable to Agent, each Borrower shall (a) keep all its
insurable properties and properties in which such Borrower has an interest
insured against the hazards of fire, flood, sprinkler leakage, those hazards
covered by extended coverage insurance and such other hazards, and for such
amounts, as is customary in the case of companies engaged in businesses similar
to such Borrower’s including business interruption insurance; (b) maintain a
policy in such amounts as is customary in the case of companies engaged in
businesses similar to such Borrower insuring against larceny, embezzlement or
other criminal misappropriation of insured’s officers and employees who may
either singly or jointly with others at any time have access to the assets or
funds of such Borrower either directly or through authority to draw upon such
funds or to direct generally the disposition of such assets; (c) maintain public
and product liability insurance

45



--------------------------------------------------------------------------------



 



against claims for personal injury, death or property damage suffered by others;
(d) maintain all such worker’s compensation or similar insurance as may be
required under the laws of any state or jurisdiction in which such Borrower is
engaged in business; (e) furnish Agent with (i) copies of all policies and
evidence of the maintenance of such policies by the renewal thereof at least
thirty (30) days before any expiration date, and (ii) except with respect to
Leased Property, appropriate loss payable endorsements in form and substance
satisfactory to Agent, naming Agent as a co-insured and loss payee as its
interests may appear with respect to all insurance coverage referred to in
clauses (a), and (c) above, and providing (A) that all proceeds thereunder shall
be payable to Agent, (B) no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy, and
(C) that such policy and loss payable clauses may not be cancelled, amended or
terminated unless at least thirty (30) days’ prior written notice is given to
Agent. In the event of any loss thereunder, the carriers named therein hereby
are directed by Agent and the applicable Borrower to make payment for such loss
to Agent and not to such Borrower and Agent jointly. If any insurance losses are
paid by check, draft or other instrument payable to any Borrower and Agent
jointly, Agent may endorse such Borrower’s name thereon and do such other things
as Agent may deem advisable to reduce the same to cash. Agent is hereby
authorized to (i) upon the occurrence and continuance of an Event of Default,
adjust and compromise claims under insurance coverage referred to in clauses
(a), and (b) above and (ii) consent, in its Permitted Discretion, to each
proposed settlement in excess of $1,000,000.00 of claims under insurance
coverage referred to in clauses (a), and (b) above. All loss recoveries received
by Agent upon any such insurance may be applied to the Obligations, in such
order as Agent in its sole discretion shall determine. Any surplus shall be paid
by Agent to Borrowers or applied as may be otherwise required by law. Any
deficiency thereon shall be paid by Borrowers to Agent, on demand.
     4.12. Failure to Pay Insurance. If any Borrower fails to obtain insurance
as hereinabove provided, or to keep the same in force, Agent, if Agent so
elects, may obtain such insurance and pay the premium therefor on behalf of such
Borrower, and charge Borrowers’ Account therefor as a Revolving Advance of a
Domestic Rate Loan and such expenses so paid shall be part of the Obligations.
     4.13. Payment of Taxes. Each Borrower will pay, when due, all taxes,
assessments and other Charges lawfully levied or assessed upon such Borrower or
any of the Collateral including real and personal property taxes, assessments
and charges and all franchise, income, employment, social security benefits,
withholding, and sales taxes unless being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. If any tax by any Governmental Body is or may
be imposed on or as a result of any transaction between any Borrower and Agent
or any Lender which Agent or any Lender may be required to withhold or pay or if
any taxes, assessments, or other Charges remain unpaid after the date fixed for
their payment, or if any claim shall be made which, in Agent’s or any Lender’s
opinion, may possibly create a valid Lien on the Collateral, Agent may without
notice to Borrowers pay the taxes, assessments or other Charges and each
Borrower hereby agrees to indemnify, defend and hold harmless Agent and each
Lender in respect thereof. Agent will not pay any taxes, assessments or Charges
to the extent that any applicable Borrower has contested or disputed those
taxes, assessments or Charges in good faith, by expeditious protest,
administrative or judicial appeal or similar proceeding provided that any
related tax lien is stayed and sufficient reserves are established to the
reasonable satisfaction of

46



--------------------------------------------------------------------------------



 



Agent to protect Agent’s security interest in or Lien on the Collateral. The
amount of any payment by Agent under this Section 4.13 shall be charged to
Borrowers’ Account as a Revolving Advance and added to the Obligations and,
until Borrowers shall furnish Agent with an indemnity therefor (or supply Agent
with evidence satisfactory to Agent that due provision for the payment thereof
has been made), Agent may hold without interest any balance standing to
Borrowers’ credit and Agent shall retain its security interest in and Lien on
any and all Collateral held by Agent.
     4.14. Payment of Leasehold Obligations. Each Borrower shall at all times
pay, when and as due, its rental obligations under all leases under which it is
a tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at Agent’s
request will provide evidence of having done so.
     4.15. Receivables.
          (a) Nature of Receivables. Each of the Receivables shall be a bona
fide and valid account representing a bona fide indebtedness incurred by the
Customer therein named, for a fixed sum as set forth in the invoice relating
thereto (provided immaterial or unintentional invoice errors shall not be deemed
to be a breach hereof) with respect to an absolute sale or lease and delivery of
goods upon stated terms of a Borrower, or work, labor or services theretofore
rendered by a Borrower as of the date each Receivable is created. Same shall be
due and owing in accordance with the applicable Borrower’s standard terms of
sale without dispute, setoff or counterclaim except as may be stated on the
accounts receivable schedules delivered by Borrowers to Agent.
          (b) Solvency of Customers. Each Customer, to the best of each
Borrower’s knowledge, as of the date each Receivable is created, is and will be
solvent and able to pay all Receivables on which the Customer is obligated in
full when due or with respect to such Customers of any Borrower who are not
solvent such Borrower has set up on its books and its financial records bad debt
reserves adequate to cover such Receivables.
          (c) Location of Borrowers. Each Borrower’s chief executive office is
located at the location set forth on Schedule 4.15(c). Until written notice is
given to Agent by Borrowing Agent of any other office at which any Borrower
keeps its records pertaining to Receivables, all such records shall be kept at
such executive office.
          (d) Collection of Receivables. Until any Borrower’s authority to do so
is terminated by Agent (which notice Agent may give at any time following the
occurrence and during the continuance of an Event of Default or a Default, each
Borrower will, at such Borrower’s sole cost and expense, but on Agent’s behalf
and for Agent’s account, collect as Agent’s property and in trust for Agent all
amounts received on Receivables, and shall not commingle such collections with
any Borrower’s funds or use the same except to pay Obligations. At such time,
each Borrower shall deposit in the Lockbox Account or, upon request by Agent,
deliver to Agent, in original form and on the date of receipt thereof, all
checks, drafts, notes, money orders, acceptances, cash and other evidences of
Indebtedness.

47



--------------------------------------------------------------------------------



 



          (e) Notification of Assignment of Receivables. Upon the occurrence and
during the continuance of an Event of Default, Agent shall have the right to
send notice of the assignment of, and Agent’s security interest in and Lien on,
the Receivables to any and all Customers or any third party holding or otherwise
concerned with any of the Collateral. Thereafter, Agent shall have the sole
right to collect the Receivables, take possession of the Collateral, or both.
Agent’s actual collection expenses, including, but not limited to, stationery
and postage, telephone and telegraph, secretarial and clerical expenses and the
salaries of any collection personnel used for collection, may be charged to
Borrowers’ Account and added to the Obligations.
          (f) Power of Agent to Act on Borrowers’ Behalf. Upon the occurrence
and during the continuance of an Event of Default, Agent shall have the right to
receive, endorse, assign and/or deliver in the name of Agent or any Borrower any
and all checks, drafts and other instruments for the payment of money relating
to the Receivables, and each Borrower hereby waives notice of presentment,
protest and non-payment of any instrument so endorsed. Each Borrower hereby
constitutes Agent or Agent’s designee as such Borrower’s attorney with power
upon the occurrence and during the continuance of an Event of Default, (i) to
endorse such Borrower’s name upon any notes, acceptances, checks, drafts, money
orders or other evidences of payment or Collateral; (ii) to sign such Borrower’s
name on any invoice or bill of lading relating to any of the Receivables, drafts
against Customers, assignments and verifications of Receivables; (iii) to send
verifications of Receivables to any Customer; (iv) to sign such Borrower’s name
on all financing statements or any other documents or instruments deemed
necessary or appropriate by Agent to preserve, protect, or perfect Agent’s
interest in the Collateral and to file same; (v) to demand payment of the
Receivables; (vi) to enforce payment of the Receivables by legal proceedings or
otherwise; (vii) to exercise all of such Borrower’s rights and remedies with
respect to the collection of the Receivables and any other Collateral; (viii) to
settle, adjust, compromise, extend or renew the Receivables; (ix) to settle,
adjust or compromise any legal proceedings brought to collect Receivables;
(x) to prepare, file and sign such Borrower’s name on a proof of claim in
bankruptcy or similar document against any Customer; (xi) to prepare, file and
sign such Borrower’s name on any notice of Lien, assignment or satisfaction of
Lien or similar document in connection with the Receivables; and (xii) to do all
other acts and things necessary to carry out this Agreement. All acts of said
attorney or designee are hereby ratified and approved, and said attorney or
designee shall not be liable for any acts of omission or commission nor for any
error of judgment or mistake of fact or of, unless done maliciously or with
gross (not mere) negligence (as determined by a court of competent jurisdiction
in a final non-appealable judgment); this power being coupled with an interest
is irrevocable while any of the Obligations remain unpaid. Agent shall have the
right at any time following the occurrence of an Event of Default or Default, to
change the address for delivery of mail addressed to any Borrower to such
address as Agent may designate and to receive, open and dispose of all mail
addressed to any Borrower.
          (g) No Liability. Neither Agent nor any Lender shall, under any
circumstances or in any event whatsoever, have any liability for any error or
omission or delay of any kind occurring in the settlement, collection or payment
of any of the Receivables or any instrument received in payment thereof, or for
any damage resulting therefrom. Agent may, without notice or consent from any
Borrower, upon the occurrence and during the continuance of an Event of Default
sue upon or otherwise collect, extend the time of payment of, compromise or
settle for

48



--------------------------------------------------------------------------------



 



cash, credit or upon any terms any of the Receivables or any other securities,
instruments or insurance applicable thereto and/or release any obligor thereof.
Agent is authorized and empowered to accept the return of the goods represented
by any of the Receivables, without notice to or consent by any Borrower, all
without discharging or in any way affecting any Borrower’s liability hereunder.
     (h) Establishment of a Lockbox Account, Dominion Account. Borrowers shall
maintain a lockbox account (the “Lockbox Account”) with a bank acceptable to
Agent (the “Lockbox Bank”), and shall execute with the Lockbox Bank an agreement
in form and substance acceptable to Agent in its Permitted Discretion (the
“Lockbox Agreement”), and such other agreements related thereto as Agent may
require. Neither Agent nor any Lender assumes any responsibility for such
Lockbox Account arrangement, including any claim of accord and satisfaction or
release with respect to deposits accepted by any Lockbox Bank thereunder.
Borrower shall ensure that all receivables of Borrowers, Guarantors and their
Subsidiaries and proceeds of all other Collateral are paid and delivered
directly from account debtors and other Persons into the Lockbox Account. The
Lockbox Agreement shall provide that, at all times prior to the delivery of a
Trigger Notice (as hereinafter defined), the Lockbox Bank will transfer all
funds paid into the Lockbox Account into Borrowers’ operating depository
account. The Lockbox Agreement shall further provide that upon receipt of
written notice (“Trigger Notice”) from the Agent at any time after (i) the
average daily Undrawn Availability for thirty (30) consecutive days is less than
$10,000,000.00 or (ii) the occurrence and during the continuance of an Event of
Default, the Lockbox Bank will immediately, and on a daily basis thereafter,
transfer all funds paid into the Lockbox Account into a depository account
maintained by Agent at such bank as Agent may communicate to Borrowers from time
to time (the “Concentration Account”). All funds deposited in such Concentration
Account shall immediately become the property of Agent, for the benefit of the
Lenders, and shall be used to satisfy Obligations due and owing to Agent and the
Lenders. If the average daily Undrawn Availability for thirty (30) consecutive
days is greater than or equal to $15,000,000.00 following the delivery by Agent
of a Trigger Notice to the Lockbox Bank and no Event of Default is in existence
at such time, Agent may instruct the Lockbox Bank to again transfer all funds
paid into the Lockbox Account into Borrowers’ operating depository account. To
the extent that any such receivables collections or other proceeds of Collateral
are not sent directly to the Lockbox Account but are received by any Borrower or
any Guarantor or Affiliate of any Borrower, such collections and proceeds shall
be held in trust for the benefit of Agent and Lenders and immediately remitted
(and in any event within two (2) Business Days), in the form received, to the
Lockbox Bank for immediate transfer to the Lockbox Account; provided, however,
upon written request of Agent after the occurrence and during the continuance of
an Event of Default, such collections and proceeds will be immediately remitted
(and in any event within two (2) Business Days) in the form received to the
Concentration Account. All deposit accounts and investment accounts of each
Borrower and its Subsidiaries are set forth on Schedule 4.15(h).
          (i) Adjustments. No Borrower will, without Agent’s consent, compromise
or adjust any Receivables (or extend the time for payment thereof) or accept any
returns of merchandise or grant any additional discounts, allowances or credits
thereon except for those compromises, adjustments, returns, discounts, credits
and allowances as have been heretofore customary in the business of such
Borrower.

49



--------------------------------------------------------------------------------



 



     4.16. Reserved.
     4.17. Maintenance of Equipment. Subject to the limitations set forth in
Section 6.5(c), the Equipment shall be maintained in good operating condition
and repair (reasonable wear and tear excepted) and all necessary replacements of
and repairs thereto shall be made so that the value and operating efficiency of
the Equipment shall be maintained and preserved. No Borrower shall use or
operate the Equipment in violation in any material respect of any law, statute,
ordinance, code, rule or regulation. Each Borrower shall have the right to sell
Equipment to the extent set forth in Section 4.3 hereof.
     4.18. Exculpation of Liability. Nothing herein contained shall be construed
to constitute Agent or any Lender as any Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof. Neither
Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Borrower’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Borrower of any of
the terms and conditions thereof.
     4.19. Environmental Matters.
          (a) Borrowers shall ensure that the Real Property and all operations
and businesses conducted thereon remain in all material respects in compliance
with all Environmental Laws and they shall not place or permit to be placed any
Hazardous Substances on any Real Property except as permitted by Applicable Law
or appropriate governmental authorities.
          (b) Borrowers shall establish and maintain a system to assure and
monitor continued material compliance with all applicable Environmental Laws
which system shall include periodic reviews of such compliance.
          (c) Borrowers shall (i) employ in connection with the use of the Real
Property appropriate technology necessary to maintain material compliance with
any applicable Environmental Laws and (ii) dispose of any and all Hazardous
Waste generated at the Real Property only at facilities and with carriers that
to Holding’s knowledge do not have invalid permits under RCRA and any other
applicable Environmental Laws. Borrowers shall use their best efforts to obtain
certificates of disposal, such as hazardous waste manifest receipts, from all
treatment, transport, storage or disposal facilities or operators employed by
Borrowers in connection with the transport or disposal of any Hazardous Waste
generated at the Real Property.
          (d) In the event any Borrower obtains, gives or receives notice of any
Release or threat of Release of a reportable quantity of any Hazardous
Substances at the Real Property (any such event being hereinafter referred to as
a “Hazardous Discharge”) or receives any written notice of violation, request
for information or notification that it is potentially responsible for
investigation or cleanup of environmental conditions at the Real Property,
demand letter or complaint, order, citation, or other written notice with regard
to any Hazardous Discharge or violation of Environmental Laws affecting the Real
Property or any Borrower’s interest therein

50



--------------------------------------------------------------------------------



 



(any of the foregoing is referred to herein as an “Environmental Complaint”)
from any Person, including any state agency responsible in whole or in part for
environmental matters in the state in which the Real Property is located or the
United States Environmental Protection Agency (any such person or entity
hereinafter the “Authority”), then Borrowing Agent shall, within five
(5) Business Days, give written notice of same to Agent detailing facts and
circumstances of which any Borrower is aware giving rise to the Hazardous
Discharge or Environmental Complaint. Such information is to be provided to
allow Agent to protect its security interest in and Lien on the Real Property
and the Collateral and is not intended to create nor shall it create any
obligation upon Agent or any Lender with respect thereto.
          (e) Borrowing Agent shall promptly forward to Agent copies of any
written request for information, notification of potential liability, demand
letter relating to potential responsibility with respect to the investigation or
cleanup of Hazardous Substances at any other site owned, operated or used by any
Borrower to dispose of Hazardous Substances and shall continue to forward copies
of correspondence between any Borrower and the Authority regarding such claims
to Agent until the claim is settled. Borrowing Agent shall promptly forward to
Agent copies of all documents and reports concerning a Hazardous Discharge at
the Real Property that any Borrower is required to file under any Environmental
Laws. Such information is to be provided solely to allow Agent to protect
Agent’s security interest in and Lien on the Real Property and the Collateral.
          (f) Borrowers shall respond promptly to any Hazardous Discharge or
Environmental Complaint and take all necessary action in order to safeguard the
health of any Person and to avoid subjecting the Collateral or Real Property to
any Lien. If any Borrower shall fail to respond promptly to any Hazardous
Discharge or Environmental Complaint or any Borrower shall fail to comply with
any of the requirements of any Environmental Laws, Agent on behalf of Lenders
may, but without the obligation to do so, for the sole purpose of protecting
Agent’s interest in the Collateral: (A) give such notices or (B) enter onto the
Real Property (or authorize third parties to enter onto the Real Property) and
take such actions as Agent (or such third parties as directed by Agent) deem
reasonably necessary or advisable, to clean up, remove, mitigate or otherwise
deal with any such Hazardous Discharge or Environmental Complaint. All
reasonable costs and expenses incurred by Agent and Lenders (or such third
parties) in the exercise of any such rights, including any sums paid in
connection with any judicial or administrative investigation or proceedings,
fines and penalties, together with interest thereon from the date expended at
the Default Rate for Domestic Rate Loans constituting Revolving Advances shall
be paid upon demand by Borrowers, and until paid shall be added to and become a
part of the Obligations secured by the Liens created by the terms of this
Agreement or any other agreement between Agent, any Lender and any Borrower.
          (g) Promptly upon the written request of Agent from time to time,
Borrowers shall provide Agent, at Borrowers’ expense, with an environmental site
assessment or environmental audit report prepared by an environmental
engineering firm acceptable in the reasonable opinion of Agent, to assess with a
reasonable degree of certainty the existence of a Hazardous Discharge and the
potential costs in connection with abatement, cleanup and removal of any
Hazardous Substances found on, under, at or within the Real Property. Any report
or investigation of such Hazardous Discharge proposed and acceptable to an
appropriate Authority that is charged to oversee the clean-up of such Hazardous
Discharge shall be acceptable to

51



--------------------------------------------------------------------------------



 



Agent. If such estimates, individually or in the aggregate, exceed $100,000,
Agent shall have the right to require Borrowers to post a bond, letter of credit
or other security reasonably satisfactory to Agent to secure payment of these
costs and expenses.
          (h) Borrowers shall defend and indemnify Agent and Lenders and hold
Agent, Lenders and their respective employees, agents, directors and officers
harmless from and against all loss, liability, damage and expense, claims,
costs, fines and penalties, including attorney’s fees, suffered or incurred by
Agent or Lenders under or on account of any Environmental Laws, including the
assertion of any Lien thereunder, with respect to any Hazardous Discharge, the
presence of any Hazardous Substances affecting the Real Property, whether or not
the same originates or emerges from the Real Property or any contiguous real
estate, including any loss of value of the Real Property as a result of the
foregoing. Borrowers’ obligations under this Section 4.19 shall arise upon the
discovery of the presence of any Hazardous Substances at the Real Property,
whether or not any federal, state, or local environmental agency has taken or
threatened any action in connection with the presence of any Hazardous
Substances. Borrowers’ obligation and the indemnifications hereunder shall
survive the termination of this Agreement.
          (i) For purposes of Section 4.19 and 5.7, all references to Real
Property shall be deemed to include all of each Borrower’s right, title and
interest in and to its owned and leased premises.
     4.20. Financing Statements. Except as respects the financing statements
filed by Agent and the financing statements described on Schedule 1.2, no
financing statement covering any of the Collateral or any proceeds thereof is on
file in any public office.
V REPRESENTATIONS AND WARRANTIES.
     Each Borrower represents and warrants as follows:
     5.1. Authority. Each Borrower has full power, authority and legal right to
enter into this Agreement and the Other Documents and to perform all its
respective Obligations hereunder and thereunder. This Agreement and the Other
Documents have been duly executed and delivered by each Borrower, and this
Agreement and the Other Documents constitute the legal, valid and binding
obligation of such Borrower enforceable in accordance with their terms, except
as such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally or general
principles of equity. The execution, delivery and performance of this Agreement
and of the Other Documents (a) are within such Borrower’s corporate powers, have
been duly authorized by all necessary corporate action, are not in contravention
of such Borrower’s by-laws or certificate of incorporation, (b) will not
conflict with or violate in any material respect any law or regulation, or any
judgment, order or decree of any Governmental Body, (c) will not require the
Consent of any Governmental Body or any other Person, except those Consents set
forth on Schedule 5.1 hereto, all of which will have been duly obtained, made or
compiled prior to the Closing Date and which are in full force and effect and
(d) will not result in the creation of any Lien except Permitted Encumbrances
upon any asset of such Borrower under the provisions of any agreement, charter
document, instrument, by-law or other instrument to which such Borrower is a
party or by which it or its

52



--------------------------------------------------------------------------------



 



property is a party or by which it may be bound, including under the provisions
of the Asset Purchase Agreement.
     5.2. Formation and Qualification.
          (a) Each Borrower is duly incorporated and in good standing under the
laws of the state listed on Schedule 5.2(a) and is qualified to do business and
is in good standing in the states listed on Schedule 5.2(a) which constitute all
states in which qualification and good standing are necessary for such Borrower
to conduct its business and own its property and where the failure to so qualify
could reasonably be expected to have a Material Adverse Effect on such Borrower.
Each Borrower has delivered to Agent true and complete copies of its certificate
of incorporation and by-laws and will promptly notify Agent of any amendment or
changes thereto.
          (b) The only Subsidiaries of Holdings and each Borrower are listed on
Schedule 5.2(b).
     5.3. Survival of Representations and Warranties. All representations and
warranties of such Borrower contained in this Agreement and the Other Documents
shall be true at the time of such Borrower’s execution of this Agreement and the
Other Documents, and shall survive the execution, delivery and acceptance
thereof by the parties thereto and the closing of the transactions described
therein or related thereto.
     5.4. Tax Returns. Each Borrower’s federal tax identification number is set
forth on Schedule 5.4. Except as set forth on Schedule 5.4, each Borrower has
filed all federal, state and local tax returns and other reports each is
required by law to file and has paid all taxes, assessments, fees and other
governmental charges that are due and payable except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. Except as
set forth on Schedule 5.4, federal, state and local income tax returns of each
Borrower have been examined and reported upon by the appropriate taxing
authority or closed by applicable statute and satisfied for all fiscal years
prior to and including the fiscal year ending December 31, 2005. The provision
for taxes on the books of each Borrower is adequate for all years not closed by
applicable statutes, and for its current fiscal year, and no Borrower has any
knowledge of any deficiency or additional assessment in connection therewith not
provided for on its books.
     5.5. Financial Statements.
          (a) The pro forma balance sheet of Borrowers on a Consolidated Basis
(the “Pro Forma Balance Sheet”) furnished to Agent on the Closing Date reflects
the consummation of the transactions contemplated by the Asset Purchase
Agreement and under this Agreement (collectively, the “Transactions”) and is
accurate, complete and correct and fairly reflects the financial condition of
Borrowers on a Consolidated Basis as of the Closing Date after giving effect to
the Transactions, and has been prepared in accordance with GAAP, consistently
applied by Holdings. The Pro Forma Balance Sheet has been certified as accurate,
complete and correct in all material respects by the President and Chief
Financial Officer of Holdings. All financial statements referred to in this
subsection 5.5(a), including the related schedules and notes thereto,

53



--------------------------------------------------------------------------------



 



have been prepared, in accordance with GAAP, except as may be disclosed in such
financial statements.
          (b) The twelve-month cash flow projections of Borrowers on a
Consolidated Basis and their projected balance sheets as of the Closing Date,
copies of which are annexed hereto as Exhibit 5.5(b) (the “Projections”) were
prepared by the Chief Financial Officer of Holdings, are based on underlying
assumptions which provide a reasonable basis for the projections contained
therein and reflect Holdings’ judgment based on present circumstances of the
most likely set of conditions and course of action for the projected period. The
cash flow Projections together with the Pro Forma Balance Sheet, are referred to
as the “Pro Forma Financial Statements”.
          (c) The consolidated and consolidating balance sheets of Holdings
described in the Form 10-K annual report of Holdings as of December 31, 2005,
and the related statements of income, changes in stockholder’s equity, and
changes in cash flow for the period ended on such date, all accompanied by
reports thereon containing opinions without qualification by independent
certified public accountants, copies of which have been delivered to Agent, have
been prepared in accordance with GAAP, consistently applied (except for changes
in application in which such accountants concur and present fairly the financial
position of Borrowers at such date and the results of their operations for such
period. Since December 31, 2005 there has been no change in the condition,
financial or otherwise, of Holdings as shown on the consolidated balance sheet
as of such date and no change in the aggregate value of machinery, equipment and
Real Property owned by Holdings, except changes in the Ordinary Course of
Business or due to the consummation of the Transactions, none of which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
     5.6. Entity Names. No Borrower has been known by any other corporate name
in the past five years and does not sell Inventory under any other name except
as set forth on Schedule 5.6, nor has any Borrower been the surviving
corporation of a merger or consolidation or acquired all or substantially all of
the assets of any Person during the preceding five (5) years, other than
pursuant to the Asset Purchase Agreement.
     5.7. O.S.H.A. and Environmental Compliance.
          (a) Each Borrower has duly complied with, and its facilities,
business, assets, property, leaseholds, Real Property and Equipment are in
compliance in all material respects with, the provisions of the applicable
Federal Occupational Safety and Health Act, the Environmental Protection Act,
RCRA and all other Environmental Laws; there have been no material outstanding
citations, notices or orders of non-compliance issued to any Borrower or
relating to its business, assets, property, leaseholds or Equipment under any
such laws, rules or regulations.
          (b) Each Borrower has been issued all material required federal, state
and local licenses, certificates or permits relating to all applicable
Environmental Laws.
          (c) (i) There are currently no visible signs of releases, spills,
discharges, leaks or disposal (collectively referred to as “Releases”) of
Hazardous Substances at, upon, under or

54



--------------------------------------------------------------------------------



 



within any Real Property or any premises leased by any Borrower that have not
been remediated in accordance with Environmental Laws; (ii) there are no
underground storage tanks or polychlorinated biphenyls on the Real Property or
any premises leased by any Borrower; (iii) neither the Real Property nor any
premises leased by any Borrower has been used, to the knowledge of any Borrower,
as a treatment, storage or disposal facility of Hazardous Waste that have not
been remediated in accordance with Environmental Laws; and (iv) no Hazardous
Substances are present on the Real Property or any premises leased by any
Borrower, excepting such quantities as are handled or used in accordance with
applicable manufacturer’s instructions and governmental regulations and in
proper storage containers and as are necessary for the operation of the
commercial business of any Borrower or of its tenants.
     5.8. Solvency; No Litigation, Violation, Indebtedness or Default.
          (a) Before and after giving effect to the Transactions and the Funding
of each Advance made pursuant to this Agreement, each Borrower is and will be
solvent, able to pay its debts as they mature, has and will have capital
sufficient to carry on its business and all businesses in which it is about to
engage, and (i) as of the Closing Date, the fair present saleable value of its
assets, calculated on a going concern basis, is in excess of the amount of its
liabilities and (ii) subsequent to the Closing Date, the fair saleable value of
its assets (calculated on a going concern basis) will be in excess of the amount
of its liabilities.
          (b) Except as disclosed in Schedule 5.8(b), no Borrower has (i) any
pending or threatened litigation, arbitration, actions or proceedings which
could reasonably be expected to result in a Material Adverse Effect, and
(ii) any liabilities or indebtedness for borrowed money other than the
Obligations.
          (c) No Borrower is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect. No Borrower is in violation of any order of any
court, Governmental Body or arbitration board or tribunal which could reasonably
be expected to result in a Material Adverse Effect.
          (d) No Borrower nor any member of the Controlled Group maintains or
contributes to any Plan other than those listed on Schedule 5.8(d) hereto.
(i) No Plan has incurred any “accumulated funding deficiency,” as defined in
Section 302(a)(2) of ERISA and Section 412(a) of the Code, whether or not
waived, and each Borrower and each member of the Controlled Group has met all
applicable minimum funding requirements under Section 302 of ERISA in respect of
each Plan; (ii) each Plan which is intended to be a qualified plan under Section
401(a) of the Code as currently in effect has been determined by the Internal
Revenue Service to be qualified under Section 401(a) of the Code and the trust
related thereto is exempt from federal income tax under Section 501(a) of the
Code; (iii) neither any Borrower nor any member of the Controlled Group has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due which are unpaid; (iv) no
Plan has been terminated by the plan administrator thereof nor by the PBGC, and
there is no occurrence which would cause the PBGC to institute proceedings under
Title IV of ERISA to terminate any Plan; (v) at this time, the current value of
the assets of each Plan exceeds the present value of the accrued benefits and
other liabilities of such Plan and neither any Borrower nor any member of the
Controlled Group knows of any facts or circumstances

55



--------------------------------------------------------------------------------



 



which would materially change the value of such assets and accrued benefits and
other liabilities; (vi) neither any Borrower nor any member of the Controlled
Group has breached any of the responsibilities, obligations or duties imposed on
it by ERISA with respect to any Plan; (vii) neither any Borrower nor any member
of a Controlled Group has incurred any liability for any excise tax arising
under Section 4972 or 4980B of the Code, and no fact exists which could give
rise to any such liability; (viii) neither any Borrower nor any member of the
Controlled Group nor any fiduciary of, nor any trustee to, any Plan, has engaged
in a “prohibited transaction” described in Section 406 of the ERISA or
Section 4975 of the Code nor taken any action which would constitute or result
in a Termination Event with respect to any such Plan which is subject to ERISA;
(ix) each Borrower and each member of the Controlled Group has made all
contributions due and payable with respect to each Plan; (x) there exists no
event described in Section 4043(b) of ERISA, for which the thirty (30) day
notice period has not been waived; (xi) neither any Borrower nor any member of
the Controlled Group has any fiduciary responsibility for investments with
respect to any plan existing for the benefit of persons other than employees or
former employees of any Borrower and any member of the Controlled Group;
(xii) neither any Borrower nor any member of the Controlled Group maintains or
contributes to any Plan which provides health, accident or life insurance
benefits to former employees, their spouses or dependents, other than in
accordance with Section 4980B of the Code; (xiii) neither any Borrower nor any
member of the Controlled Group has withdrawn, completely or partially, from any
Multiemployer Plan so as to incur liability under the Multiemployer Pension Plan
Amendments Act of 1980 and there exists no fact which would reasonably be
expected to result in any such liability; and (xiv) no Plan fiduciary (as
defined in Section 3(21) of ERISA) has any liability for breach of fiduciary
duty or for any failure in connection with the administration or investment of
the assets of a Plan, except in each case that could not reasonably be expected
to result in a Material Adverse Effect.
     5.9. Patents, Trademarks, Copyrights and Licenses. All material patents,
patent applications, trademarks (other than common law trademark rights),
trademark applications, service marks, service mark applications, copyright
applications, tradenames and assumed names owned or utilized by any Borrower are
set forth on Schedule 5.9, are, except to the extent not material to the conduct
of the business of the Borrowers, valid and have been duly registered or filed
with all appropriate Governmental Bodies and, to Borrowers’ knowledge,
constitute all of the intellectual property rights which are necessary for the
operation of its business (other than any commercial “off-the-shelf” software
license such as certain “shrink-wrap” licenses and any other intellectual
property licenses which are nonexclusive, terminable and available to businesses
at a market price); there is no objection to or pending challenge to the
validity of any such intellectual property rights which are material to the
conduct of the business of the Borrowers and no Borrower is aware of any grounds
for any such challenge, except as set forth in Schedule 5.9 hereto. Each
material patent, patent application, patent license, trademark, trademark
application, trademark license, service mark, service mark application, service
mark license, copyright application and copyright license owned by any Borrower
and all trade secrets used by any Borrower consist of original material or
property developed by such Borrower or was lawfully acquired by such Borrower
from the proper and lawful owner thereof. Each of such items has been maintained
so as to preserve the value thereof from the date of creation or acquisition
thereof, except to the extent not material to the conduct of the business of the
Borrowers.

56



--------------------------------------------------------------------------------



 



     5.10. Licenses and Permits. Except as set forth in Schedule 5.10, each
Borrower (a) is in compliance with and (b) has procured and is now in possession
of, all material licenses or permits required by any applicable federal, state
or local law, rule or regulation for the operation of its business in each
jurisdiction wherein it is now conducting or proposes to conduct business and
where the failure to procure such licenses or permits could have a Material
Adverse Effect.
     5.11. Reserved.
     5.12. No Default. No Borrower is in default in the payment or performance
of any of its contractual obligations which could reasonably be expected to have
a Material Adverse Effect, and no Default has occurred.
     5.13. No Burdensome Restrictions. No Borrower is party to any contract or
agreement the performance of which could have a Material Adverse Effect. Each
Borrower has heretofore made available to Agent or filed with the SEC true and
complete copies of all material contracts (as defined in Item 6.01 of the
Securities Act of 1933) to which it is a party or to which it or any of its
properties is subject. No Borrower has agreed or consented to cause or permit in
the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien which
is not a Permitted Encumbrance.
     5.14. No Labor Disputes. No Borrower is involved in any labor dispute;
there are no strikes or walkouts or union organization of any Borrower’s
employees threatened or in existence and no labor contract is scheduled to
expire during the Term other than as set forth on Schedule 5.14 hereto.
     5.15. Margin Regulations. No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.
     5.16. Investment Company Act. No Borrower is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.
     5.17. Disclosure. No representation or warranty made by any Borrower in
this Agreement or in the Asset Purchase Agreement, or in any financial
statement, report, certificate or any other document furnished in connection
herewith or therewith contains any untrue statement of fact or omits to state
any fact necessary to make the statements herein or therein not misleading;
provided, that the Agent and the Lenders acknowledge that any financial
information furnished to the Agent and/or the Lenders as it relates to future
events is not to be viewed as fact and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein by a material amount. There is no fact known to any
Borrower or which reasonably should be known to such Borrower which such
Borrower has not disclosed to Agent in writing or disclosed in its reports filed
with the SEC with respect to

57



--------------------------------------------------------------------------------



 



the transactions contemplated by the Asset Purchase Agreement or this Agreement
which could reasonably be expected to have a Material Adverse Effect.
     5.18. Delivery of Asset Purchase Agreement. Agent has received complete
copies of the Asset Purchase Agreement (including all exhibits, schedules and
disclosure letters referred to therein or delivered pursuant thereto, if any)
and all amendments thereto, waivers relating thereto and other side letters or
agreements affecting the terms thereof. None of such documents and agreements
has been amended or supplemented, nor have any of the provisions thereof been
waived, except pursuant to a written agreement or instrument which has
heretofore been delivered to Agent.
     5.19. Swaps. No Borrower is a party to, nor will it be a party to, any swap
agreement whereby such Borrower has agreed or will agree to swap interest rates
or currencies unless same provides that damages upon termination following an
event of default thereunder are payable on an unlimited “two-way basis” without
regard to fault on the part of either party.
     5.20. Conflicting Agreements. No provision of any mortgage, indenture, or
other material contract, agreement, judgment, decree or order binding on any
Borrower or affecting the Collateral conflicts with, or requires any Consent
which has not already been obtained to, or would in any way prevent the
execution, delivery or performance of, the terms of this Agreement or the Other
Documents.
     5.21. Application of Certain Laws and Regulations. Neither any Borrower nor
any Affiliate of any Borrower is subject to any law, statute, rule or regulation
which regulates the incurrence of any Indebtedness, including laws, statutes,
rules or regulations relative to common or interstate carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.
     5.22. Business and Property of Borrowers. Upon and after the Closing Date,
Borrowers do not propose to engage in any business other than providing
expedited and deferred freight and transportation services and activities
necessary to conduct the foregoing. On the Closing Date, each Borrower will own
or lease all the property and possess all of the rights and Consents necessary
for the conduct of the business of such Borrower.
     5.23. Section 20 Subsidiaries. Borrowers do not intend to use and shall not
use any portion of the proceeds of the Advances, directly or indirectly, to
purchase during the underwriting period, or for 30 days thereafter, Ineligible
Securities being underwritten by a Section 20 Subsidiary.
     5.24. Anti-Terrorism Laws.
          (a) General. Neither any Borrower nor any Affiliate of any Borrower is
in violation of any Anti-Terrorism Law or engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

58



--------------------------------------------------------------------------------



 



          (b) Executive Order No. 13224. Neither any Borrower nor any Affiliate
of any Borrower or their respective agents acting or benefiting in any capacity
in connection with the Advances or other transactions hereunder, is any of the
following (each a “Blocked Person”):
               (i) a Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224;
               (ii) a Person owned or controlled by, or acting for or on behalf
of, any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
               (iii) a Person or entity with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
               (iv) a Person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order No. 13224;
               (v) a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list, or
               (vi) a Person or entity who is affiliated or associated with a
Person or entity listed above.
     Neither any Borrower nor to the knowledge of any Borrower, any of its
agents acting in any capacity in connection with the Advances or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.
     5.25. Trading with the Enemy. No Borrower has engaged, nor does it intend
to engage, in any business or activity prohibited by the Trading with the Enemy
Act.
     5.26. Federal Securities Laws. Neither any Borrower (other than Holdings)
nor any of its Subsidiaries (i) is required to file periodic reports under the
Exchange Act, (ii) has any securities registered under the Exchange Act or
(iii) has filed a registration statement that has not yet become effective under
the Securities Act.
     5.27. Internal Controls and Procedures. The Borrowers maintain accurate
Books and Records and internal accounting controls which provide reasonable
assurance that (i) all transactions to which the Borrowers (or any of them) are
a party or by which their properties are bound are executed with management’s
authorization; (ii) the reported accountability of the Borrowers’ assets are
compared with existing assets at regular intervals; (iii) access to the
Borrowers’ assets is permitted only in accordance with management’s
authorization; and (iv) all transactions to which the Borrowers (or any of them)
are a party or by which their properties are

59



--------------------------------------------------------------------------------



 



bound are recorded as necessary to permit preparation of the financial
statements of the Borrowers in accordance with GAAP.
VI AFFIRMATIVE COVENANTS.
     Each Borrower shall, until payment in full of the Obligations and
termination of this Agreement:
     6.1. Payment of Fees. Pay to Agent on demand all usual and customary fees
and expenses which Agent incurs in connection with (a) the forwarding of Advance
proceeds and (b) the establishment and maintenance of any Lockbox Accounts as
provided for in Section 4.15(h). Agent may, without making demand, charge
Borrowers’ Account for all such fees and expenses.
     6.2. Conduct of Business and Maintenance of Existence and Assets.
(a) Conduct continuously and operate actively its business according to good
business practices and maintain all of its properties useful or necessary in its
business in good working order and condition (reasonable wear and tear excepted
and except as may be disposed of in accordance with the terms of this
Agreement), including all material licenses, patents, copyrights, design rights,
tradenames, trade secrets and trademarks and take all actions necessary to
enforce and protect the validity of any intellectual property right or other
right included in the Collateral; (b) keep in full force and effect its
existence and comply in all material respects with the laws and regulations
governing the conduct of its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect; and (c) make all such
reports and pay all such franchise and other material taxes and license fees and
do all such other acts and things as may be lawfully required to maintain its
rights, licenses, leases, powers and franchises under the laws of the United
States or any political subdivision thereof, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the applicable
Borrower.
     6.3. Violations. Promptly notify Agent in writing of any violation of any
law, statute, regulation or ordinance of any Governmental Body, or of any agency
thereof, applicable to any Borrower which could reasonably be expected to have a
Material Adverse Effect.
     6.4. Government Receivables. Take all steps necessary to protect Agent’s
interest in the Collateral under the Federal Assignment of Claims Act, the
Uniform Commercial Code and all other applicable state or local statutes or
ordinances and deliver to Agent appropriately endorsed, any instrument or
chattel paper connected with any Receivable arising out of contracts between any
Borrower and the United States, any state or any department, agency or
instrumentality of any of them.
     6.5. Financial Covenants.
          (a) Net Worth. Cause to be maintained Tangible Net Worth in an amount
equal to, (a) as of December 31, 2006, for the fiscal year then ended, not less
than the sum of (A) Tangible Net Worth reported on Holdings’ Form 10-Q filed
with the SEC for the period ended June 30, 2006 plus (B) the product of (i) the
net income of Borrowers on a Consolidated Basis from July 1, 2006 through
December 31, 2006 multiplied by (ii) 0.75 less (C) any cash dividends

60



--------------------------------------------------------------------------------



 



permitted by this Agreement and (b) as of the last day of each fiscal year
thereafter, for the fiscal year then ended, not less than the sum of
(A) Tangible Net Worth as of the last day of the fiscal year ended twelve months
prior plus (B) the product of (i) the net income of Borrowers on a Consolidated
Basis multiplied by (ii) 0.75 less (C) any cash dividends permitted by this
Agreement.
          (b) Fixed Charge Coverage Ratio. Cause to be maintained a Fixed Charge
Coverage Ratio of not less than 1.00 to 1.00, measured (a) as of September 30,
2006, for the fiscal quarter then ended, (b) as of December 31, 2006, for the
two fiscal quarters then most recently ended, (c) as of March 31, 2007, for the
three fiscal quarters then most recently ended, and (d) as of the last day of
each fiscal quarter thereafter, for the four fiscal quarters then most recently
ended; provided, however, that for purposes of this covenant, the calculation of
“Fixed Charge Coverage Ratio” will exclude, until such time the average daily
Undrawn Availability for thirty (30) consecutive days fails to equal at least
$5,000,000.00, Aircraft maintenance Capital Expenditures made in the Ordinary
Course of Business.
          (c) Capital Expenditures. Not make or cause to be made Capital
Expenditures made during such fiscal period which are not funded by borrowed
money (other than proceeds of Revolving Advances) in excess of $3,000,000.00 in
the aggregate, for any fiscal year; excluding however, until such time the
average daily Undrawn Availability for thirty (30) consecutive days fails to
equal at least $5,000,000.00, Aircraft maintenance Capital Expenditures made in
the Ordinary Course of Business.
     6.6. Execution of Supplemental Instruments. Execute and deliver to Agent
from time to time, upon demand, such supplemental agreements, statements,
assignments and transfers, or instructions or documents relating to the
Collateral, and such other instruments as Agent may request, in order that the
full intent of this Agreement may be carried into effect.
     6.7. Payment of Indebtedness. Pay, discharge or otherwise satisfy at or
before maturity (subject, where applicable, to specified grace periods and, in
the case of the trade payables, to normal payment practices) all its obligations
and liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by the applicable Borrower, subject at all times to any applicable subordination
arrangement in favor of Lenders.
     6.8. Standards of Financial Statements. Cause all financial statements
referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, 9.13 and 9.14 as to
which GAAP is applicable to be complete and correct in all material respects
(subject, in the case of interim financial statements, to normal year-end audit
adjustments) and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
concurred in by such reporting accountants or officer, as the case may be, and
disclosed therein).
     6.9. Exercise of Rights. Enforce all of its rights under the Asset Purchase
Agreement to seek indemnification and pursue all remedies available to it with
diligence and in good faith in

61



--------------------------------------------------------------------------------



 



connection with the enforcement of any such rights unless otherwise deemed
unnecessary in its reasonable business judgment.
VII NEGATIVE COVENANTS.
     No Borrower shall, until satisfaction in full of the Obligations and
termination of this Agreement:
     7.1. Merger, Consolidation, Acquisition and Sale of Assets.
          (a) (i) Enter into any merger, consolidation or other reorganization
with or into any other Person, (ii) acquire all or substantially all of the
assets, a line of business, operational division, or unit of any Person,
(iii) acquire the Equity Interests of any Person or (iv) permit any other Person
to consolidate with or merge with it, without the prior written consent of
Agent, in the exercise of its sound business judgment.
          (b) Sell, lease, transfer or otherwise dispose of any of its
properties or assets, except (i) dispositions of Saleable Equipment and other
Equipment to the extent expressly permitted by Section 4.3 and (ii) any other
sales or dispositions expressly permitted by this Agreement, without the prior
written consent of Agent, in the exercise of its sound business judgment.
     7.2. Creation of Liens. Create or suffer to exist any Lien or transfer upon
or against any of its property or assets now owned or hereafter acquired, except
Permitted Encumbrances.
     7.3. Guarantees. Become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise (other than
to Lenders) except (a) as disclosed on Schedule 7.3, (b) guarantees made in the
Ordinary Course of Business up to an aggregate amount of $250,000 and guarantees
or contingent liabilities of any Borrower in respect of Indebtedness permitted
under Section 7.8 and (c) the endorsement of checks in the Ordinary Course of
Business.
     7.4. Investments. Purchase or acquire obligations of any Person, except
Cash Equivalents, unless otherwise consented to by Agent in the exercise of its
sound business judgment.
     7.5. Loans. Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate, except with respect to (a) the
extension of commercial trade credit in connection with the performance of
services and sale of Saleable Equipment in the Ordinary Course of Business,
(b) loans to its employees in the Ordinary Course of Business not to exceed the
aggregate amount of $100,000 at any time outstanding and (c) promissory notes
received from account debtors if permitted to be taken by Agent to avoid a loss,
or help ensure collection of past due, doubtful, restructured or extended
accounts, provided that such promissory notes are delivered and duly assigned
(whether by endorsement or allonge) to Agent.
     7.6. Purchase Money Indebtedness; Capitalized Leases. Shall not incur
purchase money Indebtedness and Capitalized Lease Obligations in an aggregate
amount not to exceed $4,000,000.00 in any given fiscal year.

62



--------------------------------------------------------------------------------



 



     7.7. Dividends. Declare, pay or make any dividend or distribution on any
shares of the common stock or preferred stock of any Borrower (other than
dividends or distributions payable in its stock, or split-ups or
reclassifications of its stock) or apply any of its funds, property or assets to
the purchase, redemption or other retirement of any common or preferred stock,
or of any options to purchase or acquire any such shares of common or preferred
stock of any Borrower except that so long as (a) a notice of termination with
regard to this Agreement shall not be outstanding, (b) no Event of Default or
Default shall have occurred, and (c) the purpose for such purchase, redemption
or dividend shall be as set forth in writing to Agent at least ten (10) days
prior to such purchase, redemption or dividend and such purchase, redemption or
dividend shall in fact be used for such purpose, Borrowers shall be permitted to
pay dividends to Holdings, to pay (y) professional fees, franchise taxes and
other Ordinary Course of Business operating expenses (excluding salaries and
other employee compensation) incurred by Holdings solely in its capacity as
parent corporation of Borrowers and (z) quarterly dividends on the Series B
Preferred Stock of Holdings; provided, however, that after giving effect to the
payment of any such dividends there shall not exist any Event of Default or
Default and provided, further, that the aggregate amount of all dividends paid
under clause (z) above in any 12 month period does not exceed $1,630,000.00.
     7.8. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness (exclusive of trade debt) except in respect of (i) Indebtedness to
Lenders; (ii) Indebtedness incurred for Capital Expenditures permitted under
Section 7.6 hereof; and (iii) Indebtedness assumed under the Asset Purchase
Agreement, if any.
     7.9. Nature of Business. Substantially change the nature of the business in
which it is presently engaged, nor except as specifically permitted hereby
purchase or invest, directly or indirectly, in any assets or property other than
in the Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in its business as presently conducted.
     7.10. Transactions with Affiliates. Except as set forth on Schedule 7.10,
unless expressly permitted under this Agreement, directly or indirectly,
purchase, acquire or lease any property from, or sell, transfer or lease any
property to, or otherwise enter into any transaction with, any Affiliate, except
(A) transactions which are (i) in the Ordinary Course of Business or
(ii) disclosed to Agent and on an arm’s-length basis on terms and conditions no
less favorable than terms and conditions which would have been obtainable from a
Person other than an Affiliate or (B) the sale of Equity Interests of Holdings.
     7.11. Subsidiaries.
          (a) Form any Subsidiary unless (i) such Subsidiary expressly joins in
this Agreement as a borrower and becomes jointly and severally liable for the
obligations of Borrowers hereunder, under the Notes, and under any other
agreement between any Borrower and Lenders and (ii) Agent shall have received
all documents, including legal opinions, it may reasonably require to establish
compliance with each of the foregoing conditions.
          (b) Enter into any partnership, joint venture or similar arrangement.

63



--------------------------------------------------------------------------------



 



     7.12. Fiscal Year and Accounting Changes. Change its fiscal year from
December 31 or make any change (i) in accounting treatment and reporting
practices except as required by GAAP or (ii) in tax reporting treatment except
as required by law.
     7.13. Pledge of Credit. Now or hereafter pledge Agent’s or any Lender’s
credit on any purchases or for any purpose whatsoever or use any portion of any
Advance in or for any business other than such Borrower’s business as conducted
on the date of this Agreement.
     7.14. Amendment of Articles of Incorporation, By-Laws. Amend or modify any
material term or material provision of its Articles of Incorporation or By-Laws
unless required by law, without prior the consent of Agent, such consent not to
be unreasonably withheld.
     7.15. Compliance with ERISA. (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d), (ii) engage, or
permit any member of the Controlled Group to engage, in any non-exempt
“prohibited transaction”, as that term is defined in section 406 of ERISA and
Section 4975 of the Code, (iii) incur, or permit any member of the Controlled
Group to incur, any “accumulated funding deficiency”, as that term is defined in
Section 302 of ERISA or Section 412 of the Code, (iv) terminate, or permit any
member of the Controlled Group to terminate, any Plan where such event could
result in any liability of any Borrower or any member of the Controlled Group or
the imposition of a lien on the property of any Borrower or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (v) assume, or permit any
member of the Controlled Group to assume, any obligation to contribute to any
Multiemployer Plan not disclosed on Schedule 5.8(d), (vi) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan; (vii) fail promptly to notify Agent of the occurrence of any
Termination Event, (viii) fail to comply, or permit a member of the Controlled
Group to fail to comply, with the requirements of ERISA or the Code or other
Applicable Laws in respect of any Plan, (ix) fail to meet, or permit any member
of the Controlled Group to fail to meet, all minimum funding requirements under
ERISA or the Code or postpone or delay or allow any member of the Controlled
Group to postpone or delay any funding requirement with respect of any Plan.
     7.16. Prepayment of Indebtedness. At any time, directly or indirectly,
prepay any Indebtedness (other than to Lenders), or repurchase, redeem, retire
or otherwise acquire any Indebtedness of any Borrower.
     7.17. Anti-Terrorism Laws. No Borrower shall, until satisfaction in full of
the Obligations and termination of this Agreement, nor shall it permit any
Affiliate or agent to:
          (a) Conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.
          (b) Deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order
No. 13224.

64



--------------------------------------------------------------------------------



 



          (c) Engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT
Act or any other Anti-Terrorism Law. Borrower shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming Borrower’s compliance with this Section.
     7.18. Membership/Partnership Interests. Permit any of its Subsidiaries to
(x) treat its limited liability company membership interests or partnership
interests, as the case may be, as securities as contemplated by the definition
of “security” in Section 8-102(15) and by Section 8-103 of Article 8 of Uniform
Commercial Code or (y) certificate its limited liability company membership
interests or partnership interests, as the case may be.
     7.19. Trading with the Enemy Act. Engage in any business or activity in
violation of the Trading with the Enemy Act.
     7.20. Other Agreements. Enter into any material amendment, waiver or
modification of the Asset Purchase Agreement or any related agreements.
VIII CONDITIONS PRECEDENT.
     8.1. Conditions to Initial Advances. The agreement of Lenders to make the
initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:
          (a) Note. Agent shall have received the Notes duly executed and
delivered by an authorized officer of each Borrower;
          (b) Filings, Registrations and Recordings. Each document (including
any Uniform Commercial Code financing statement) required by this Agreement, any
related agreement or under law or reasonably requested by the Agent to be filed,
registered or recorded in order to create, in favor of Agent, a perfected
security interest in or lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required or requested, and Agent shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each such
filing, registration or recordation and satisfactory evidence of the payment of
any necessary fee, tax or expense relating thereto;
          (c) Corporate Proceedings of Borrowers. Agent shall have received a
copy of the resolutions in form and substance reasonably satisfactory to Agent,
of the Board of Directors of each Borrower authorizing (i) the execution,
delivery and performance of this Agreement, the Notes, each Other Document, any
related agreements and the Asset Purchase Agreement (collectively the
“Documents”) and (ii) the granting by each Borrower of the security interests in
and liens upon the Collateral in each case certified by the Secretary or an
Assistant Secretary of each Borrower as of the Closing Date; and, such
certificate shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded as of the date of such certificate;

65



--------------------------------------------------------------------------------



 



          (d) Incumbency Certificates of Borrowers. Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Borrower, dated
the Closing Date, as to the incumbency and signature of the officers of each
Borrower executing this Agreement, the Other Documents, any certificate or other
documents to be delivered by it pursuant hereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary;
          (e) Corporate Proceedings of each Guarantor. Agent shall have received
a copy of the resolutions in form and substance reasonably satisfactory to
Agent, of the Board of Directors of each Guarantor authorizing the execution,
delivery and performance of the Guaranty and each Other Document to which it is
a party certified by the Secretary or an Assistant Secretary of each Guarantor
as of the Closing Date; and, such certificate shall state that the resolutions
thereby certified have not been amended, modified, revoked or rescinded as of
the date of such certificate;
          (f) Incumbency Certificates of each Guarantor. Agent shall have
received a certificate of the Secretary or an Assistant Secretary of each
Guarantor, dated the Closing Date, as to the incumbency and signature of the
officers of each Guarantor executing this Agreement, any certificate or other
documents to be delivered by it pursuant hereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary;
          (g) Certificates. Agent shall have received a copy of the Articles or
Certificate of Incorporation of Holdings, each Borrower and each other
Guarantor, and all amendments thereto, certified by the Secretary of State or
other appropriate official of its jurisdiction of incorporation together with
copies of the By-Laws of Holdings, each Borrower and each other Guarantor and
all agreements of Holdings’, each Borrower’s and each Guarantor’s shareholders
certified as accurate and complete by the Secretary of Holdings, each Borrower
and such other Guarantor;
          (h) Good Standing Certificates. Agent shall have received good
standing certificates for Holdings, each Borrower and each other Guarantor dated
not more than ten (10) days prior to the Closing Date, issued by the Secretary
of State or other appropriate official of Holdings’, each Borrower’s and each
Guarantor’s jurisdiction of incorporation and where the failure to qualify as a
foreign corporation could reasonably be expected to have a Material Adverse
Effect;
          (i) Legal Opinion. Agent shall have received the executed legal
opinion of Haynes and Boone, LLP in form and substance satisfactory to Agent
which shall cover such matters incident to the transactions contemplated by this
Agreement, the Notes, the Other Documents, the Guaranty, and related agreements
as Agent may reasonably require and each Borrower hereby authorizes and directs
such counsel to deliver such opinions to Agent and Lenders;
          (j) No Litigation. (i) No litigation, investigation or proceeding
before or by any arbitrator or Governmental Body, other than litigation,
investigations and proceedings disclosed in reports filed by Holdings with the
SEC, shall be continuing or threatened against Holdings or any Borrower or
against the officers or directors of Holdings or any Borrower (A) in connection
with this Agreement, the Other Documents or any of the transactions contemplated
thereby and

66



--------------------------------------------------------------------------------



 



which, in the reasonable opinion of Agent, is deemed material or (B) which
could, in the reasonable opinion of Agent, have a Material Adverse Effect; and
(ii) no injunction, writ, restraining order or other order of any nature
materially adverse to Holdings or any Borrower or the conduct of its business or
inconsistent with the due consummation of the Transactions shall have been
issued by any Governmental Body;
          (k) Financial Condition Certificates. Agent shall have received an
executed Financial Condition Certificate in the form of Exhibit 8.1(k).
          (l) Collateral Examination. Agent shall have completed Collateral
examinations and received appraisals, the results of which shall be satisfactory
in form and substance to Lenders, of the Receivables, Inventory, General
Intangibles, Real Property, Leasehold Interest and Equipment of each Borrower
and all Books and Records in connection therewith;
          (m) Fees. Agent shall have received all fees payable to Agent and
Lenders on or prior to the Closing Date hereunder, including pursuant to
Article III hereof and received payment of all expenses reimbursable to Agent
pursuant to this Agreement;
          (n) Pro Forma Financial Statements. Agent shall have received a copy
of the Pro Forma Financial Statements which shall be satisfactory in all
respects to Lenders;
          (o) Insurance. Agent shall have received in form and substance
satisfactory to Agent, certified copies of Borrowers’ casualty insurance
policies, together with loss payable endorsements on Agent’s standard form of
loss payee endorsement naming Agent as loss payee, and certified copies of
Borrowers’ liability insurance policies, together with endorsements naming Agent
as a co-insured;
          (p) Reserved.
          (q) Environmental Questionnaire. Agent shall have received from
Holdings responses to Agent’s environmental questionnaire, which responses shall
be in form and substance satisfactory to Agent in its sole discretion, with
respect to all Real Property owned or leased by Holdings or any Borrower;
          (r) Payment Instructions. Agent shall have received written
instructions from Borrowing Agent directing the application of proceeds of the
initial Advances made pursuant to this Agreement;
          (s) Lockbox Accounts. Agent shall have received duly executed
agreements establishing the Lockbox Accounts with financial institutions
acceptable to Agent for the collection or servicing of the Receivables and
proceeds of the Collateral;
          (t) Consents. Agent shall have received any and all Consents necessary
to permit the effectuation of the transactions contemplated by this Agreement
and the Other Documents; and, Agent shall have received such Consents and
waivers of such third parties as might assert claims with respect to the
Collateral, as Agent and its counsel shall deem necessary;

67



--------------------------------------------------------------------------------



 



          (u) No Adverse Material Change. (i) since December 31, 2005, there
shall not have occurred any event, condition or state of facts which could
reasonably be expected to have a Material Adverse Effect and (ii) no
representations made or information supplied to Agent or Lenders shall have been
proven to be inaccurate or misleading in any material respect;
          (v) Guarantees and Other Documents. Agent shall have received (i) the
executed Guarantees, (ii) the executed Guarantor Security Agreement, and
(iii) the executed Other Documents, all in form and substance satisfactory to
Agent;
          (w) Contract Review. Agent shall have reviewed all material contracts
of Borrowers including leases, union contracts, labor contracts, vendor supply
contracts, license agreements and distributorship agreements and such contracts
and agreements shall be satisfactory in all respects to Agent;
          (x) Closing Certificate. Agent shall have received a closing
certificate signed by the Chief Financial Officer of Holdings and each Borrower
dated as of the date hereof, stating that (i) all representations and warranties
set forth in this Agreement and the Other Documents are true and correct (other
than immaterial inaccuracies, if any) on and as of such date, (ii) Holdings and
Borrowers are on such date in compliance with all the terms and provisions set
forth in this Agreement and the Other Documents and (iii) on such date no
Default or Event of Default has occurred or is continuing;
          (y) Borrowing Base. Agent shall have received evidence from Borrowing
Agent that the aggregate amount of Eligible Receivables is sufficient in value
and amount to support Advances in the amount requested by Borrowers on the
Closing Date;
          (z) Undrawn Availability. After giving effect to the initial Advances
hereunder, Borrowers shall have Undrawn Availability of at least $8,000,000.00;
          (aa) Compliance with Laws. Agent shall be reasonably satisfied that
each Borrower is in compliance in all material respects with all pertinent
federal, state, local or territorial regulations, including those with respect
to the Federal Occupational Safety and Health Act, the Environmental Protection
Act, ERISA and the Trading with the Enemy Act;
          (bb) Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel; and
          (cc) Existing Financings. (i) The Wells Fargo Facility shall be
terminated; (ii) all loans and obligations of the Borrowers with respect to the
Wells Fargo Facility or any other secured financing facility shall be paid or
satisfied in full utilizing the proceeds of the initial Revolving Loans to be
made under this Agreement; (iii) all of Wells Fargo’s or any other secured
creditor’s commitments to lend or make other extensions of credit shall be
terminated; (iv) Agent shall have received all documents or instruments
necessary to release and/or terminate all security interests and liens securing
indebtedness evidenced by any other financing facility, including, but not
limited to, the Wells Fargo Facility; (v) Borrowers shall have made arrangements
satisfactory to Agent in its sole discretion to cancel any letters of credit
outstanding under the Wells Fargo Facility or under another secured credit
facility; and (vi) Agent shall have

68



--------------------------------------------------------------------------------



 



been authorized by Wells Fargo or any other secured creditor to terminate and/or
release all liens and security interests in favor of Wells Fargo in connection
with the Wells Fargo Facility or of any such secured creditor.
     8.2. Conditions to Each Advance. The agreement of Lenders to make any
Advance requested to be made on any date (including the initial Advance), is
subject to the satisfaction of the following conditions precedent as of the date
such Advance is made:
          (a) Representations and Warranties. Each of the representations and
warranties made by Holdings or any Borrower in or pursuant to this Agreement,
the Other Documents and any related agreements to which it is a party, and each
of the representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects on and as of such date as if made on and as of
such date;
          (b) No Default. No Event of Default or Default shall have occurred and
be continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and
          (c) Maximum Advances. In the case of any type of Advance requested to
be made, after giving effect thereto, the aggregate amount of such type of
Advance shall not exceed the maximum amount of such type of Advance permitted
under this Agreement.
     Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.
IX INFORMATION AS TO BORROWERS.
     Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:
     9.1. Disclosure of Material Matters. Promptly upon learning thereof, report
to Agent all matters materially affecting the value, enforceability or
collectibility of the Collateral on an aggregate basis.
     9.2. Schedules. Deliver to Agent on or before the fifteenth (15th) day of
each month, unless such day is not a Business Day in which case it shall be the
next succeeding Business Day, as and for the prior month (a) accounts receivable
ageings inclusive of reconciliations to the general ledger, (b) accounts payable
schedules inclusive of reconciliations to the general ledger, and (c) a
Borrowing Base Certificate in form and substance satisfactory to Agent (which
shall be calculated as of the last day of the prior month and which shall not be
binding upon Agent or restrictive of Agent’s rights under this Agreement). In
addition, each Borrower will deliver to Agent at such intervals as Agent may
require: (i) confirmatory assignment schedules, (ii) copies of Customer’s
invoices, (iii) evidence of shipment or delivery, and (iv) such further
schedules,

69



--------------------------------------------------------------------------------



 



documents and/or information regarding the Collateral as Agent may require
including trial balances and test verifications. Agent shall have the right to
confirm and verify all Receivables by any manner and through any medium it
considers advisable and do whatever it may deem reasonably necessary to protect
its interests hereunder. The items to be provided under this Section are to be
in form satisfactory to Agent and executed by each Borrower and delivered to
Agent from time to time solely for Agent’s convenience in maintaining records of
the Collateral, and any Borrower’s failure to deliver any of such items to Agent
shall not affect, terminate, modify or otherwise limit Agent’s Lien with respect
to the Collateral.
     9.3. Environmental Reports. Furnish Agent, at such times as Agent shall
request, a certificate signed by the President of Borrowing Agent stating, to
the best of his knowledge, that each Borrower is in compliance in all material
respects with all federal, state and local Environmental Laws. To the extent any
Borrower is not in compliance with the foregoing laws, the certificate shall set
forth with specificity all areas of non-compliance and the proposed action such
Borrower will implement in order to achieve full compliance.
     9.4. Litigation. Promptly notify Agent in writing of any claim, litigation,
suit or administrative proceeding affecting any Borrower, Holdings or any
Guarantor, whether or not the claim is covered by insurance, and of any
litigation, suit or administrative proceeding, which in any such case affects
the Collateral or which could reasonably be expected to have a Material Adverse
Effect.
     9.5. Material Occurrences. Promptly notify Agent in writing upon the
occurrence of (a) any Event of Default or Default; (b) any event, development or
circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any
Borrower as of the date of such statements; (c) any accumulated retirement plan
funding deficiency which, if such deficiency continued for two plan years and
was not corrected as provided in Section 4971 of the Code, could subject any
Borrower to a tax imposed by Section 4971 of the Code; (d) each and every
default by any Borrower which might result in the acceleration of the maturity
of any Indebtedness, including the names and addresses of the holders of such
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or could be accelerated, and the amount of such
Indebtedness; and (e) any other development in the business or affairs of any
Borrower, Holdings or any Guarantor, which could reasonably be expected to have
a Material Adverse Effect; in each case describing the nature thereof and the
action Borrowers propose to take with respect thereto.
     9.6. Government Receivables. Notify Agent immediately if any of its
Receivables arise out of contracts between any Borrower and the United States,
any state, or any department, agency or instrumentality of any of them.
     9.7. Annual Financial Statements. Furnish Agent within ninety (90) days
after the end of each fiscal year of Holdings and each Borrower, financial
statements of Holdings and each Borrower on a consolidating and consolidated
basis including, but not limited to, statements of income and stockholders’
equity and cash flow from the beginning of the current fiscal year to the end of
such fiscal year and the balance sheet as at the end of such fiscal year, all
prepared in accordance with GAAP applied on a basis consistent with prior
practices, and in reasonable

70



--------------------------------------------------------------------------------



 



detail and reported upon without qualification by an independent certified
public accounting firm selected by Borrowers and satisfactory to Agent (the
“Accountants”). The report of the Accountants shall be accompanied by a
statement of the Accountants certifying that (i) they have caused this Agreement
to be reviewed, (ii) in making the examination upon which such report was based
either no information came to their attention which to their knowledge
constituted an Event of Default or a Default under this Agreement or any related
agreement or, if such information came to their attention, specifying any such
Default or Event of Default, its nature, when it occurred and whether it is
continuing, and such report shall contain or have appended thereto calculations
which set forth Borrowers’ compliance with the requirements or restrictions
imposed by Sections 6.5, 7.4, 7.5, 7.6, 7.7 and 7.8 hereof. In addition, the
reports shall be accompanied by a Compliance Certificate.
     9.8. Quarterly Financial Statements. Furnish Agent within forty-five
(45) days after the end of each fiscal quarter, an unaudited balance sheet of
Holdings and Borrowers on a consolidated and consolidating basis and unaudited
statements of income and stockholders’ equity and cash flow of Holdings and
Borrowers on a consolidated and consolidating basis reflecting results of
operations from the beginning of the fiscal year to the end of such quarter and
for such quarter, prepared on a basis consistent with prior practices and
complete and correct in all material respects, subject to normal and recurring
year end adjustments that individually and in the aggregate are not material to
Borrowers’ business. The reports shall be accompanied by a Compliance
Certificate.
     9.9. Monthly Financial Statements. Furnish Agent within thirty (30) days
after the end of each month (other than the last month of any fiscal quarter),
an unaudited balance sheet of Holdings and Borrowers on a consolidated and
consolidating basis and unaudited statements of income and stockholders’ equity
and cash flow of Holdings and Borrowers on a consolidated and consolidating
basis reflecting results of operations from the beginning of the fiscal year to
the end of such month and for such month, prepared on a basis consistent with
prior practices and complete and correct in all material respects, subject to
normal and recurring year end adjustments that individually and in the aggregate
are not material to Borrowers’ business. The reports shall be accompanied by a
Compliance Certificate.
     9.10. Other Reports. Furnish Agent as soon as available, but in any event
within ten (10) days after the issuance thereof, with copies of such financial
statements, reports and returns as each Borrower shall send to its stockholders.
     9.11. Additional Information. Furnish Agent with such additional
information as Agent shall reasonably request in order to enable Agent to
determine whether the terms, covenants, provisions and conditions of this
Agreement and the Notes have been complied with by Borrowers including, without
the necessity of any request by Agent, (a) copies of all environmental audits
and reviews, (b) at least thirty (30) days prior thereto, notice of any
Borrower’s opening of any new office or place of business or any Borrower’s
closing of any existing office or place of business, and (c) promptly upon any
Borrower’s learning thereof, notice of any labor dispute to which any Borrower
may become a party, any strikes or walkouts relating to any of its plants or
other facilities, and the expiration of any labor contract to which any Borrower
is a party or by which any Borrower is bound.

71



--------------------------------------------------------------------------------



 



     9.12. Projected Operating Budget. Furnish Agent, no later than thirty
(30) days prior to the beginning of each Borrower’s fiscal years commencing with
fiscal year 2007, a month by month projected operating budget and cash flow of
Borrowers on a consolidated and consolidating basis for such fiscal year
(including an income statement for each month and a balance sheet as at the end
of the last month in each fiscal quarter), such projections to be accompanied by
a certificate signed by the President or Chief Financial Officer of each
Borrower to the effect that such projections have been prepared on the basis of
sound financial planning practice consistent with past budgets and financial
statements and that such officer has no reason to question the reasonableness of
any material assumptions on which such projections were prepared.
     9.13. Variances From Operating Budget. Furnish Agent at such times as Agent
shall request, a written report summarizing all material variances from budgets
submitted by Borrowers pursuant to Section 9.12 and a discussion and analysis by
management with respect to such variances.
     9.14. Notice of Suits, Adverse Events. Furnish Agent with prompt written
notice of (i) any lapse or other termination of any Consent issued to any
Borrower by any Governmental Body or any other Person that is material to the
operation of any Borrower’s business, (ii) any refusal by any Governmental Body
or any other Person to renew or extend any such Consent; and (iii) copies of any
periodic or special reports filed by any Borrower or any Guarantor with any
Governmental Body or Person, if such reports indicate any material change in the
business, operations, affairs or condition of any Borrower or any Guarantor, or
if copies thereof are requested by Lender, and (iv) copies of any material
notices and other communications from any Governmental Body or Person which
specifically relate to any Borrower or any Guarantor.
     9.15. ERISA Notices and Requests. Furnish Agent with immediate written
notice in the event that (i) any Borrower or any member of the Controlled Group
knows or has reason to know that a Termination Event has occurred, together with
a written statement describing such Termination Event and the action, if any,
which such Borrower or any member of the Controlled Group has taken, is taking,
or proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any Borrower or any member of the Controlled Group knows
or has reason to know that a prohibited transaction (as defined in Sections 406
of ERISA and 4975 of the Code) has occurred together with a written statement
describing such transaction and the action which such Borrower or any member of
the Controlled Group has taken, is taking or proposes to take with respect
thereto, (iii) a funding waiver request has been filed with respect to any Plan
together with all communications received by any Borrower or any member of the
Controlled Group with respect to such request, (iv) any increase in the benefits
of any existing Plan or the establishment of any new Plan or the commencement of
contributions to any Plan to which any Borrower or any member of the Controlled
Group was not previously contributing shall occur, (v) any Borrower or any
member of the Controlled Group shall receive from the PBGC a notice of intention
to terminate a Plan or to have a trustee appointed to administer a Plan,
together with copies of each such notice, (vi) any Borrower or any member of the
Controlled Group shall receive any favorable or unfavorable determination letter
from the Internal Revenue Service regarding the qualification of a Plan under
Section 401(a) of the Code, together with copies of each such letter; (vii) any
Borrower or any member of the Controlled Group shall receive a

72



--------------------------------------------------------------------------------



 



notice regarding the imposition of withdrawal liability, together with copies of
each such notice; (viii) any Borrower or any member of the Controlled Group
shall fail to make a required installment or any other required payment under
Section 412 of the Code on or before the due date for such installment or
payment; (ix) any Borrower or any member of the Controlled Group knows that
(a) a Multiemployer Plan has been terminated, (b) the administrator or plan
sponsor of a Multiemployer Plan intends to terminate a Multiemployer Plan, or
(c) the PBGC has instituted or will institute proceedings under Section 4042 of
ERISA to terminate a Multiemployer Plan.
     9.16. Additional Documents. Execute and deliver to Agent, upon request,
such additional documents and agreements as Agent may, from time to time,
reasonably request to carry out the purposes, terms or conditions of this
Agreement.
     9.17. SEC Information. Promptly upon their becoming available, copies of:
(i) all financial statements, reports, notices and proxy statements made
publicly available by Holdings or any Borrower to its security holders; (ii) all
regular and periodic reports and all registration statements and prospectuses,
if any, filed by Holdings and any Borrower with any securities exchange or with
the SEC or any governmental or private regulatory authority; and (iii) all press
releases and other statements made available by Holdings and any Borrower to the
public concerning material changes or developments in the business of any such
Person, but only if Agent is unable to obtain all such information and materials
from the SEC.
X EVENTS OF DEFAULT.
     The occurrence of any one or more of the following events shall constitute
an “Event of Default”:
     10.1. Nonpayment. Failure by any Borrower to pay any principal or interest
on the Obligations when due, whether at maturity or by reason of acceleration
pursuant to the terms of this Agreement or by notice of intention to prepay, or
by required prepayment or failure to pay any other liabilities or make any other
payment, fee or charge provided for herein when due or in any Other Document;
     10.2. Breach of Representation. Any representation or warranty made or
deemed made by any Borrower or any Guarantor in this Agreement, any Other
Document or any related agreement or in any certificate, document or financial
or other statement furnished at any time in connection herewith or therewith
shall prove to have been misleading in any material respect on the date when
made or deemed to have been made;
     10.3. Financial Information. Failure by any Borrower to (i) furnish
financial information when due or when requested in accordance with terms of
this Agreement, or (ii) permit the inspection of its books or records in
accordance with terms of this Agreement;
     10.4. Judicial Actions. Issuance of a notice of Lien, levy, assessment,
injunction or attachment against any Borrower’s Receivables or against a
material portion of any Borrower’s other property which is not stayed or lifted
within thirty (30) days;

73



--------------------------------------------------------------------------------



 



     10.5. Noncompliance. Except as otherwise provided for in Sections 10.1,
10.3 and 10.5(ii), (i) failure or neglect of any Borrower or any Guarantor to
perform, keep or observe any term, provision, condition, covenant herein
contained, or contained in any Other Document or any other agreement or
arrangement, now or hereafter entered into between any Borrower or any
Guarantor, and Agent or any Lender, or (ii) failure or neglect of any Borrower
to perform, keep or observe any term, provision, condition or covenant,
contained in Sections 4.6, 4.7, 4.9, 6.1, 6.3, 6.4, 9.4 or 9.6 hereof which is
not cured within ten (10) days from the occurrence of such failure or neglect;
     10.6. Judgments. Any judgment or judgments are rendered against any
Borrower or any Guarantor for an aggregate amount in excess of $250,000 or
against all Borrowers or Guarantors for an aggregate amount in excess of
$500,000 and (i) enforcement proceedings shall have been commenced by a creditor
upon such judgment shall not have been vacated, discharged, stayed, or bonded
pending appeal within thirty (30) days from the date of entry thereof;
     10.7. Bankruptcy. Any Borrower or any Guarantor shall (i) apply for,
consent to or suffer the appointment of, or the taking of possession by, a
receiver, custodian, trustee, liquidator or similar fiduciary of itself or of
all or a substantial part of its property, (ii) make a general assignment for
the benefit of creditors, (iii) commence a voluntary case under any state or
federal bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a
bankrupt or insolvent, (v) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vi) acquiesce to, or fail to
have dismissed, within sixty (60) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (vii) take any action for the
purpose of effecting any of the foregoing;
     10.8. Inability to Pay. Any Borrower or any Guarantor shall admit in
writing its inability, or be generally unable, to pay its debts as they become
due or cease operations of its present business;
     10.9. Affiliate Bankruptcy. Any Affiliate or any Subsidiary of any
Borrower, or any Guarantor, shall (i) apply for, consent to or suffer the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or similar fiduciary of itself or of all or a substantial part of its
property, (ii) admit in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business,
(iii) make a general assignment for the benefit of creditors, (iv) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (v) be adjudicated a bankrupt or insolvent, (vi) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vii) acquiesce to, or fail to have dismissed, within sixty (60) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(viii) take any action for the purpose of effecting any of the foregoing;
     10.10. Material Adverse Effect. Any change which has a Material Adverse
Effect as determined in Agent’s Permitted Discretion;

74



--------------------------------------------------------------------------------



 



     10.11. Lien Priority. Any Lien created hereunder or provided for hereby or
under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest;
     10.12. Cross Default. (i) A default of the payment obligations of any
Borrower under any other agreement (other than in respect of Indebtedness) in
excess of $250,000 individually or in excess of $1,000,000 in the aggregate to
which it is a party shall occur which default is not cured within any applicable
grace period; or (ii) a default in the payment of the principal of or interest
on any Indebtedness in excess of $1,000,000 in aggregate principal amount or
under any instrument or agreement under or subject to which any such
Indebtedness has been issued or the occurrence of an event which under the
provisions of any such instrument or agreement would with or without the lapse
of time or the giving of notice, or both, constitute an event of default
thereunder;
     10.13. Breach of Guaranty. Termination or breach of any Guaranty or
Guaranty Security Agreement or similar agreement executed and delivered to Agent
in connection with the Obligations of any Borrower, or if any Guarantor attempts
to terminate, challenges the validity of, or its liability under, any such
Guaranty or Guaranty Security Agreement or similar agreement;
     10.14. Reserved;
     10.15. Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on Borrower or any
Guarantor, or any Borrower or any Guarantor shall so claim in writing to Agent
or any Lender;
     10.16. Licenses. (i) Any Governmental Body shall (A) revoke, terminate,
suspend or adversely modify any material license, permit, patent trademark or
tradename of any Borrower or any Guarantor, or (B) commence proceedings to
suspend, revoke, terminate or adversely modify any such license, permit,
trademark, tradename or patent and such proceedings shall not be dismissed or
discharged within sixty (60) days, or (C) schedule or conduct a hearing on the
renewal of any material license, permit, trademark, tradename or patent
necessary for the continuation of any Borrower’s or any Guarantor’s business and
the staff of such Governmental Body issues a report recommending the
termination, revocation, suspension or material, adverse modification of such
license, permit, trademark, tradename or patent; (ii) any agreement which is
necessary or material to the operation of any Borrower’s or any Guarantor’s
business shall be revoked or terminated and not replaced by a substitute
acceptable to Agent within thirty (30) days after the date of such revocation or
termination, and such revocation or termination and non-replacement would
reasonably be expected to have a Material Adverse Effect;
     10.17. Seizures. Any material portion of the Collateral shall be seized or
taken by a Governmental Body, or any Borrower or any Guarantor or the title and
rights of any Borrower, any Guarantor or any Original Owner which is the owner
of any material portion of the Collateral shall have become the subject matter
of claim, litigation, suit or other proceeding which might, in the opinion of
Agent, upon final determination, result in impairment or loss of the security
provided by this Agreement or the Other Documents;

75



--------------------------------------------------------------------------------



 



     10.18. Operations. Any Borrower’s or any Guarantor’s business operations
are interrupted at any time for more than three (3) consecutive days, unless
such Borrower or Guarantor shall (i) be entitled to receive for such period of
interruption, proceeds of business interruption insurance sufficient to assure
that its per diem cash needs during such period is at least equal to its average
per diem cash needs for the consecutive three month period immediately preceding
the initial date of interruption and (ii) receive such proceeds in the amount
described in clause (i) preceding not later than thirty (30) days following the
initial date of any such interruption; provided, however, that notwithstanding
the provisions of clauses (i) and (ii) of this section, an Event of Default
shall be deemed to have occurred if such Borrower or Guarantor shall be
receiving the proceeds of business interruption insurance for a period of thirty
(30) consecutive days; or
     10.19. Pension Plans. An event or condition specified in Sections 7.15 or
9.15 hereof shall occur or exist with respect to any Plan and, as a result of
such event or condition, together with all other such events or conditions, any
Borrower or any member of the Controlled Group shall incur, or in the opinion of
Agent be reasonably likely to incur, a liability to a Plan or the PBGC (or both)
which, in the reasonable judgment of Agent, would have a Material Adverse
Effect.
XI  LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
     11.1. Rights and Remedies.
          (a) Upon the occurrence of and during the continuation of (i) an Event
of Default pursuant to Section 10.7 all Obligations shall be immediately due and
payable and this Agreement and the obligation of Lenders to make Advances shall
be deemed terminated; (ii) any of the other Events of Default and at any time
thereafter (such default not having previously been cured), at the option of
Required Lenders all Obligations shall be immediately due and payable and
Lenders shall have the right to terminate this Agreement and to terminate the
obligation of Lenders to make Advances and (iii) a filing of a petition against
any Borrower in any involuntary case under any state or federal bankruptcy laws,
all Obligations shall be immediately due and payable and the obligation of
Lenders to make Advances hereunder shall be terminated other than as may be
required by an appropriate order of the bankruptcy court having jurisdiction
over such Borrower. Upon the occurrence of any Event of Default, Agent shall
have the right to exercise any and all rights and remedies provided for herein,
under the Other Documents, under the Uniform Commercial Code and at law or
equity generally, including the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process. Agent may enter any of any Borrower’s premises
or other premises without legal process and without incurring liability to any
Borrower therefor, and Agent may thereupon, or at any time thereafter, in its
discretion without notice or demand, take the Collateral and remove the same to
such place as Agent may deem advisable and Agent may require Borrowers to make
the Collateral available to Agent at a convenient place. With or without having
the Collateral at the time or place of sale, Agent may sell the Collateral, or
any part thereof, at public or private sale, at any time or place, in one or
more sales, at such price or prices, and upon such terms, either for cash,
credit or future delivery, as Agent may elect. Except as to that part of the
Collateral which is perishable or threatens to decline speedily in value or is
of a type customarily

76



--------------------------------------------------------------------------------



 



sold on a recognized market, Agent shall give Borrowers reasonable notification
of such sale or sales, it being agreed that in all events written notice mailed
to Borrowing Agent at least ten (10) days prior to such sale or sales is
reasonable notification. At any public sale Agent or any Lender may bid for and
become the purchaser, and Agent, any Lender or any other purchaser at any such
sale thereafter shall hold the Collateral sold absolutely free from any claim or
right of whatsoever kind, including any equity of redemption and all such
claims, rights and equities are hereby expressly waived and released by each
Borrower. In connection with the exercise of the foregoing remedies, including
the sale of Inventory, Agent is granted a perpetual nonrevocable, royalty free,
nonexclusive license and Agent is granted permission to use all of each
Borrower’s (a) trademarks, trade styles, trade names, patents, patent
applications, copyrights, service marks, licenses, franchises and other
proprietary rights which are used or useful in connection with Inventory for the
purpose of marketing, advertising for sale and selling or otherwise disposing of
such Inventory and (b) Equipment for the purpose of completing the manufacture
of unfinished goods. The cash proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.5
hereof. Noncash proceeds will only be applied to the Obligations as they are
converted into cash. If any deficiency shall arise, Borrowers shall remain
liable to Agent and Lenders therefor.
          (b) To the extent that Applicable Law imposes duties on the Agent to
exercise remedies in a commercially reasonable manner, each Borrower
acknowledges and agrees that it is not commercially unreasonable for the Agent
(i) to fail to incur expenses reasonably deemed significant by the Agent to
prepare Collateral for disposition or otherwise to complete raw material or work
in process into finished goods or other finished products for disposition,
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Customers or other Persons obligated on Collateral or to remove
Liens on or any adverse claims against Collateral, (iv) to exercise collection
remedies against Customers and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as any Borrower, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral. Each
Borrower acknowledges that the purpose of this Section 11.1(b) is to provide
non-exhaustive indications of what actions or omissions by the Agent would not
be commercially unreasonable in the Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this

77



--------------------------------------------------------------------------------



 



Section 11.1(b). Without limitation upon the foregoing, nothing contained in
this Section 11.1(b) shall be construed to grant any rights to any Borrower or
to impose any duties on Agent that would not have been granted or imposed by
this Agreement or by Applicable Law in the absence of this Section 11.1(b).
     11.2. Agent’s Discretion. Agent shall have the right in its sole discretion
to determine which rights, Liens, security interests or remedies Agent may at
any time pursue, relinquish, subordinate, or modify or to take any other action
with respect thereto and such determination will not in any way modify or affect
any of Agent’s or Lenders’ rights hereunder.
     11.3. Setoff. Subject to Section 14.12, in addition to any other rights
which Agent or any Lender may have under Applicable Law, upon the occurrence of
an Event of Default hereunder, Agent and such Lender shall have a right,
immediately and without notice of any kind, to apply any Borrower’s property
held by Agent and such Lender to reduce the Obligations.
     11.4. Rights and Remedies not Exclusive. The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
     11.5. Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Agent on account of the Obligations or any other amounts outstanding
under any of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:
     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Document;
     SECOND, to payment of any fees owed to the Agent;
     THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders in connection with
enforcing its rights under this Agreement and the Other Documents or otherwise
with respect to the Obligations owing to such Lender;
     FOURTH, to the payment of all of the Obligations consisting of accrued fees
and interest;
     FIFTH, to the payment of the outstanding principal amount of the
Obligations (including the payment or cash collateralization of any outstanding
Letters of Credit);
     SIXTH, to all other Obligations and other obligations which shall have
become due and payable under the Other Documents or otherwise and not repaid
pursuant to clauses “FIRST” through “FIFTH” above; and

78



--------------------------------------------------------------------------------



 



     SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
     In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.
XII WAIVERS AND JUDICIAL PROCEEDINGS
     12.1. Waiver of Notice. Each Borrower hereby waives notice of non-payment
of any of the Receivables, demand, presentment, protest and notice thereof with
respect to any and all instruments, notice of acceptance hereof, notice of loans
or advances made, credit extended, Collateral received or delivered, or any
other action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.
     12.2. Delay. No delay or omission on Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.
     12.3. Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

79



--------------------------------------------------------------------------------



 



XIII EFFECTIVE DATE AND TERMINATION.
     13.1. Term. This Agreement, which shall inure to the benefit of and shall
be binding upon the respective successors and permitted assigns of each
Borrower, Agent and each Lender, shall become effective on the date hereof and
shall continue in full force and effect until July 19, 2009 (the “Term”) unless
sooner terminated as herein provided. Borrowers may terminate this Agreement at
any time upon ninety (90) days’ prior written notice upon payment in full of the
Obligations. In the event the Obligations are prepaid in full prior to the last
day of the Term (the date of such prepayment hereinafter referred to as the
“Early Termination Date”), Borrowers shall pay to Agent for the benefit of
Lenders an early termination fee in an amount equal to (x) $200,000.00 if the
Early Termination Date occurs on or after the Closing Date to and including the
date immediately preceding the first anniversary of the Closing Date, (y)
$100,000.00 if the Early Termination Date occurs on or after the first
anniversary of the Closing Date to and including the date immediately preceding
the Term.
     13.2. Termination. The termination of the Agreement shall not affect any
Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully and
indefeasibly paid, disposed of, concluded or liquidated. The security interests,
Liens and rights granted to Agent and Lenders hereunder and the financing
statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers’
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of each Borrower have been indefeasibly paid and
performed in full after the termination of this Agreement or each Borrower has
furnished Agent and Lenders with an indemnification satisfactory to Agent and
Lenders with respect thereto. Accordingly, each Borrower waives any rights which
it may have under the Uniform Commercial Code to demand the filing of
termination statements with respect to the Collateral, and Agent shall not be
required to send such termination statements to each Borrower, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations have been
indefeasibly paid in full in immediately available funds. All representations,
warranties, covenants, waivers and agreements contained herein shall survive
termination hereof until all Obligations are indefeasibly paid and performed in
full.
XIV REGARDING AGENT.
     14.1. Appointment. Each Lender hereby designates PNC to act as Agent for
such Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except the fees set forth in
Sections 3.3(a) and 3.4), charges and collections (without giving effect to any
collection days) received pursuant to this Agreement, for the ratable benefit of
Lenders. Agent may perform any of its duties hereunder by or through its agents
or employees. As to any matters not expressly provided for by this Agreement
(including collection of the Note) Agent shall not be required to exercise any

80



--------------------------------------------------------------------------------



 



discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding; provided, however, that Agent shall not be required to take any action
which exposes Agent to liability or which is contrary to this Agreement or the
Other Documents or Applicable Law unless Agent is furnished with an
indemnification reasonably satisfactory to Agent with respect thereto.
     14.2. Nature of Duties. Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Other Documents.
Neither Agent nor any of its officers, directors, employees or agents shall be
(i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Borrower to perform its obligations
hereunder. Agent shall not be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower. The duties of Agent
as respects the Advances to Borrowers shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon Agent any
obligations in respect of this Agreement except as expressly set forth herein.
     14.3. Lack of Reliance on Agent and Resignation. Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of each Borrower and each Guarantor in connection with the making and
the continuance of the Advances hereunder and the taking or not taking of any
action in connection herewith, and (ii) its own appraisal of the
creditworthiness of each Borrower and each Guarantor. Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before making of the Advances or at any time or times
thereafter except as shall be provided by any Borrower pursuant to the terms
hereof. Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Borrower or any Guarantor, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement, the Note, the Other Documents or the
financial condition of any Borrower, or the existence of any Event of Default or
any Default.

81



--------------------------------------------------------------------------------



 



     Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowers.
     Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent. After any Agent’s resignation as Agent, the provisions of this
Article XIV shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.
     14.4. Certain Rights of Agent. If Agent shall request instructions from
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, Agent shall be entitled to
refrain from such act or taking such action unless and until Agent shall have
received instructions from the Required Lenders; and Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.
     14.5. Reliance. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, order or other
document or telephone message believed by it to be genuine and correct and to
have been signed, sent or made by the proper person or entity, and, with respect
to all legal matters pertaining to this Agreement and the Other Documents and
its duties hereunder, upon advice of counsel selected by it. Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.
     14.6. Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder or under
the Other Documents, unless Agent has received notice from a Lender or Borrowing
Agent referring to this Agreement or the Other Documents, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Agent receives such a notice, Agent shall give
notice thereof to Lenders. Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of Lenders.
     14.7. Indemnification. To the extent Agent is not reimbursed and
indemnified by Borrowers, each Lender will reimburse and indemnify Agent in
proportion to its respective portion of the Advances (or, if no Advances are
outstanding, according to its Commitment Percentage), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against Agent in performing its
duties hereunder, or in any way relating to or arising out of this Agreement or
any Other Document; provided that, Lenders shall not be liable for any portion
of such liabilities, obligations, losses,

82



--------------------------------------------------------------------------------



 



damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Agent’s gross (not mere) negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final non-appealable
judgment).
     14.8. Agent in its Individual Capacity. With respect to the obligation of
Agent to lend under this Agreement, the Advances made by it shall have the same
rights and powers hereunder as any other Lender and as if it were not performing
the duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender. Agent may engage in business with any Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Borrower for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.
     14.9. Delivery of Documents. To the extent Agent receives financial
statements required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing
Base Certificates from any Borrower pursuant to the terms of this Agreement
which any Borrower is not obligated to deliver to each Lender, Agent will
promptly furnish such documents and information to Lenders.
     14.10. Borrowers’ Undertaking to Agent. Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid. Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.
     14.11. No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any Borrower, its Affiliates or its agents,
this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.
     14.12. Other Agreements. Each of the Lenders agrees that it shall not,
without the express consent of Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Borrower or any deposit
accounts of any Borrower now or hereafter maintained with such Lender. Anything
in this Agreement to the contrary notwithstanding, each of the Lenders further
agrees that it shall not, unless specifically requested to do so by Agent, take
any action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other

83



--------------------------------------------------------------------------------



 



Documents shall be taken in concert and at the direction or with the consent of
Agent or Required Lenders.
XV  BORROWING AGENCY.
     15.1. Borrowing Agency Provisions.
          (a) Each Borrower hereby irrevocably designates Borrowing Agent to be
its attorney and agent and in such capacity to borrow, sign and endorse notes,
and execute and deliver all instruments, documents, writings and further
assurances now or hereafter required hereunder, on behalf of such Borrower or
Borrowers, and hereby authorizes Agent to pay over or credit all loan proceeds
hereunder in accordance with the request of Borrowing Agent.
          (b) The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof. To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or
injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross (not
mere) negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).
          (c) All Obligations shall be joint and several, and each Borrower
shall make payment upon the maturity of the Obligations by acceleration or
otherwise, and such obligation and liability on the part of each Borrower shall
in no way be affected by any extensions, renewals and forbearance granted to
Agent or any Lender to any Borrower, failure of Agent or any Lender to give any
Borrower notice of borrowing or any other notice, any failure of Agent or any
Lender to pursue or preserve its rights against any Borrower, the release by
Agent or any Lender of any Collateral now or thereafter acquired from any
Borrower, and such agreement by each Borrower to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by Agent or
any Lender to the other Borrowers or any Collateral for such Borrower’s
Obligations or the lack thereof. Each Borrower waives all suretyship defenses.
     15.2. Waiver of Subrogation. Each Borrower expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such Borrower may now or hereafter have against the other
Borrowers or other Person directly or contingently liable for the Obligations
hereunder, or against or with respect to the other Borrowers’ property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
termination of this Agreement and repayment in full of the Obligations.

84



--------------------------------------------------------------------------------



 



XVI MISCELLANEOUS.
     16.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York, without regard to conflict of
laws principles (other than section 5-1401 of the New York General Obligation
Law). Any judicial proceeding brought by or against any Borrower with respect to
any of the Obligations, this Agreement, the Other Documents or any related
agreement may be brought in any court of competent jurisdiction in the State of
New York, United States of America, and, by execution and delivery of this
Agreement, each Borrower accepts for itself and in connection with its
properties, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement. Each Borrower hereby waives personal
service of any and all process upon it and consents that all such service of
process may be made by registered mail (return receipt requested) directed to
Borrowing Agent at its address set forth in Section 16.6 and service so made
shall be deemed completed five (5) days after the same shall have been so
deposited in the mails of the United States of America, or, at the Agent’s
option, by service upon Borrowing Agent which each Borrower irrevocably appoints
as such Borrower’s Agent for the purpose of accepting service within the State
of New York. Nothing herein shall affect the right to serve process in any
manner permitted by law or shall limit the right of Agent or any Lender to bring
proceedings against any Borrower in the courts of any other jurisdiction. Each
Borrower waives any objection to jurisdiction and venue of any action instituted
hereunder and shall not assert any defense based on lack of jurisdiction or
venue or based upon forum non conveniens. Each Borrower waives the right to
remove any judicial proceeding brought against such Borrower in any state court
to any federal court. Any judicial proceeding by any Borrower against Agent or
any Lender involving, directly or indirectly, any matter or claim in any way
arising out of, related to or connected with this Agreement or any related
agreement, shall be brought only in a federal or state court located in the
County of New York, State of New York.
     16.2. Entire Understanding.
          (a) This Agreement and the documents executed concurrently herewith
contain the entire understanding between each Borrower, Agent and each Lender
and supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Borrower’s, Agent’s and each Lender’s respective
officers. Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged. Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
          (b) The Required Lenders, Agent with the consent in writing of the
Required Lenders, and Borrowers may, subject to the provisions of this
Section 16.2 (b), from time to time enter into written supplemental agreements
to this Agreement or the Other Documents executed by Borrowers, for the purpose
of adding or deleting any provisions or otherwise changing,

85



--------------------------------------------------------------------------------



 




varying or waiving in any manner the rights of Lenders, Agent or Borrowers
thereunder or the conditions, provisions or terms thereof of waiving any Event
of Default thereunder, but only to the extent specified in such written
agreements; provided, however, that no such supplemental agreement shall,
without the consent of all Lenders:
               (i) increase the Commitment Percentage, the maximum dollar
commitment of any Lender or the Maximum Revolving Advance Amount.
               (ii) extend the maturity of any Note or the due date for any
amount payable hereunder, or decrease the rate of interest or reduce any fee
payable by Borrowers to Lenders pursuant to this Agreement; provided, however,
that only the consent of the Required Lenders shall be necessary to waive any
obligation of Borrowers to pay the Default Rate.
               (iii) alter the definition of the term Required Lenders or alter,
amend or modify this Section 16.2(b).
               (iv) release any Collateral during any calendar year (other than
in accordance with the provisions of this Agreement) having an aggregate value
in excess of $2,500,000.
               (v) change the rights and duties of Agent.
               (vi) permit any Revolving Advance to be made if after giving
effect thereto the total of Revolving Advances outstanding hereunder would
exceed the Formula Amount for more than sixty (30) consecutive Business Days or
exceed one hundred and five percent (105%) of the Formula Amount.
               (vii) increase the Receivables Advance Rate above the Receivables
Advance Rate in effect on the Closing Date.
               (viii) release all or substantially all of the Guarantors.
     Any such supplemental agreement shall apply equally to each Lender and
shall be binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.
     In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such Lender shall not respond or reply to Agent in writing
within five (5) days of delivery of such request, such Lender shall be deemed to
have consented to the matter that was the subject of the request. In the event
that Agent requests the consent of a Lender pursuant to this Section 16.2 and
such consent is denied, then PNC may, at its option, require such Lender to
assign its interest in the Advances to PNC or to another Lender or to any other
Person designated by the Agent (the “Designated Lender”), for a price equal to
(i) the then outstanding principal amount thereof plus (ii) accrued and unpaid
interest and fees (but not including any fees payable with

86



--------------------------------------------------------------------------------



 



respect to the termination of this Agreement before the expiration of the Term)
then due such Lender, which interest and fees shall be paid when collected from
Borrowers. In the event PNC elects to require any Lender to assign its interest
to PNC or to the Designated Lender, PNC will so notify such Lender in writing
within forty five (45) days following such Lender’s denial, and such Lender will
assign its interest to PNC or the Designated Lender no later than five (5) days
following receipt of such notice pursuant to a Commitment Transfer Supplement
executed by such Lender, PNC or the Designated Lender, as appropriate, and
Agent.
     Notwithstanding (a) the existence of a Default or an Event of Default,
(b) that any of the other applicable conditions precedent set forth in
Section 8.2 hereof have not been satisfied or (c) any other provision of this
Agreement, Agent may at its discretion and without the consent of the Required
Lenders, voluntarily permit the outstanding Revolving Advances at any time to
exceed the Formula Amount by up to ten percent (10%) for up to thirty
(30) consecutive Business Days (the “Out-of-Formula Loans”). If Agent is willing
in its sole and absolute discretion to make such Out-of-Formula Loans, such
Out-of-Formula Loans shall be payable on demand and shall bear interest at the
Default Rate; provided that, if Lenders do make Out-of-Formula Loans, neither
Agent nor Lenders shall be deemed thereby to have changed the limits of
Section 2.1(a). For purposes of this paragraph, the discretion granted to Agent
hereunder shall not preclude involuntary overadvances that may result from time
to time due to the fact that the Formula Amount was unintentionally exceeded for
any reason, including, but not limited to, Collateral previously deemed to be
“Eligible Receivables” becomes ineligible, collections of Receivables applied to
reduce outstanding Revolving Advances are thereafter returned for insufficient
funds or overadvances are made to protect or preserve the Collateral. In the
event Agent involuntarily permits the outstanding Revolving Advances to exceed
the Formula Amount by more than ten percent (10%), Agent shall use its efforts
to have Borrowers decrease such excess in as expeditious a manner as is
practicable under the circumstances and not inconsistent with the reason for
such excess. Revolving Advances made after Agent has determined the existence of
involuntary overadvances shall be deemed to be involuntary overadvances and
shall be decreased in accordance with the preceding sentence.
     In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, the Agent is hereby authorized by
Borrowers and the Lenders, from time to time in the Agent’s sole discretion,
(A) after the occurrence and during the continuation of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied, to make
Revolving Advances to Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems necessary or desirable (a) to preserve or
protect the Collateral, or any portion thereof, (b) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (c) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement; provided, that at any time after giving effect to any such
Revolving Advances the outstanding Revolving Advances do not exceed one hundred
and ten percent (110%) of the Formula Amount.
     16.3. Successors and Assigns; Participations; New Lenders.
          (a) This Agreement shall be binding upon and inure to the benefit of
Borrowers, Agent, each Lender, all future holders of the Obligations and their
respective successors and

87



--------------------------------------------------------------------------------



 




assigns, except that no Borrower may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of Agent and
each Lender.
          (b) Each Borrower acknowledges that in the regular course of
commercial banking business one or more Lenders (an “Originating Lender”) may at
any time and from time to time sell participating interests in the Advances to
other financial institutions (each such transferee or purchaser of a
participating interest, a “Participant”; provided, however, provided, however,
(i) the Originating Lender’s obligations under this Agreement shall remain
unchanged; (ii) the Originating Lender shall remain solely responsible for the
performance of such obligations; (iii) Borrowers and Agent shall continue to
deal solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the Other
Documents; and (iv) no Lender shall transfer or grant any participating interest
under which the Participant shall have rights to approve any amendment to, or
any consent or waiver with respect to, this Agreement or any Other Document
except to the extent such amendment, consent or waiver would require unanimous
consent of the Lenders. Each Participant may exercise all rights of payment
(including rights of set-off) with respect to the portion of such Advances held
by it or other Obligations payable hereunder as fully as if such Participant
were the direct holder thereof provided that Borrowers shall not be required to
pay to any Participant more than the amount which it would have been required to
pay to the Originating Lender which granted an interest in its Advances or other
Obligations payable hereunder to such Participant had such Originating Lender
retained such interest in the Advances hereunder or other Obligations payable
hereunder and in no event shall Borrowers be required to pay any such amount
arising from the same circumstances and with respect to the same Advances or
other Obligations payable hereunder to both such Originating Lender and such
Participant. Each Borrower hereby grants to any Participant a continuing
security interest in any deposits, moneys or other property actually or
constructively held by such Participant as security for the Participant’s
interest in the Advances.
          (c) Any Lender may with the consent of Agent (and provided no Default
or Event of Default has occurred and is continuing, Borrower Agent) which shall
not be unreasonably withheld or delayed sell, assign or transfer all or any part
of its rights under this Agreement and the Other Documents to one or more
additional banks or financial institutions and one or more additional banks or
financial institutions may commit to make Advances hereunder (each a “Purchasing
Lender”, and together with each Participant, each a “Transferee” and
collectively the “Transferees”), in minimum amounts of not less than $5,000,000,
pursuant to a Commitment Transfer Supplement, executed by a Purchasing Lender,
the transferor Lender, and Agent and delivered to Agent for recording. Upon such
execution, delivery, acceptance and recording, from and after the transfer
effective date determined pursuant to such Commitment Transfer Supplement,
(i) Purchasing Lender thereunder shall be a party hereto and, to the extent
provided in such Commitment Transfer Supplement, have the rights and obligations
of a Lender thereunder with a Commitment Percentage as set forth therein, and
(ii) the transferor Lender thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Commitment Transfer Supplement creating a novation for that
purpose. Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such

88



--------------------------------------------------------------------------------



 




transferor Lender under this Agreement and the Other Documents. Each Borrower
hereby consents to the addition of such Purchasing Lender and the resulting
adjustment of the Commitment Percentages arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents. Borrowers shall
execute and deliver such further documents and do such further acts and things
in order to effectuate the foregoing.
          (d) Agent shall maintain at its address a copy of each Commitment
Transfer Supplement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of each Lender and the outstanding
principal, accrued and unpaid interest and other fees due hereunder. The entries
in the Register shall be conclusive, in the absence of manifest error, and
Borrowers, Agent and Lenders may treat each Person whose name is recorded in the
Register as the owner of the Advance recorded therein for the purposes of this
Agreement. The Register shall be available for inspection by Borrowers or any
Lender at any reasonable time and from time to time upon reasonable prior
notice. Agent shall receive a fee in the amount of $3,500 payable by the
applicable Purchasing Lender upon the effective date of each transfer or
assignment to such Purchasing Lender.
          (e) Each Borrower authorizes each Lender to disclose to any Transferee
and any prospective Transferee any and all financial information in such
Lender’s possession concerning such Borrower which has been delivered to such
Lender by or on behalf of such Borrower pursuant to this Agreement or in
connection with such Lender’s credit evaluation of such Borrower.
     16.4. Application of Payments. Agent shall have the continuing and
exclusive right to apply or reverse and re-apply any payment and any and all
proceeds of Collateral to any portion of the Obligations. To the extent that any
Borrower makes a payment or Agent or any Lender receives any payment or proceeds
of the Collateral for any Borrower’s benefit, which are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver, custodian or any other
party under any bankruptcy law, common law or equitable cause, then, to such
extent, the Obligations or part thereof intended to be satisfied shall be
revived and continue as if such payment or proceeds had not been received by
Agent or such Lender.
     16.5. Indemnity. Each Borrower shall indemnify and defend Agent, each
Lender and each of their respective officers, directors, Affiliates, attorneys,
employees and agents from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever (including fees and disbursements
of counsel) which may be imposed on, incurred by, or asserted against Agent or
any Lender in any claim, litigation, proceeding or investigation instituted or
conducted by any Governmental Body or instrumentality or any other Person with
respect to any aspect of, or any transaction contemplated by, or referred to in,
or any matter related to, this Agreement or the Other Documents, whether or not
Agent or any Lender is a party thereto, except to the extent that any of the
foregoing arises out of the gross negligence or willful misconduct of the party
being indemnified (as determined by a court of competent jurisdiction in a final
and non-appealable judgment). Without limiting the generality of the foregoing,
this indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and

89



--------------------------------------------------------------------------------



 



disbursements of any kind or nature whatsoever (including fees and disbursements
of counsel) asserted against or incurred by any of the indemnitees described
above in this Section 16.5 by any Person under any Environmental Laws or similar
laws by reason of any Borrower’s or any other Person’s failure to comply with
laws applicable to solid or hazardous waste materials, including Hazardous
Substances and Hazardous Waste, or other Toxic Substances. Additionally, if any
taxes (excluding taxes imposed upon or measured solely by the net income of
Agent and Lenders, but including any intangibles taxes, stamp tax, recording tax
or franchise tax) shall be payable by Agent, Lenders or Borrowers on account of
the execution or delivery of this Agreement, or the execution, delivery,
issuance or recording of any of the Other Documents, or the creation or
repayment of any of the Obligations hereunder, by reason of any Applicable Law
now or hereafter in effect, Borrowers will pay (or will promptly reimburse Agent
and Lenders for payment of) all such taxes, including interest and penalties
thereon, and will indemnify and hold the indemnitees described above in this
Section 16.5 harmless from and against all liability in connection therewith.
     16.6. Notice. Any notice or request hereunder may be given to Borrowing
Agent or any Borrower or to Agent or any Lender at their respective addresses
set forth below or at such other address as may hereafter be specified in a
notice designated as a notice of change of address under this Section. Any
notice, request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Loan Agreement shall be given or made by telephone
or in writing (which includes by means of electronic transmission (i.e.,
“e-mail”) or facsimile transmission or by setting forth such Notice on a site on
the World Wide Web (a “Website Posting”) if Notice of such Website Posting
(including the information necessary to access such site) has previously been
delivered to the applicable parties hereto by another means set forth in this
Section 16.6) in accordance with this Section 16.6. Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.6 hereof or in accordance with
any subsequent unrevoked Notice from any such party that is given in accordance
with this Section 16.6. Any Notice shall be effective:
          (a) In the case of hand-delivery, when delivered;
          (b) If given by mail, four days after such Notice is deposited with
the United States Postal Service, with first-class postage prepaid, return
receipt requested;
          (c) In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
          (d) In the case of a facsimile transmission, when sent to the
applicable party’s facsimile machine’s telephone number, if the party sending
such Notice receives confirmation of the delivery thereof from its own facsimile
machine;
          (e) In the case of electronic transmission, when actually received;

90



--------------------------------------------------------------------------------



 



          (f) In the case of a Website Posting, upon delivery of a Notice of
such posting (including the information necessary to access such site) by
another means set forth in this Section 16.6; and
          (g) If given by any other means (including by overnight courier), when
actually received.
     Any Lender giving a Notice to Borrowing Agent or any Borrower shall
concurrently send a copy thereof to the Agent, and the Agent shall promptly
notify the other Lenders of its receipt of such Notice.

                  (A)   If to Agent or PNC at:
 
                    PNC Bank, National Association         2100 Ross Avenue,
Suite 1850         Dallas, Texas 75201
 
      Attention:   Relationship Manager (Kitty Hawk)
 
      Telephone:   (214) 871-1200
 
      Facsimile:   (214) 871-2015
 
                    with a copy to:
 
                    PNC Bank, National Association         Two Tower Center
Boulevard         Floor 21         East Brunswick, New Jersey 08816
 
      Attention:   Josephine Griffin
 
      Telephone:   (732) 220-4388
 
      Facsimile:   (732) 220-4394
 
                    with an additional copy to:
 
                    Patton Boggs LLP         2001 Ross Avenue, Suite 3000      
  Dallas, Texas 75201
 
      Attention:   Kate K. Moseley
 
      Telephone:   (214) 758-1500
 
      Facsimile:   (214) 758-1550
 
                (B)   If to a Lender other than Agent, as specified on the
signature pages hereof

91



--------------------------------------------------------------------------------



 



                  (C)   If to Borrowing Agent or any Borrower:
 
                    c/o Kitty Hawk, Inc.         1515 West 20th Street        
P.O. Box 612787         DFW International Airport, Texas 75261
 
      Attention:   Steven E. Markhoff, Esq.
 
      Telephone:   972-456-2328
 
      Facsimile:   972-456-2309
 
                    with a copy to:
 
                    Haynes and Boone, LLP
 
                    901 Main Street, Suite 3100
 
                Dallas, Texas 75202 Attention:           Garrett A. DeVries,
Esq.     Telephone:      214-651-5614     Facsimile:        214-200-0428

     16.7. Survival. The obligations of Borrowers under Sections 2.2(f), 3.7,
3.8, 3.9, 4.19(h), and 16.5 and the obligations of Lenders under Section 14.7,
shall survive termination of this Agreement and the Other Documents and payment
in full of the Obligations.
     16.8. Severability. If any part of this Agreement is contrary to,
prohibited by, or deemed invalid under Applicable Laws or regulations, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.
     16.9. Expenses. All documented out-of-pocket costs and expenses including,
without limitation, all search, audit, appraisal, recording, professional and
filing fees and expenses and reasonable attorneys’ fees (including the allocated
costs of in-house counsel) and all other expenses and disbursements incurred by
Agent on its behalf or on behalf of Lenders and Lenders (a) in all efforts made
to enforce payment of any Obligation or effect collection of any Collateral, or
(b) in connection with the entering into, documenting, negotiating, structuring,
reviewing and closing this Agreement and the modification, amendment,
administration, monitoring, and enforcement of this Agreement or any consents or
waivers hereunder and all related agreements, documents and instruments, or
(c) in instituting, monitoring, maintaining, preserving, enforcing and
foreclosing on Agent’s security interest in or Lien on any of the Collateral, or
monitoring, maintaining, preserving or enforcing any of Agent’s or any Lender’s
rights hereunder and under all related agreements, documents and instruments,
whether through judicial proceedings or otherwise, or (d) in defending or
prosecuting any actions or proceedings arising out of or relating to Agent’s or
any Lender’s transactions with any Borrower, Holdings or any Guarantor, or
(e) in connection with any advice given to Agent or any Lender with respect to
its rights and obligations under this Agreement and all related agreements,
documents and instruments, may be charged to Borrowers’ Account and shall be
part of the Obligations.

92



--------------------------------------------------------------------------------



 



     16.10. Injunctive Relief. Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.
     16.11. Consequential Damages. Neither Agent nor any Lender, nor any agent
or attorney for any of them, shall be liable to any Borrower, Holdings or any
Guarantor (or any Affiliate of any such Person) for indirect, punitive,
exemplary or consequential damages arising from any breach of contract, tort or
other wrong relating to the establishment, administration or collection of the
Obligations or as a result of any transaction contemplated under this Agreement
or any Other Document.
     16.12. Captions. The captions at various places in this Agreement are
intended for convenience only and do not constitute and shall not be interpreted
as part of this Agreement.
     16.13. Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of and by different parties hereto on separate counterparts, all
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission or other electronic means shall
be deemed to be an original signature hereto.
     16.14. Construction. The parties acknowledge that each party and its
counsel have reviewed this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
     16.15. Confidentiality; Sharing Information. Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature; provided, however, Agent, each
Lender and each Transferee may disclose such confidential information (a) to its
examiners, Affiliates, outside auditors, counsel and other professional
advisors, (b) to Agent, any Lender or to any prospective Transferees, and (c) as
required or requested by any Governmental Body or representative thereof or
pursuant to legal process; provided, further that (i) unless specifically
prohibited by Applicable Law or court order, Agent, each Lender and each
Transferee shall use its reasonable best efforts prior to disclosure thereof, to
notify the applicable Borrower of the applicable request for disclosure of such
non-public information (A) by a Governmental Body or representative thereof
(other than any such request in connection with an examination of the financial
condition of a Lender or a Transferee by such Governmental Body) or (B) pursuant
to legal process and (ii) in no event shall Agent, any Lender or any Transferee
be obligated to return any materials furnished by any Borrower other than those
documents and instruments in possession of Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated. Each Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Borrower or one or

93



--------------------------------------------------------------------------------



 



more of its Affiliates (in connection with this Agreement or otherwise) by any
Lender or by one or more Subsidiaries or Affiliates of such Lender and each
Borrower hereby authorizes each Lender to share any information delivered to
such Lender by such Borrower and its Subsidiaries pursuant to this Agreement, or
in connection with the decision of such Lender to enter into this Agreement, to
any such Subsidiary or Affiliate of such Lender, it being understood that any
such Subsidiary or Affiliate of any Lender receiving such information shall be
bound by the provisions of this Section 16.15 as if it were a Lender hereunder.
Such authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.
     16.16. Publicity. Each Borrower and each Lender hereby authorizes Agent to
make appropriate announcements of the financial arrangement entered into among
Borrowers, Agent and Lenders, including announcements which are commonly known
as tombstones, in such publications and to such selected parties as Agent shall
in its sole and absolute discretion deem appropriate.
     16.17. Certifications From Banks and Participants; USA PATRIOT Act. Each
Lender or assignee or participant of a Lender that is not incorporated under the
Laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA PATRIOT
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA PATRIOT Act.

94



--------------------------------------------------------------------------------



 



     Each of the parties has signed this Agreement as of the day and year first
above written.

                        BORROWERS:
 
            ATTEST:       KITTY HAWK, INC.         a Delaware corporation
 
           
/s/ James R. Kupferschmid
      By:   /s/ Robert W. Zoller
 
                    Name: Robert W. Zoller         Title: President and CEO
 
            ATTEST:       KITTY HAWK CARGO, INC.         a Delaware corporation
 
           
/s/ James R. Kupferschmid
      By:   /s/ Robert W. Zoller
 
                    Name: Robert W. Zoller         Title: President and CEO
 
            ATTEST:       KITTY HAWK AIRCARGO, INC.         a Texas corporation
 
           
/s/ James R. Kupferschmid
      By:   /s/ Robert W. Zoller
 
                    Name: Robert W. Zoller         Title: President and CEO
 
            ATTEST:       KITTY HAWK GROUND, INC.         a Delaware corporation
 
           
/s/ James R. Kupferschmid
      By:   /s/ Robert W. Zoller
 
                    Name: Robert W. Zoller         Title: President and CEO

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     
 
  PNC BANK, NATIONAL ASSOCIATION,
 
  as Lender and as Agent
 
   
 
  By:  /s/ Kay Snyder                                                    
 
  Name:   Kay Snyder
 
  Title:     Relationship Manager

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



             
STATE OF TEXAS
    )      
 
    )     ss.
COUNTY OF DALLAS
    )      

     On this ___day of ___, 2006, before me personally came ___, to me known,
who, being by me duly sworn, did depose and say that s/he is the ___of Kitty
Hawk, Inc., the corporation described in and which executed the foregoing
instrument; and that s/he signed her/his name thereto by order of the board of
directors of said corporation.
                                                            
Notary Public

             
STATE OF TEXAS
    )      
 
    )     ss.
COUNTY OF DALLAS
    )      

     On this ___day of ___, 2006, before me personally came ___, to me known,
who, being by me duly sworn, did depose and say that s/he is the ___of Kitty
Hawk Cargo, Inc., the corporation described in and which executed the foregoing
instrument; and that s/he signed her/his name thereto by order of the board of
directors of said corporation.
                                                            
Notary Public

             
STATE OF TEXAS
    )      
 
    )     ss.
COUNTY OF DALLAS
    )      

     On this ___day of ___, 2006, before me personally came ___, to me known,
who, being by me duly sworn, did depose and say that s/he is the ___of Kitty
Hawk Aircargo, Inc., the corporation described in and which executed the
foregoing instrument; and that s/he signed her/his name thereto by order of the
board of directors of said corporation.
                                                            
Notary Public
[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



             
STATE OF TEXAS
    )      
 
    )     ss.
COUNTY OF DALLAS
    )      

     On this ___day of ___, 200_, before me personally came ___, to me known,
who, being by me duly sworn, did depose and say that s/he is the ___of Kitty
Hawk Ground, Inc., the corporation described in and which executed the foregoing
instrument; and that s/he signed her/his name thereto by order of the board of
directors of said corporation.
                                                            
Notary Public
[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



             
STATE OF TEXAS
    )      
 
    )     ss.
COUNTY OF DALLAS
    )      

     On this ___day of ___, 2006, before me personally came ___, to me known,
who, being by me duly sworn, did depose and say that s/he is the ___of PNC Bank,
National Association, the national association described in and which executed
the foregoing instrument; and that s/he signed her/his name thereto by order of
the board of directors of said corporation.
                                                            
Notary Public
[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS AND SCHEDULES

     
Exhibits
   
 
   
Exhibit 1.2
  Borrowing Base Certificate
Exhibit 2.1(a)
  Revolving Credit Note
Exhibit 5.5(b)
  Financial Projections
Exhibit 8.1(k)
  Financial Condition Certificate
Exhibit 16.3
  Commitment Transfer Supplement
 
   
Schedules
   
 
   
Schedule 1.1
  Leasehold Interests
Schedule 1.2
  Permitted Encumbrances
Schedule 1.4
  Executive Officers of Borrowers
Schedule 4.5
  Equipment and Inventory Locations
Schedule 4.15(c)
  Chief Executive Office Locations
Schedule 4.15(h)
  Deposit and Investment Accounts
Schedule 4.19
  Real Property
Schedule 5.1
  Consents
Schedule 5.2(a)
  States of Qualification and Good Standing
Schedule 5.2(b)
  Subsidiaries
Schedule 5.4
  Federal Tax Identification Number
Schedule 5.6
  Prior Names
Schedule 5.7
  Environmental
Schedule 5.8(b)
  Litigation
Schedule 5.8(d)
  Plans
Schedule 5.9
  Intellectual Property, Source Code Escrow Agreements
Schedule 5.10
  Licenses and Permits
Schedule 5.14
  Labor Disputes
Schedule 7.3
  Guarantees
Schedule 7.8
  Permitted Indebtedness

 